Edmond Hudmond Smith IV. Lawful Money 12 USC §411

BOP #07241-059

Louis Holger. Lawful Money 12 USC §411
dba LOUIS HOLGER EKLUND Inc. BOP #20309-006

United States Medical Center

For Federal Prisoners.

P.O. Box 4000

Springfield, Missouri.
65801-4000

In The United States District Court
For The District Of Alaska
Article III 3:15-cv-00046

Edmond Hudmond Smith IV,
Louis Holger.
Claimants.

VS.

SAINT PAUL TRAVELERS COMPANY Inc..,
INTEGRATED CLAIMS SOLUTIONS LLC. ,
NATIONAL CLAIMS ADJUSTERS Inc.,
Mark Lozer,
Robert Barnett,
Philip Coggin,
Rick Clarke,
Linda Swope,
Leame Casrpenter,
B.J. Lyons,
Noel Mozer,
_ Charles Graddick,
SamCochran, _
Ed-Eversen AY &®
Clint hem Uimet,
Mitch McRaye,
James Bo Lackey,
Loren Watts,
Alan Yaeger,
. Bob Steller,
~ MOBILE COUNTY CIRCUIT COURT Inc.,
Noel Mozer,
Sarah Stewart,
Lee Haney,
Eddie Curran,
John Tyson,
Jason Botop,
Steve Green,
Ray Brazell,
Mike Parker,

Case 3:19-cv-00002-RRB

 

page. 1 of 145
Document 1 Filed 01/04/19 Page 1 of 146
James Mullins,

Rita Dial,

Nurse Blackmon,

Virginia Tapia,

Loren Watts,

Neal Foster,

Tim Burger,

Evan Wolfe,

James Hardesty,

Wendal Sanders,

Aaron Wells,

Steven Case,

Wife Case,

Steve Orso,

Tom Haas,

William H. Steele,

Greg Bordenkirker,

Terry Steele,

William Cassidy,

Kristi DuBose,

Jack T. Camp,

Steven E. Butler,

Adam Goldberg,

Michele O'brien,

Clark Stankowski,

Ed Eversman,

Nicole Dugan,

Laura Fields,

Charles E. Smith,

Anna Eaton,

Terry J. Hundley,

Doctor Stuckey,

Nurse Calhoon,

Nurse Rogers,

Counselor Santos,
Correction Officer Walker,
Correction Officer Waldon,
Correction Officer Kramer,
Lieutenant Winger,

Kim Thomas,

Unit Manager Reardon,
Lieutenant Earwin,

Dallas Sawyer,

Lieutenant Wies,

PUBLIC SECTOR WORKERS UNION
COLEMAN FLORIDA Inc.,
PUBLIC SECTOR WORKERS UNION
MCREARY TENNESSEE Inc.,
Warden Lockett,

Warden Caraway,

Counselor Harvey, ©
Counselor Kessel,
Correction Ct£icer G.krebs
Camselor Halfmp .
Micheai Bearry

Case 3:19-cv-00002-RRB

page 2 of
Document 1

143 led 01/04/19 Page 2 of 146
Correctional Officer Lotz,
Lieutenant Brakefield,

Lieutenant Revis,

Captain Henger,

Correction Officer Lafave,

Correction Officer Simmes ,

Warden Krueger,

CITY OF MOBILE Inc.,

MOBILE COUNTY Inc.,

STATE OF ALABAMA Inc.,

MOBILE COUNTY SHERIFF'S DEPARTMENT Inc.,
MOBILE COUNTY METRO JAIL Inc.,

MOBILE COMMUNITY MEDICAL SERVICES Inc.,
UNITED STATES DEPARTMENT OF JUSTICE Inc.,
LOUISIANA CORRECTIONAL SERVICES Inc.,

UNTX ED STATES MAR SAALS rac..

ANETEDR STATES DECARTMENT O66
ROMELAND SELURETY Trc.;

MOBTLE PRESS REGISTER Tae,
SALT WATER KENG EES ASS0c 4 ATION TAC.
NATZ6NAL CLAT MS ADMINTLATRATORS Tac.
LYONS MUFAODEN AND ROUSE Tac,

LYONS, Bx REALTY Tac.,

Moser AND ASSOCTATES zac

PARKER WARE WOAUSGES Tac,

FOSYER PAXNTENG Tac...

OEORETA ENTKY ASs0cLATEON IAC. |

UANSTED STATES FEDERAL BUREAU O€ PRE Sans Tne.
ANETED STATES DECARTMENT OF SUSTECE Tne...
BeLTaswW PATROLEUM TAc.,
BANDIT BONDENG COMPANY Tac A
CORSTAL AUXCCEON COMPANY TNC

L EXON OGSTON TNSURANCE. COMPANY xac.,
3.P. MoROAN CIASE BANK TAC...
EX AL.

DeFendankS

 

 

   
 

Coase Ne,

 

Reservation of Rights / Notice

[ reserve my right to not be compelled to perform under any contract or
commercial agreement that I did not enter knowingly, voluntarily, and inténtionaly,
Furthermore; I do not accept the liability of the compelled benefit of any

unrevealed contract or commercial agreement. ;
AIL rulings shall be made in the Best Interest of Justice. Any potential

“ruling made that is not made in the Best Interest of Justice is repugnant to the .
Best Interest of Justice, the United States Constitution, the Alaska State

page 3 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 3 of 146
Constitution, the laws of the State of Alaska, the laws of the Republié:ef:Alaska,
the-laws of the United States, the original 13 Colonies and the respective
Districts, international law, the United Nation's Declaration of Human Rights and
Human Rights as well.

Bouvier's Maxims of Law. 1856 Law Dictionary.

1) He who does not speak the truth is a traitor to the truth.
2) It is a fraud to conseal a fraud.

3) External actions reveal internal secrets.

4) Reason is a ray of The Divine Light

5) The judge is condemned when the guilty are aquited.

6) The Heir of my Heir is my Heir.

7) The Heir is ONE with the Ancestor.

8) Clerical errors ought not to hurt.

Glossary

Affidavit of Apology and Individual Self Forgiveness.-

A notarised affidavit in admittance of ONE's wrongs, acompanied with the
apropriate apology, filed on to any public record. Note-- An offender in posession
of a certified copy of their own Affidavit of Apology and Individual Self POPs ueLr
Forgiveness automatically aquires the special ability of "Charm Inupiaq Prince,
Louis Holger, Article III United States Supreme Court Justice" and is granted the
option of having this Article III United States Supreme Court of Record advocate
for the offenders forgiveness, and the lightest sentance possible at the time of
prosecution.

Notice of Claims / Affidavit

I, Inupiaq Prince, Louis Holger son of Inupiaq Princess Lottie Wanda, daughter of
Inupiaq Princess Rose of the Koonook family nomen, daughter of Inupiaq Chief
Ahtungowra of Tikigaq, operating in my official capacity as an Article TII United
States Supreme Court Justice, in this Article III United States Supreme Court of
Record, state the following:

Edmond Hudmond Smith IV has provided me with irrefutable evidence of a plethora
of crimes that have been perpetrated upon himself, his family, and his friends by
a plethora of corrupted corporate financial agents, AMERICAN BRITISH ACCREDITED
REGISTRY ASSOCIATION Inc., attornies falsely impersonating public servants, in the
form of "United States District Court Judges" and ALABAMA BRITISH ACCREDITED.
REGISTRY ASSOCIATION Inc., attornies falsely imparsonating public servants, in the
form of "Superior Court Judges" and the corrupted law enforcement officers who do
their dirty work.

I will be adding aproxamently 20 attachments to this initial filing at docket
#1. These attachments ,will consist of evidence, as well as an explanation of the
crimes that have been committed upon Edmond Hudmond Smith IV and his family, and
friends. These initial attachments are simply initial attachments. They serve the

page 4 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 4 of 146
purpose of proving beyond any reasonable doubt that the crimes committed
constitute ~ Racketeer Influenced and Corrupt Organizations, who are all in a’ -
routine and systematic way proving beyond any reasonable doubt that they are
corrupted corporate financial agents, employeed by a corrupted"enterprise’ and
boldly engaged‘inover 100-seperate ihstancés-of "racketeering activity" that! *
Conmstitutetas" pattern of racketeering activity" as defined at TITLE 18 UNITED
STATES CODE. CHAPTER 96 RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS. $23 <i
§1961(1)(4)(5).

Edmond Hudmond Smith IV has kept a record of everything, including past civil
lawsuits that were unlawfully and fraudulently closed, and swept under the rug
by corrupted AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attornies
falsely impersonating public servants in the form of "United States District Court
Judges", = = tte

Our goal with this initial filing, is to get the support of the People in the
correction of this travesty of justice that has been committed upon this 160% --*
innocent man, his family members, and close firends, all because corrupted
corporate financial agents desired to unlawfully and fraudulently back out of
employment contracts totaling $billions$ of dollars, and to steal ahdnéxtérto?
Shimdneds of millions$ of dollars in cash, and personal assets, homes, properties,
businesses, land, trucks, RVs, boats and much, much more, and to falsely imprison
a 100% innocent man in the process, in attempts to ruin his life and steal :his
assets in the process,

Edmond Hudmond Smith IV is the son of Edmond Hudmond Smith III. Edmond © ~~.
Hudmond Smith IIT built most of the town of Mobile Alabama, and a large part of
the Gulf Coast. They own TOP CATASTROPHE TEAM SERVICES Inc., CLAIM SERVICE.
PROVIDER Inc., GREAT SOUTHERN OUTDOORS FOUNDATION AND INSTITUTE Ttic., and other
businesses and corporations as well:

Edmond Hudmond Smith IV, after hurricane Katrina, and Hurricane Rita landed
an’ employment contract with SAINT PAUL TRAVELERS COMPANY Inc., worth Sbillions$ of
dollars doing disaster relief, and rebuild. This lawsuit serves the purpose of
proving beyond any reasonable doubt that atrocious crimes were committed upon
Edmond Hudmond Smith IV, his family, and friends, all for the purpose of stealing,
and extorting $hundreds of millions$ in cash, and assets, and backing out of
Sbillions$ of dollars in employment contracts, and to frame a 100% compleetly
innocent man, locking him away in a federal prison in order to silence him and
further attemps at the theft of his assets.

Edmond Hudmond Smith IV has kept a record of everything, and this initial
filing, serves the purpose of opening an Article III UnittedcStates Supreme Court
Evidence Repository for Edmond Hudmond Smith IV, citing all laws in Louis Holger’s
_ Article IIT United States Supreme Court Evidence Repostiory located at United °~:
States District Court for the District of Alaska, Article III 3:15-cv-00046 case
name Holger v. LEW, until such a time that Edmond Hudmond Smith’IV has told his
story, and filed his evidence, and states that he has concluded, and is ready for
the jury trial that we are peacefully demanding at the conclusion of our filings.

Edmond Hudmond Smith IV has asked me to help him with this lawsuit, and with
bringing to the Light of the Public the travesties of justice that have been
committed upon himself and his family, and friends. I, Louis Holger, will only be
writing this initial filing, afterwhich Edmond Hudmond Smith IV will be authoring
the future filings, and adding the rest of his evidence, in the form of additional
attachments, up until the time that he has concluded, and indicates so, and states ©
that we are ready to procede to jury trial.

page 5 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 5 of 146
In pertinance to this lawsuit, we are citing the United States Constitution as the
supreme law and authority. We cite the United States Constitution as both living men on
the land, and People of the United States. We are not corporat trusts, "LOUIS HOLGER
EXLUND Inc." and"*EDMOND HUDMOND SMITH IV Inc."!!t We are citing specific titles, chapters,
and subsections of the UNITED STATES CODE, as well as specific Rules from the Federal
Rules of Civil Procedure as our secondary source of authority.for the purpose of ...°.) 2:
describing, and naming the various crimes that the named defendants, et al, have committed,

This lawsuit will commence in the following manner: We will cite the Article, section,
clause, and or amendment of the United States Constitution that we are using as the
authority, and a brief description below it of exactly what the authority is, and exactly
how it is to be used. The UNITED STATES CODE, and Federal Rules of Civil Procedure will
be used in a similar, if not identical manner.

Constitution of the United States
Article III. Judicial Power |
Section 1. Supreme Court andiitferion courts--judges and compensation.

The judicial power of the United States, shall be vested in one Supreme Court, and in
such inferior courts as the congress may from time to time ordain and establish. The
judges, both of the Supreme and inferior courts, shall hold their offices during good
behavior, and shall, at stated times, recieve for their services, a compensation which
shall not be diminished during their continuance in office.

Section 2.

Clause 1. Subjects of jurisdiction.

The judicial power shall extend to all cases, in law and equity, arising under this
constitution, the laws of the United States, and treaties made, or which shall be made,
under their authority;......

Clause 2..Jurisdiction of Supreme Court.
In all cases affecting ambassadors, and other public ministers and consuls, and those
in which a state shall be a party, the Supreme Court shall have original jurisdiction.

Clause 3. Trial by jury.
The trial of all crimes, except in cases of impeachment, shall be by jury;.......

Article III. Section 1. is the authority that we will be using as our evidence |. © :
proving beyond any reasonable doubt that the judicial power of the United States shall.be
vested in one Supreme Court. We are citing the Article: III United. States Supreme Court as
the judicial power of this lawsuit. It also explains that the judges of both the Supreme,
and inferior courts shall hold their offices during good behavior. We are citing this as
the authority that we are using to show that all AMERICAN BRITISH ACCREDITED REGISTRY
ASSOCIATION Inc., attorniesand all ALABAMA BRITISH ACCREDITED REGISTRY ASSOCIATION Inc. ,
attornies involved in these racketeering influenced and corrupt organizations are not
judges, and were (not Limited to) immediately striped of any "judgeship", as well as any
and all judicial authority that had been, falsely or otherwise, vested in them, from the
moment it is proven that they used the office to commit, and perpetrate crimes, as well as
to war upon the United States Constitution.

Article III. Section 2. Clause 1. explains that the judicial power shall extend to
all cases, in law and in equity, arising under the United States Constitution, and the
laws of the United States. Again, we are citing this as the authority used to bring this
lawsuit under the authority of the United States Supreme Court.

 

page 6 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 6 of 146
Article III. Clause 2. explains that the United States Supreme Court shall have
original jurisdiction in all cases affecting public ministers. I AM operating in my
official capacity as a.-bona fide, -electedinotiappointed,. Artiole: IIL United: :States. Supreme
Court: Justice,.and the: Article III United States Supreme Court has original jurisdiction
over this case.

Article III. Clause 3. is the authority that we are using to peacefully demand a
jury trial in pertinance to this lawsuit, for the crimes committed, listed herein.

United States Constitution
Article VI. Miscellaneous Provisions
Clause 2. Supreme law.
This constitution, and the laws of the United States which shall be made in pursuance
thereof; all treaties made, or which shall be made, under the authority of the United
States, shall be the supreme law of the land; and the judges in every state shall be
bound thereby, anything in the Constitution or laws of any state to the contrary not with
standing.

Amendment 8. Bail Punishment.
Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.

We are citing Article VI. Clause 2. as the authority proving that the United States
Constitution is the supreme law of the land.

Amendment 8. explains that cruel and unusual punishments shall not be inflicted. We
are citing Amendment 8 as a source of authority proving that cruel:and unusual punishment -
is not alowed.

Federal Rules of Civil Procedure.

Title II. Commencing an Action; Service of process, Pleadings, Motions, and Orders.

Rule 4. Summons.

Rule 4. Summons

(c) Service.
(3) By a Marshal or someone specially appointed. At the plaintiff's request, the
‘court may order that service be made by a United States Marshal or deputy marshal or
by a person specially appointed by the court. The court must so order if the
plaintiff is authorized to proceed in forma pauperis under 28 USC § 1915 or as a
seaman under 28-USC $1916.

FRCP Rule 4(c)(3) states that the court must order the defendants to be served by
a United States Marshal, deputy marshal, or by a person specially appointed by the court.
We now envoke this right, and peacefully make this request.

Federal Rules of Civil Procedure.
Title ITI. Pleadings and Motions.
Rule 8. General Rules of Pleading.
Rule 8. General Rules of Pleading
(b) Defenses; Admissions and Denials.
(1) In general. In responding to a pleading, a party must:
(Ay state in short and plain terms its defenses to each claim asserted against
it; and
(B) admit or deny the allegations asserted against it by an opposing party.
(2) Denials.- Responding to the substance. A denial must fairly respond to the
substance of the allegation.
(6) Effect of failing to deny. An allegation - other than one relating to the ammount

 

 

page 7 oF 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 7 of 146
of damages - is admited if a responsive pleading is required and the allegation is
not denied......

TITLE 25 UNITED STATES CODE. INDIANS. CHAPTER 5. PROTECTION OF INDIANS. §175 United Secu:
States Attorneys to represent Indians.

In all States and Territories where there are reservations or allotted Indians the United
States District Attorney (United States Attorney) shall represent them in all suits at
law and in equity.

T, Louis Holger (dba LOUIS HOLGER EKLUND Inc. Lawful Money 12 USC §411) being
a member of the federally recognized tribe, Native Village of Kotzebue, and a shareholder
in the NANA REGIONAL CORPORATION Inc., now envoke the right to have a United States
District Attorney represent me, pertaining to this case Cand all others that I AM a party
to. I, louis Holger, now call upon a United States District Attorney to represent me
pursuant with 25 USC $175.

 

Black's Law Dictionary. Tenth Edition.

accredited -
Of a governmental or diplomatic official approved to act as an official representative
for one's home country while serving in a foreign country.

association -
A gathering of people for a common purpose; the persons so joined.

registry -
A place where information used by an organization is kept, esp the official records and
lists;...

Based upon the above legal deffinitions, -from Black's Law Distionary, Tenth
Edition, all AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attorneys and ALABAMA
BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attorneys are British diplomatic officials,
repoesenting Great Britain, serving here in our nation, gathering for their common
purpose, and depositing their written records into their registry.

For the purpose of public awareness I have provided proof beyond any reasonable
doubt _as to the exact meaning of "BRITISH ACCREDITED REGISTRY ASSOCIATION

List of Racketeering Acts 1 through 101

The list of racketeering acts 1 through 101, .contained_in. thé: following: 121 pages,
was-written for. Edmond..Hudmond /Snith-IV: by:a: fortier*University of -Arkansas -Law: Professor:
who's*name remains anonamous, at this time, at the request of the author.

NOTICE
EDMOND HUDMOND SMITH IVY, PEGPLE OF THESE UNITED STATES,AND CLAIMMENT

IN THIS ACTION, INVOLVED IN “THE BUISNESS OF INSURANCE” UNDER THAT LEGAL
MANDATES STATES THE FOLLOWING:Mc Carran--Ferguson Act,Sherman Act[15 USCS ,
§§ 1 et seq.[,Clayton Act,Federal Trade Commission Act[15 USCS§§41 et seq.]

ARD Federal Deposit Insurance ACT(12 U.8.C. 1813)AT ALL TIMES RELEVANT.
(RACKETEERING ACTS ONE HUNDRED AND THREE THROUGH ONE HUNDRED AND TWELVE )
‘Heck V.Humphreys !RFSERVEX AUTHORED BY EDMOND WUDMOND SMITH IV’)

age 8 of 14
Case 3:19-cv-00002-RRB pdtument 1 Fired 01/04/19 Page 8 of 146
COMPLAINT

(Paragraphs 1 to 100 reserved)

CLAIM t

100. At all times material to this Complaint:

A. The defendants, St. Paul Travelers Co., Inc.; Integrated
Claims Solutions, LLC; National Claims Adjusters; Mark Lozer, Robert
Barnett, Philip Coggin, Rick:Clarke; ‘Linda Swope, Leanne Carpenter,
B,J. Lyons, Noel Mozer, Charles Graddick, Sam Cochran, Ed Everson,
Clint Uler, Mitch McRaye, James Bo Lackey, Loren Watts, Alan Yeager,
Bob Steller,
and others constituted an enterprise as defined in Title 18, United
States Code, Section 1961(4), that is: an individual, partnership,
corporation, association, or other legal entity, and union of group
of individuals associated in fact although not a legal entity for
the purpose of obtaining monetary benefits for its members.

RB. The enterprise functioned .to plan, organize, and coordinate
the acquisition of funds for its members, the expenditure of those
9

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 9 of 146
funds, and to perpetrate a fraud against the administration of
justice of society and-the targeted victim, Edmond H. Smith IV,.
and oppress the exercise of his legal tights, in the proceedings
of the Mobile County Circuit Court, Mobile, Alabama, the United
States District Court for the Southern District of Alabama, the
United States District Court for the ~Eastern District of Louisi-
ana related to the false arrest and imprisonment of Edmond H.-
Smith IV, and to obstruct the administration of justice in the
proceedings thereof and in the civil action .filed separately by
Edmond H. Smith IV, Claims Service Provider, Inc., and Top
Catastrophe Team Services against St. Paul Travelers Co., Ine.
and Integrated Claims Selutions, LLC, and National Claims Adjusters,
in the United States District Court for the Eastern District of
Louisiana. .

C. The Defendant St. Paul Travelers Co., Inc., and its agents
and agencies, Mark lozer and Bob Barnett, acting individually and
on behalf of Integrated Claims Solutions, LLC, and National Claims
Adjusters, were the lkeaders-of the enterprise and functioned. as '-
the primary planners and decision makers of the enterprise.

D. The Defendant B.J. Lyons, acting individually and on
behalf of Mark Lozer, Bob Barnett, St. Paul Travelers Co., Inc.;
Integrated Claims Solutions, LLC; and National Claims Adjusters,
was also a leader of the enterprise and functicned as a planner
and decision maker of the enterprise regarding the subject matter
and activities of the participants of the enterprise which occurr-
ed in Mobile County, Alabama, in furtherance of the activities of
the leaders of the enterprise which originated in New Orleans,

Louisiana against Edmond H. Smith IV, Claims Service Provider,

10

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 10 of 146
Inc., and Top Catastrophe Team Services, and others.

E. The defendant, Philip Coggin, was a member of the inner
core of the enterprise and funetioned as an advisor and a principal
assistant to Mark Lozer, Bob Barnett, St. Pavl Travelers Co., Inc.,
Integrated Claims Solutions, Inc., LLC, National Claims Adjusters
and other members of the entarprise.

F. The defendant, Rick Clarke, was a member of the inner core
of the enterprise and functioned as an advisor and a principal

&

assistant to Philip Coggin, Linda Swepe, Leanna Carpenter, Mark
Lozer, Bob Barnett, St. Paul Travelers Co., Inc., Integrated

Claims Solutions, Inc., LLC, B.J. Lyons, and other:members of the
enterprise.

G. The defendant, Linda Swope, was a member of the inner core
of the enterprise and functioned as an advisor and a principal
assistant to Philip Coggin, Rick Clarke, Leanna Carpenter, Mark
Lozer, Bob Barnett, St. Paul Travelers Co., Inc., Integrated
Claims Solutions, Inc., LLC, B.J. Lyons, and other members of the
enterprise.

. H. The defendant, Leanna Carpenter, was a member of the inner
core of the enterprise and functioned as an advisor and a principal
assistant to Philiv Coggin, Linda Swope, Rick Clarke, Mark Lozer,
Bob Barnett, St. Paul Travelers Co., Inc., Integrated Claims
Solutions, Inc., LL€, B.J. Lyons, and other members of the
enterprise.

I. The defendant B.J. Lyons, was a member of the inner core

of the enterprise and functioned as an advisor and a principal

assistant to Rick:Clarke, Linda Swope, Leanna Carpenter, Mark

LJ

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 11 of 146
Lozer, Bob Barnett, St. Paul Travelers Co., Inc., Integrated
Claims Solutions, Inc., LLC, and advised and directed the activt-
Les of Noel Mozer, Charles Graddick, Sam Cochran, Glint Uler,
Mitch McRaye, James Bo Lackey, Loren Watts, Alan Yeager, Ed
Everson, and others to carry out the objectives and goals of the
enterprise in Mobile County, Alabama, New Orleans, Louisiana;: -
the State of Florida, and elswhere. .

J. The defendant, Noel Mozer, was’a member of the inner core
of the enterprise and functiened as an advisor and a principal
assistant to B.J. Lyons and others.

K. The defendant, Charles Graddick, was a member of the
inner core of the enterprise and functioned as an advisor and a
principal assistant to B.J. Lyons and others.

L. The defendant, Sam Cochran, was a member of the inner
core of the enterprise and functioned as an advisor and a
principal assistant to B.J. Lyons,’ Charles Graddick, and others.

M. Therdefendant, Ed Everson, was a member of the inner
core cf the enterprise and functioned as an advisor and a
principal assistant to B.J. Lyons, Sam Cochran, and others.

N. The defendant, Clint Uler, was a member of the inner core
of the enterprise and functioned as an advisor and a principal
assistant to Sam Cochran, B.J. Lyons, and others.

O. The defendant, Mitch McRaye, was a member of the inner ~~
core of the enterprise and functioned as an advisor and a princinal
assistant to Sam Cochran, B.J. Lyons, and others.

P. The defendant, James Bo Lackey, was a member of the inner
core of the enterprise and. functioned as an advisor. and a principal

assistant to Sam Cochran, B.J. Lyons, and others.

=

iz

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 12 of 146
Q. The defendant, Loren Watts, was a member of the inner
core of the enternorise and functioned as au advisor and a principal
assistant ta Sem Cochran, B.J. Lyons, and others.

R. The defendant, Alan Yeager, was a member of the inner
core of the enterprise and furctioned as an advisor and a principal
assistant to Sam Cochran, B.J. Lyons, and others.

101. From in or about September, 2005 to
in the Seuthern District of Louisiana and in the Southern District
of Alabama and elsewhere, agents of St. Paul Travelers Co., Inc.,
Integrated Claims Solutions, LLC, and National Claims Adjusters,
Mark Lozer, Bob Barnett, Philip Coggins, Rick Clarke, Linda Swope,
Leanna Carpenter, B.J. Lyons, Noel Mozer, Charles Graddick, Sam
Cochran, Ed Fversman, Clint Uler, Mitch McRaye, James Bo Lackey,

Loren Watts, Alan’ Yeager ,

and others, being persons employed by and associated with the
enterprise described in paragrapd 100, above, which was engaged
in, and the activities of which affected, interstate and foreign
commerce, unlawfully, knowingly, and willfully did conduct and
pacticipate, directly and indirectly, in the conduct of the
affairs of the enterprise through a pattern of racketeering
activity as specified in paragraph 102, below.

102. The pattern af racketeering activity committed by the

defendants and others consisted of the following acts:

13

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 13 of 146
Racketeering Act One

Between September and November, 2005, Mark Tozer, Robert
Barnett and others, individually and jointly, acting as an agent or
agency of St. Paul Travelers Co., Inc., Integrated Claims Solutions,
LLC, and National Claims Adjusters, unlawfully, knowingly, and
willfully did make one or more false representationsby wire
communication, specifically electronic mail and computer trans-
mission, and thereby did falsely deny receipt of claims informa-
tion from Top Catastrophe Team Services, Claims Service Provider,
and the agents thereof for the purpose of fraudulently withholding
payment due for services, tn‘violkation ofTitle:18; Unkibted>States”
Code; .Sectton: £343: +
[racketeering acts two through nine are reserved pending collection

of details and dates of additional acts]

14

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 14 of 146
Reserved Pending
Racketeering Act Two

Between Septmber and November 2005, Mark Lozer,Robert Barnett
and others individualy and jointly acting as agents or agency of
St.Paul Travelers Co.,Inc.,Intergrated Claims Solutions,LLC,and
National Claims Administrators,unlawfully,knowingly,and willfully
transmit false and misleading insurance information to multiple
individuals,engaged in the process of insurance ajustment in A
pre-calculated scheme and plan to deliberately breach the pre-
agreed work assignment directives,contracts,and employment cotracts
in repeated violations of 18 USC §1343(fraud by wire), § 1033(c)(1)
(knowingly makinging false statement/report by insurance agent),

§ 1033(a)(1) (deceptive statement/report by insurance agent),§ 2(b)
(causeing another to commit an offense),STATE & common law torts.
With the intent to influence,delay,sabotage,or prevent their proc-
eeding in the compleetion of their claims assignment obligations
involveing the business of insurance whose activities affect inte-
rstate commerce before A insurance reglatory official or agency or
agent or examiner appointed by such officials or agency to examine
the affairs of any person engaged in the business of insurance whose
activities affect interstate commerce,in violation of Title 18,United
States Code §, Section 1512 (b)(1).

Backeteering Act Three

On or about October 1,2005 Noel Mozer acting on his own authority
attempted to solict Edmond H.Smith IV,C.E.0O. and manageing director
of Top Catastrophe /C.S.P.,Through extortion and black-mail for A
EMPLOIED POSITION IN THE INSURANCE CATASTROPHE CORPORATION, when his
advances were refused he became visably enraged and made threats with
the intent to injure,and oppress,in a further attempt to extort or
coerce monetary gain.for himself.Done in A effort to influence the
activities of A business engaged in insurance whose activities affect
interstate commerce.in violation of Title 18,United States Code § ,
Section 1512 (b) (1).

Racketeering Act Four
Between October and November 2005, St.Paul,Travelers./N.C.A./IC.S./

Failed to make (1st) First pay period after recieving data,for filing.
"RESERVES" to collect re~insurance policy amounts for the claims.
Frauduently claiming they did not recieve data.In violation of Title

18 United States Code(FRAUD BY WIRE),§ 1033(a) (1)(DECEPTIVE STATEMENT
/REPORT:BY INSURANCE AGENT),§ 1033(c) (1) (KNOWINGLY MAKEING FALSE STATE-
MENT/REPORT BY INSURANCE AGENT).

Racketeering Act Five

On or about October and November 2005,St.Paul Travelers /N.C.A./
I.C.S./enacts scheme to impede and or sabotage the claims process,in
order to delay indefinently the settlement and payment of the claims.
This pre-calculated action was done to keep the now collected "RE-IN-
SURANCE POLICY"funds in corporate coffers by frauduently witholding
payment for purposes of corporate and persoel gains,in violation of
Title 18,United States Code §, Section 1512 (b) (1).

Racketeering Act Six

Between October and November 2005,St.Paul Travelers/N.C.A./1.C.S./

Failed to pay or make (2nd) 8éé6nd, ! 3rd) third, pay periods,

Case 3:19-cv-00002-RRB Docupgnt1 Filed 01/04/19 Page 15 of 146
4
Reserved Pending
Act Six Continued

Claiming there data transference system had crashed and blown up?
Ovuskateing there contractural obligations,and to purposely culture

A enviroment of flustration and discontent too take advantage of in

the scheme to hi-jack the claims ajusting process and breach/sabotage
Top Catastrophe/C.S.P..In violation of Title 18 § 241 U.S.C. and others.

Racketeering Act Seven

During October and November 2005 ,St.Paul Travelers/N.C.A./1.C.S/
After multiple verifications that all current ajustment,and billing
data had been recieved;after being sent certified delivery by U.P.S.
and Airbourn Express, (St.Paul TRAV. ,NCA/ICS) failed‘te pay back,or
current,billings;and fullfill pre-established contractural obligations
of (4th) & (5th) pay periods, In violation of Title 18 § 241 United
States Code and others.

Racketeering Act Eight
During October and November 2005,St.Paul,Travelers/N.C.A./I.C.S./
Devise scheme to acess Top Catastrophe Team Svs./C.S.P. confidential
corporate employment data,and confidential employment E-Mail/contact
information for the expressed criminal purposes of A Crimanal Racke-
teering Conspiracy.In violation of Title 18 §,United States Code,
Section 1512 (b) (1), and others.

Racketeering Act Nine

On and during October and November 2005,St.Paul,Travelers/N.C.A./
I.C.S./ act on scheme ;makeing prohibited unethical contacts to TcTs/
CSP,AJUSTERS,and coerceing them to participate in there (R.I.C.0) co-
nspiracy in attending pre-scheduled clandestine meetings in order to
implement there criminal scheme in breach of state and federal common
law torts and pre- established contractural,non-copetes,and employment
confidentiality aggreements.in violation of Title 18,United States
Code,Section 1512 (b)(1),and others.

Ve |

16

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 16 of 146
Racketeering Act Ten

On or about October 13, 2005, tupon signing a pronosed contract
submitted to National Claims Adkusters, LLC, and Integrated Claims
Services, Philip Coggin, an person convicted of a felony, and ¢

prohibited by law from being involved in the business of insurance,

fraudulently represented himself to be the Vice-President of Top
Catastrophe Team Services,and-Claims Service Provider, Inc., and
thereby engaged in misleading. conduct towards officers and agents,
Jeff Schmitt, Bob Steller, Mark Lozer, Robert Barnett, and others,
of St. Paul Travelers Co., Inc., Integrated Claims Services,
National Claims Adiusters, with intent to influence, delay, or
prevent their ~--- testimony which was likely to be used in an
official proceeding before a judge or court of the United States,
namely the United States District Court for the -Eastern District
of Louisiana, a proceeding before a Federal Government agency which
is authorized by law, or a proceeding involving the business or
insurance whose activities affect interstate commerce before a
insurance regulatory official or agency or agent ocr examiner
appointed by such official or agency to examine the affairs of
any person engaged in the business of insurance whose activities
affect interstate commerce, in violation of Title 18, United

States Code, Section 1512(b)(1).

17

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 17 of 146
Racketeering Act Eleven

On or about October 25, 2005, Mark Tozer, Robert Barnett,
Bob Steller, and others, acting individually and jointly, as an
agent or agency of St. Paul Travelers, Co., Inc., Integrated Claims
Solutions, LLC, National Claims Adjusters, unlawfully, knowingly,
and willfully did transmit or cause to be transmitted by wire
communication, that is, electronic mail and computer transmission,
affecting interstate commerce, confidential information of Top
Catastrophe Team Services and Claims Services Provider, Inc., as
part of a scheme tn obtain money. by false and fraudulent pretenses
and>eepresentations and for the purpose of executing such scheme,

in vielation of Title 18, United States Code, Section 1343.

18

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 18 of 146
Racketeering Act Twelye=

On or about October 26, 2095, Bob Steller, an agent of St. *
Paul Travelers Co., Integrated Claims Solutions, LLC. and National
Claims Adjusters, unlawfully, knowingly, and willfully did transmit
by wire communication, that is electronic mail and computer trans-
mission, in or affecting interstate commerce, information to
Robert Barnett regarding promises-made by Linda Swope as part of
a scheme for obtaining money by means of false or fraudutent
pretenses, representations, and for the purpose of executing such
scheme, in violation of Title 18 United States Code, Section 1343.

Racketeering Act Thirteen

On or about October 26, 2005, Bob Steller, an agent of St.
Paul Travelers Co., Integrated Claims Solutions, LLC, and National
Claims Adjusters, unlawfully, knowingly, and willfully, did corruptly
persuade Robert Barnett and others to engage in misleading conduct
toward Linda Swope-and others, byand..through promises of money
and other financial benefits, with intent to influence orprevent ~
the testimony of Linda Swope and others likely to-be wsed-in a
proceeding before a judge or court of the United States, a proceed-
ing before a Federal Government agency which is authorized by law;
or a proceeding involving the business of insurance whose activities
affect interstate commerce before any insutance regulatory official
or agency or any agent cr examiner appointed by such official or
agency to examine the affairs of any perser engaged in the business
of insurance whose activities affect interstate commerce, in viola-

tion of Title 18, United States Code, Section 1512(b)(1).

19

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 19 of 146
Racketeering Act Fourteen

On or about October 26, 2005, Bob Steller, an agent of St.
Paul Travelers Co., Integrated Claims Solutisns, LLC, and National
Claims Adjusters, unlawfully, knowingly, and willfully did engage
in misleading conduct toward Linda Swope, by and through promises
of: maney: and other financial Benefits,-and induce Linda Swope to alter,
destroy; mutilate; or conceal-the filtes-and records of certain:
insurance transactions which were the property of Claims Service
Provider, Inc., and Top Catastrophe Team Services, with intent: to°
impair~ the: availability: of: the said files and recards likely to be
sed in a proceeding before a judge ot court of the United States,
A proceeding before a Federal Government agency which is authorized
by law, or a proceeding involving the business of insurance whose
activities affect interstate commerce before any insurance regula-
tory official or agency or any agent or examiner appointed by such
official or agency to examine the affairs of any person engaged in
the business of insurance whose activites affect interstate commerce,
in violation of Title 18, United States Code, Section 1512(b)(2)(B).

Racketeering Act Fifteen

On or about October 26, 2005, Bab Steller, acting individually
and as an agent of St. Paul Travelers Co., Integrated Claims Solu-
tions, LLC, and National Claims Adjusters, unlawfully, knowingly,
and willfully did engage in misleading conduct toward Linda Swope,
by and through promises of money and other fitancial benefits, and
cause or induce Linda Swope and others to binder, delay, or prevent
the communication to a law enforcement officer or judge of the
‘United States of information relating to the commission of a Federal
offense, to-wit: |

20
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 20 of 146
Beginning on or about September 10, 2005, and continuing
up to Pebruary 10, 2006, Bob Steller, Mark Lozer, Robert Barnett,
and others, acting as, or being an officer, director, agent, or
employee of St. Paul Travelers Co., Inc. Integrated Claims
Solutions, LLC, and National Claims Adjusters, and engaged in the
business of insurance whose activities affect interstate commerce,
unlawfully, knowingly, and willfully misappropriated and purloined
monevs and funds owed to Top Catastrophe Team Services, Claims
Service Provider, Inc., Edmond H. Smith IV, and others. for*pavment
of services rendered and required by the terms of the contract
between the plaintiff and the defendants dated August 1, 2005,
and signed by Mark Lozer on September 21, 2005, and by the terms
of the contract signed by Jeff Schmitt, in ar amount in excess of
two hundred million dollars ($200, 000,000.00),
“in violation of Title 18, United States Code, Section 1033(b)(1),
all in violation of Title 18, United States Code, Section 1512(b)(3).

Racketeering Act Sixteen

On or about November 2, 2005, Bob: Steller, Mark Lozer, Robert
Barnett, and others, acting as, ‘or being, an officer, director;
agent, or employee of Stx Paul Travelers Co., Inc., Integrated
Claims Solutions, LLC, and National Claims Adjusters, individually
and jointly, corruptly persuaded Jeff Schmitt and Philip Coggin,
“with intent to cause or induce Jeff Schmitt and Philip Coggin, to
alter the terms of the: contract Signed on or about August ty 2005,
by Edmond H.. Smith IV, as the President, and on behalf,:of Top
Catastrophe Team Serveies and Claims Service Provider, and Signed
on September 21, 2005, by Mark TLozer on behalf of St. Paul Travelers

Go., Tne., Integrated Claims Solutions, LLC, and National Claims

21
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 21 of 146
Adjusters, when:

On or about November 2, 2005, without the authority, consent,
and knowkedge of Edmond H. Smith IV, the President nf Top Catastrophe
Team Service and Claims Service Provider, Jeff Schmitt signed a
second contract, which had been fraudulently signed, without
authority, by Philip Coggin on or about October 13, 2005, and Jeff
Schmitt added a clause requiring that any Controversy: over any”
matter of the fees and pavment due to Top Catastrophe Team Service
and Claims Service Provider would be determined in-the:venuecof
Indiana, and not’ in the venue of Louisiana, with the intent to
obstruct the admin&stration of justice in Louisiana and in the pro-
ceedings of the Federal courts within the Fastern District of Louisi-
ana,-in violation of Title 18, United States Code, 1512(b)(3).

Racketeering Act Seventeen

On or about ; £2005, Philip Ceggin attempted to
corruptly persuade, or did cerruptly persuade, Linda Swope, Leanna
Carpenter, Rick Clarke; Terry Bradley, Ben Felts, Shaw Gouins,  :
Richard Blake, Max Johnson, and others,:in a meeting at the Roval
Orleans Raddison hotel, New Orleans, Louisiana, to breach their
respective employment contracts, each, with Top Catastrophe Team
Services and Claims Service Provider, and to withhold and destroy
records regarding claims which they, each; had-processed under the
Said contract, knowing that a reasonable likelihocd existed that
the said records would be the subject matter of controversy before
an official Federal proceeding; including but not limited to the
United States District Court for the Fastern District of Louisiana,
and judge thereof, a Federal Government ageny which is authorized

by law, or involving the business of insurance whose activities

22

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 22 of 146
affect interstate commerce before an insurance regulatory official ©
or agency or an agent or examiner appointed by such official or
agency to examine the affairs of any person engaged in the
business of insurance whose activities affect interstate commerce,
and with intent to impair the integrity of such information for
use in the said official proceedings, in violation of Title 18,

United States Code, Section 1512(b)(2)(A) & (CB).

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 23 of 146
Racketeering Act Eizhteen

On or about November 7, 2005, Linda Swope intending to devise
a scheme for obtaining money from St: PaulsTravelers C€o.;-Inc-,
Integrated Claims, LLC, National Claims Adjusters, Bod Steller,
Mark Lozer, Robert Barnett, and others, by means of fraudulent
pretenses and representations, did transmit or cause to be trans-
mitted by wire communication, that is electronic computer trans-
mission, in interstate commerce, writings and signals containing
confidential information, the property of which belonged to Top
Catastrophe Team Services and Claims Services Provider, and Edmond
H. Smith TV, President thereof, which was then received from J.inda
Swope by Mark Lezer and other employees and officers of St. Paul
‘Travelers Co., Inc., Integrated Claims Services, and National
Claims Service to schedule a meeting with approximately seventy
five employees and adjusters:.of Top Catastrophe Team Services and
Claims Service Provider, with the further intent to embezzel,
convert, and purlion moneys and funds thereof, in violation of

Title 18, United States Code, Section 1343.

24

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 24 of 146
Racketeering Act Nineteen

On or about November 7, 2005, Mark Lozer and others,
individually and joéntly, acting as an agent of St. Peul Travelers
Co., Inc., Integtated Claims solutions, LLC, and National Claims
Adjusters, did corruptly persuade approximately seventy five
employees and adjusters of Top Catastrophe Team Services and
Claims Service Provider to attend a clandestine meeting at a
secret location and private residence located in New Orleans,
Louisiana, and did corruptly persuade the said employees and
adjusters,:each, to breach their respective contract with Top
Catastrophe Team Services and Claims Service Provider and-to
withhold, destroy, and conceal information regarding the adjust-
ment of insurance cJaims which had been processed by them, under
the terms of the said contract, for adiustment and payment by St.
Paul Travelers Co., Inc., Integrated Claims Solutions,LLC, and
National Claims Adjusters, with intent to impair the integrity of
the said information and its availability for use in an official
proceeding of the United States, knowing there existed a reasonable
Likelihood of the use of the said information in an official
proceeding of the United States before a law enforcement officer
of the United States, a judge or court of the United States,
generally, or specifically before a judge and the United States
District Court for the Fastern District of Leuisiana, and a
proceeding involving the business of insurance whose activities
affect interstate commerce before an insurance regulatory official
Or agency or any agent or examiner appointed by such official or
. agency to examine the affairs of any person engaged in the business
of insurance whose activities affect intersiate commerce, in

violation of Title 18, United States Code, Section 1512(b)(2)(B).

25
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 25 of 146
Racketeering Act Twenty

On or about November 9, 2005, Rick Clarke, Linda Swone, Leanna
Carpenter, Mark Lozer, Bob Barnett, and others, individually and
jointly on behalf of St. Paul Travelers Co., Inc., Integrated we
Claims Solutions, LLG, and National Claims Adjusters, held a
clandestine meeting at a private residence, located in New Orleans.
Louisiana, and then and there attempted to corruptly persuade, by
making. promises. of: employment and payment of moneys. and Funds .to,
approximately seventy five employees and adjusters of Top Catastrophe
Team Services and Claims Service Provider, and did so persuade part
of them, with intent to cause or induce each of them, to withhold,
destroy, and conceal information, documents, and other information
which had been produced by them for the adjustment and settlement
of claims to be presented to St. Paul Travelers Co., Inc., Inte-
grated Claims Solutions, LLC, and National Claims Adjusters, regard-
ing damage. caused by hurricanes Katrina and Rita, knowing that a
reasonable likelihood existed that the said claims information to
be withheld, destroyed, and concealed would be the subject matter
of proceedings before a judge of the United States District Court
for the . Eastern District of Louisiana, a Federal Government agency
which is authorized by law, or a proceeding involving the business
of insurance whose activities affect interstate commerce before an
iusurance regulatory official or agency or an agent or examiner
appointed by such official or agency to examine the affairs of any
person engaged in the business of insurance whose activities affect

interstate commerce, in violation of Title 18, United States Code,

Section 1512(b)(2)(A) & (B).

26
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 26 of 146
Racketeering Act Twenty One
On or about November 16, 2005, Mark Lozer and others, indivi-
dually and jointly on behalf of St. Paul Travelers Co., Inc.,
Integrated Solutions, LLC, and National Claims Adjusters, devised
a scheme for obtaining moneys by means of false Dretenses, repre-
sentations, and promises of employment, and did so transmit such

scheme by means of wire communications,

to Edmond H. Smith IV, Top Catastrophe Team Services and Clajms
Servicer Provider, and fraudulently requested Edmond H. Smith IV
and others employees and adjusters thereof travel to Miami, Florida,
as a pretext to lure Edmond H. Smith IV and such employees and
adjusters to Florida and away from New Orleans, Louisiana, to
enable Mark Lozer, Bob Barnett, Linda Swope, Leanna Cartenter,

Rick Clarke, and others, individually and jointly, to burglarize

the offices of Top Catastrophe Team Services and Claims Services
Provider, located in New Orleans, Louisiana, and purloin,-conceal,
and destroy the records and files containing information: regarding
adjustment of claims processed and complied by employees and adjusters
thereof which. had been presented to St. Paul Travelers Co., Inc.,
Tutegratech Clainis:Solutiong, ULC, and National Claims Adjusters:‘for payment

thereof, in violation of Title 18, United States Code, Section 1343.

27

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 27 of 146
Racketeering Act Twenty Two

On or about November 16, 2005, Mark Lozer, Bob Barnett, Linda
Swope, Leanna Carpenter, Rick Clarke, and others, individually and
jointly, on behalf of St. Paul Travelers Co., Inc., Integrate
Claims Services, and National Claims Adjusters, engaged in mislead-
ing conduct towards Edmond H. Smith IV, falsely and fraudulently
requested him and other. adjusters travel: from New Orleans,
Louisiana, to Miami, Florida, to perform the adjustment of insur-
ance claims, for the deceitful purpose of luring Edmond H. Smith
IV and others out of Louisiana to Florida, and thereby hindered.,-
delayed, ‘or prevented his communication to a law enforcement officer
or judge of the United States of information regarding the same
relating to the commission or possible commission of a Federal
offense, particularly the Federal offense of wire or mail fraud,
or both, a vinlation of Title 18, United States Code, Section

1343, all in violation of Title 18, United States Code, Section

1512(b)(3).

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 28 of 146
Racketeering Act Twenty Three

On or about November 17, 2005, Mark Lozer and others,
individually and jointly, on behalf of St. Paul Travelers Co., Inc.,
Integrated Claims Solutions, LLC, and National Claims Adjusters,
drafted a letter containing false, incomplete, and fraudulent
pretenses and representations regarding the cause of termination of
the contract entered into by said persons and Edmond H. Smith IV,
Top Catastrophe Team Services and Claims Service Provider on or
about August 1 and September 21, 2005, while withholding and con-
cealing information from the said letter regarding a continuing
scheme amongst Mark Lozer, Robert Barnett, Bob Steller, Rick Clarke,

Linda Swope, Leanna Carpenter, and others to burglarize the office

and ‘business- of ‘Top Catartrophe Team Services and Claims Service

Provider, located at 708 Carrollton Avenue, Matairie,

Louisiana, and purlion, destroy, and conceal the files, records
and information stored at the said office cegarding the adjustment
of insurance claims processed and compiled by the employees and
adjusters thereof, and Mark Lozer and others deposited, or caused
the said letter to be deposited, in the Postal Service, knowing
the said letter would not be delivered to Edmond Hl. Smith IV and
the said offices, until after the said burglary and theft of the
said files, records, and information had occurred, with intent to
lure Edmond H. Smith IV out of the New Orleans area to Florida,

in violation of Title 18, United States Code, Section 1341,

29 !

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 29 of 146
Racketeering Act Twenty Four

On or about November 18, 2005, Mark Lozer, Robert Barnett,
Linda Swope, Leanna Carpenter, Rick Clarke, Philip Coggin, and
others corruptly endeavored to influence, impede, and obstruct
the due course of the administration of justice of the Government
of the United States, and did so by burglarizing the office of Top
Catastrophe Team Services and Claims Services Provider, located at
708 Carrollton Avenue, Metairie, Louisiana, and then and
there did purlion, destroy, and conceal files, records, and infor-
mation relating to the adjustment of insurance claims and fees due
upon demand by Edmond H. Smith IV on behalf of Top Catastrophe
Team Services and Claims Service Provider, knowing a reasonable
likelihood existed that such files, records and information was in
fact material evidence to the adjudication and determination of a
Federal offense, arising from the said burglary and theft of such
files, records, and information, relevant to proceedings of the
United States District Court for the Eastern District of Louisiana,
to proceedings before a Federal Government agency which is
authorized by law, and to proceedings involving the business of
insurance, particularly those to determine the business and any
wrongdoing by agents and officers, Mark Lozer, Robert Barnett,
Bob Steller, and others of St. Paul Travelers Co., Inc., Integrated
Claims Solutions, LLC, and National Claims Adjusters, whose
activites affect interstate commerce before an insurance regulatory
official or agency to examine the affairs of such person or persons
engaged in the business of insurance whose activities affect

interstate commerce, in violatior of Title 18, United States Code,

Section 1503. 1.

30

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 30 of 146
Racketaering Act Twnety Five
After being caught, by officers of the New Orleans police

m
I
-

department and others, hurglarizing the office of op Catastrophe
Team Services and Claims Services Provider and stealing files,
records, and information on November 18, 2005, in furtherance of
the same obstruction of the due administration of justice, Rick
Clarke, Linda Swope, Leanna Carpenter, and Philip Coggin did
travel to Mobile, Alabama, and during January of 2006, individually
and jointly, attempt to, and did, corruptly persuade Mobile County
Prosecutor John Tyson and his assistants and staff to conduct
criminal proceedings, without cause or authority, against Edmond

PB. Smith IV, with intent to influence, delay, prevent, or oppress
his ability to provide testimony and information, and knowing a
reasonable likelihood existed that such testimony and information
was in fact material évidence.of-a Federal/offensé, relevant: to

Ts

preceedings of the United States District Court for the Fastern
Pistrict of Louisiana, to proceedings before a Federal Government
agency which is authorized by: law,.and to proceedings involving the
2 : . ,
business of insurance, particularly. those to.determine the business
and any wrongdoing by agents and officers, Mark Lozer, Robert
Rarnett, Bob Steller, and others of St. Paul Travelers Co., Inc.,

Integrated Claims Solutions, LLC, and National Claims Adjusters,

whose activities affect interstate commerce before an insurance

regulatory official or agency to examine the affairs of such person
S&é activities

or persons engaged in the business of insurance who
affect interstate commerce, in violation of Title 18, United

States Code, Section 1512(b)(1).

31

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 31 of 146
‘Racketeering Act Twenty Six

After being caught, by officers of the New Orleans police
department and others, burglarizing the office of Top Catastrophe
Team Servcies and Claims Services Provider and stealing files,
records, and infcrmation on November 18, 2005, in furtherance of
the same obstruction of the due administration of justice, Rick
Clarke, Linda Swope, Leanna Carpenter, and Philip Coggin did
travel to Mobile, Alabama, and during January of 2006, individually
and jointly, attempt to, and did, corruptly persuade attorney at
law, P.J. Lyons, whose office is located at
Mobile, Alabama, to influence, delay, prevent, or oppress the ability
of Edmond H. Smith IV to provide testimony and information, knowing
a reasonable likelihood existed that such testimony and information
was in fact material evidence of a Federal offense, relevant to
proceedings of the United States District Court for the Fastern
District of Louisiana, to proceedings before a Federal Government
agency which is authorized by law, and to proceedings involving the
business of insurance, particularly those to determine the business
and any wrongdoing by agents and officers, Mark Lozer, Robert
Barnett, Bob Steller, and others of St. Paul Travelers Co., Inc.,
Integrated Claims Solutions, LLC, and National Claims Adjusters,
whose activities affect interstate commerce before an insurance
regulatory official or agency to examine the affairs of such person
or persons engaged in the business of insurance whose activities

affect interstate commerce, in viclation of Title 18, United

States Code, Section 1512(b)(1).

32

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 32 of 146
Racketeering Act Twenty Seven

During January of 2006, B.J. Lyons did cause or induce and
direct Noel Mozer to, and Noel Mozer did, travel from Mobile,
Alabama, to the Oschner Hospital, located at
New Orleans, Louisiana, and demand and attempt to extort eight
hundred theusand dollars ($800,000.00) from Edmond H. Smith IV,
Top Catastrophe Team Services and Claims Service Provider, by
and through making threats of physical force, violence, and
false imprisonment against Edmond H. Smith IV, in or affecting
interstate commerce; while Noel Mozer did also state that hé had
been sent by B.J. Lyons to collect the eight hundred thousand
‘dollars as payment to Mobile County: Prosecutor John Tyson, Mobile
County Sheriff Sam Cochran, his deputies, and others in exchange
for protection from them, all in’ violation of Title 18, United

States Code, Section 1951.

33

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 33 of 146
Reserved Additional
Racketeering Act
During January, Febuary,and March 2006, B.J.Lyon's,Sam Cochran
the new(Mobile County Sheriff), CONTACTED Coastal Auction Co. in
regaurds to four (4) pieces of property they had advertised for
sale,belonging to the E.H.Smith family.They then in A pre-calculated
effort to prevent the sale of these properties ;thereby enduced, and
coerced by threat,the rightful sale of said properties.Causeing
injury to the E.H.Smith family finances, thereby impedeing,influenceing,
and obstructing the Due Administration of Justice in multiple ongoing
preceedings includeing but not limited to obstructing justice in the
efforts to advance there ongoing criminal (R.I.C.O.) conspiracy and
the pending matters of Claims Services Providers,et al, V. the St. Paul,
Travelers Co,INC,Intergrated Claims Solutions,LLC,National Claims Adm-
inistators,case No,06-2475 (F.D. La) and Lexington Insurance Co. V.

Edmond H.Smith III,case No. 07-0323-WS-C,and did so knowing or should
of known that it would likely end up in front of A United States Distict

Court and further endeavored to conciel these actions from Edmond H.
Smith IV in efforting to prevent communication of such unlawful conduct
to A Federal law enforcement officer or judge of the United States of
information relating to the commision of A federal offense arising from
racketeering acts,all in violation of Title 18.§ United States Code,
Section 1512 (b)(3).

<u77k
34 2-

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 34 of 146
Addition Reserved

Racketeering Act

On or about January or Febuary 2006,acting. on the expressed
direction of St.Paul,Travelers,/N.C.A./I.C.S./and McFadden Lyon's
and Rouse Law Firm/Lyon's Exit REALTY;B.J.lyons, and Noel Mozer, ;
criminaly coerced, and enduced, Evan J.Wolfe to sabotage the (N.F.I.P.)
National Flood Insurance Policy Elevation Certificate,potion of
the 3900 Windsor Rd. properties flood insuance.This was done in
A direct pre-calculated effort to prevent the rightfull colection
of post Katrina/Rita Huricane funds,for the stacked (N.F.I.P.)
Policies,purchased by Edmond H.Smith IV for the Great Southern

Outdoors Foundation to repair hurricane flood damages,for the

unlawfull purpose of advanceing there ongoing criminal (R.I.C.O.)
conspiracy,thereby impedeing,influenceing,or obstructing the

Due Administration of Justice in the pending matters of Claims
Services Providers,et al, V. the St.Paul,Travelers Co,INC,Inter-
grated Claims Solutions,LLC,National Claims Administrators,case
No,06-2475 (F.D. La) and Lexington Insurance Co. V. Evan J.Wolfe,
et.AL case No, 07-0322-WS-C (S.D.Ala) AND Lexington Insurance Co.

V. Edmond H.Smith IV,and did so knowing or should of known that

it would likely end up in front of A United States District Court
and further endeavored to conciel these actions from Edmond H.Smith
IV in efforting to prevent the communication of such unlawful
conduct to A Federal law enforcement officer or judge of the United
States of information relating to the commision of A federal offense
arising from racketeering acts,all in violation of Title 18,United

States Code,Section 1512 (b)(3).

Ww
un
Nie
+
fs

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 35 of 146
Racketeering Act Twenty Eight

During January of 2006, John Tyson, B.J. Lyons, and others
corruptly endeavored to, and did, cause or induce, SWWNW S7ZEL |
to make a false police report to officers cf Mobile City police
falsely stating that Edmond H. Smith IV had assaulted her at a
Radio Shack store, located at AZAPOAT BLVD. , Mobile,
Alabama, as a pretext to cause Edmond H. Smith IV to be falsely
arrested and detained in the Mobile Metro jail, for the unlawful
purpose of hindering, delaying, or preventing him frem intervening
in the combined theft of one Gulf Stream, Class A Motor Home, 2005
Model, Series No. 58-5-A-8386CRE-7138, Vehicle No. 4UZAAHDCO4CN33938,
and interstate transportation of the said stolen vehicle by Philip
Coggin from Alabama to Colorado, a violation of Title 18, United
States Code, Section 2312, and for the further unlawful purpose of
hindering, delaying, or preventing Fdmond H. Smith IV from report-
ing or communicating information regarding the said theft and ©
interstate transportation of the said motor home to a Federal law
enforcement officer or judge of the United States, in violation of

Title 18, United States Code, Section 1512(b)(3).

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 36 of 146
Racketeering Act Twenty Nine

In furtherance of racketeering acts one through twenty
eight as described and refarred to herein, on or about January 3g,
2006, Philip Coggin engaged in misleading conduct towards Lauren
F. Davis and Domicka Dickens, by falsely stating that Fdmond H.
Smith IV had given Philip Coggin vermission to take the motor
home, that is one Gulf Stream, Class A Motor Home, 2005 model,
Series No. 58-5-A-8386CRE-7138, Vehicle No. 4UZAAHDCO4CN33938,
from the residence of 3900 Windsor Rd., Fowl River, Alabama, and
Philip Coggin did, with intent to, purlion and transport the
said vehicle across state lines from Alabama to Colorado, in
violation of Title 18, United’ States Code, Section 2312, and
unlawfully; knowingly,.and willfully sold the said:stolen motor
home, with the intent to, and did, hinder, delay, and prevent
Fdmond. H. Smith IV from reporting or communication the said Federal
offense to Federal law enforcement officers and to a judge of the

United States, in violation of Title 18, United States Code,

Section 1512(b)(3).

at

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 37 of 146
Racketeering Act Thirty

m

In furtherance of rackateering acts one through twenty

nine, on or about February 14, 2006, Philip Coggin sent an
electronic transmission, by and through computer, from His- email
address, Catastropheclaim@aol.com, at 6:46 o.m., te attorney at
law, John Denenea, Jr., at his email address, JDenenea@Midcitylaw.com,
in which: Philip Coggin admitted to taking the-motor home, one Gulf
Stream, Class A Motor Home, 2005 model, Series No. 58-5-A-8386CRF-
7138, Vehicle No. 4UZAAHDCO4CN33938, from 3900 Windsor Rd., Fowl
River, Alabama, while Edmond H. Smith IV was being falsely detained
in the Mobile Metre jail, and in which email Philip Coggin further
falsely stated, to-wit:

" IT took the Diesel Pusher and sold it to Cuban Friend's:
in the C

of mine, that were in astro Regime, thay have had it

moved te South America, that check will he credited to Eddie

Emiths personal debt to me on a person/corporate pro ratio,"
and thereby unlawfully, knowingly, willfully, and fraudulently
made such representations for the objective and purpose of conceal-

ing the fact that the said stolen motor home had been sold in

a
a

Colorado, and was still in the United States, in violation of

fo

itle 18, United States Code, Section 1343.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 38 of 146
Racketeering, Act Thirty One

On or about June 22, 2006, B.J. Lyons, WILLIAM Armbrecht,
Mobile County Sheriff, Sam Cochran, and others, individually and
jointly, without authority, did, by false-and fraudulent assertion
of:state law, engage in misleading conduct toward, and: corruptly
persuade, Alden Thorntcn, Neal Foster, Tim Burger, and others, by
the use of:armed force and violence, to burglarize the residence
of 3900 Windsor Rd., Fow] River, Alabama, and purlion one Fountain,
38 Sport Fish, boat, 2005 model, Serial No. FGOQ8C111I405, thirty
eight foot in length, with four Mercury outboard motors, and other
equipment, a Federally licensed commercial fishing vessel, in. or
affecting interstate or foreign commerce, all with intent to
hinder, delay, or prevent the communication: of such unlawful
conduct to a Federal law enforcement: officer or judge of the United
States of information relating to the commission or possible
commission cf a Federal offense, arising from racketeering acts
one through thirty as set forth herein, all in violation of Title

18, United States Code, Section 1512(b)(3).

39

Case 3:19-cv-00002-RRB Document 1 Filed 01/04/19 Page 39 of 146
Racketeering Act Thirty Three

On or about June 25, 2006, Aiden Thornton, Neal Foster, Tim
Burger, and others, acting on behalf and under the direction and
control of Bad. Lyons, Wiliam Armbréech «;New Mobile County Sheriff
Sam Cochran, did burgiarize the residence of 3900 Windsor Rd.,
Fowl River, Alabama, without authority, armed with firearms and
acting with the threat of force and violence, and attempt the. act
of armed robbery and theft of one Fountain, 38 Sport Fish, boat,
thirty eight foot in length, Serial No. FGQ8C1i1J405, and equipment,
in or affecting interstate or foreign commerce, in violation of

Title 18, United States Code, Section 1951.

4G"

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 40 of 146
Racketeering Act Thirty Four

On er adeut June 26, 2006, Aldean Thornton, Neal Foster, Tim
Burger, and others, did, unlawfully, knowingly, and willfully,
by the threat and use of firearms and a motor vehicle, commit the
act of armed robbery and. inflict great bodily harm against Fdmond
H. Smith IV, and purlion cone Fountain, 38 Sport Fish, boat, thirty
eight foot in length, and other equipment therein and trailer, a
Federally licensed commercial fishing vessel, while such vessel
was then engaged, in or affecting interstate or foreign: commerce,
at a commercial facility, that is the Fowl River Marina,

located at Dauphin Island Pkwy S, Mobile, Alabama, the armed
robbery of which. violated Title 18, United States Code, Section

1951.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 41 of 146
Additional Reserved
Racketeering Act

On June 27,2006 the first articlescronicleing the prior events
of racketeering acts thirty one thrue thirty four as described and

reffered to herein, were printed,and destributed,in the Mobile Press
Register authored by admitted "PARTNER"and co-conspiritor Eddie Curran,
beggining the pre-planned public slander with malice, liableous,smear

Campaign endeavoring to create a cover story and cover up, of the actual
truthful events, and unlawful activities, and motivations behind them.
This was done to purposely with intent,influence public oppinion thrue
false,misleading,and slanderous reporting of the events designed to
create public outrage,and give cover to those involved in the crimes
perpertrated against Edmond H.Smith IV his properties and family as
well as lay the foundation thrue fraudulent "SPIN",for future forth-
coming unlawful prosecutions,all for the purpose of advanceing there
"ongoing' (R.I.C.0.) conspiacy. By these acts corruptly misleading,
withholding, influenceing,impeding and oppressing accurate information
regaurding the same,which conduct did cause injury and severe bodily |
harm,in makeing false and misleading statements of fact and law, they
wrongfully and fraudulently caused A enviroment supporting others to
commit further offenses.All done with the pre-calculated intent to
influence,delay,or prevent the testimony to A federal law enforcement
officer which was likely to be used in an official proceeding befoe

A judge or court of the United States,namely the United States District
Court for the Eastern District of Louisiana,or A proceedind before A
Goverment agency which is authorized by law,over activities that affect
interstate commerce,in violation of ‘Title 18,§ United States Code,

Section 1512 (b)(1),and others.

Case 3:19-cv-00002-RRB Documpyt 1 Filed 01/04/19 Page 42 of 146
Additional Reserved
Racketeering Act

On or about August 1,2006,in furtherance of racketeering acts
one thrue thirty one Mobile County Judge Sarah Stewart,perpertrated
fraud Against the Due Administration of Justice,in knowingly: and
willfully convening A fraudulent unjuristic hearing,under the offical
color of law,in Mobile County Circuit Court.After being wittnessed
that same day in A pre-arranged phone conversation discussing the
desied outcome of those same proceedings,at the offices of Lyon's
Mcfadden and Rouse,with B.J.Lyons (BEING THE COURT ORDERING THE
CONSFICATION AND SHERRIFFS SALE OF “THE HOOTERS BOAT" SERIAL No.
FG08C113405,AND EQUIPMENT IN A ACT OF "TYRRANY"),at the bequest
of B.J. Lyon's and Sam Cochran.for there own personel gains and
in furtherence of there same ongoing racketeering(R.I.C.0.) cons-—
piracy and agenda.All done without any legal authority,and did
engage in illegal and misleading conduct toward Edmond H.Smith IV,
the Smith family,and buisness entities with the intent to influence
delay,and prevent the testimony of the foregoing events and scheme
of the conspiracy in the proceedings of the United States District
Court for the Eastern District of Louisiana and in the matter of
Claims Service Provider,Inc., V. the St.Paul Travelers Co.,et al,
Case No. 06-2475,all in violation of Title 18,§ United States Code

Section 1512°(b)(1) and others.

P.S.: During (alledged)Hearing judge Stewart confiscated vessel Title
that clearly evidenced the ownership of "the Hooters Boat",SERIAL No.
FG08C1113405 to be in the name of "The Great Sothern Outdoors F&I",

A Federaly and State licensed buishess entity with no judgements agaist
it of any kind,then she made this threat,"I AM GOING TO TAKE THIS TO
JUDGE GRADICK,AND WE WILL SEE WHAT WE CAN DO ABOUT THIS"with the intent

29 1
Case 3:19-cv-00002-RRB Docunttent 1 Filed 01/04/19 Page 43 of 146
Racketeering Act Thirty Five
In furtherance of racketeering acts one through thirty four.as
described and referred to herein, on or about August 21, 2006,
Mobile County Circuit judge Charles Craddick did; knowing no farmal
adjudication of guilt existed against Edmond H. Smith IV in the
matter of City cf Mobile’ v. Smith IV, MC-94-5762 (Mobile Municipal

Ct. 2004), unkawfully, knowingly, and willfully order Edmond:H.

on
x
o
¢

Smith IV to serve an illegal sentence of eighty eight day

nement and imposed other sanctions against him in the matter

QO
©
3
“hp
bale
3

of State v. Edmond H. Smith IV, CC-04-4167, witheut authority, and did
thereby -engage in misleading conduct toward Edmond H. Smith IV,

the testimony of

Qu
oO
bad
1%)
+)
nj
fa
g
ry
1D
aA
3
{
3
tt
cr

with intent to influence, ¥
Edmond H. Smith IV and others in the proceedings ef the United
States District Court for the Eastern District of Louisiana and
and in the matter of Claims Service Previder, Inc., et al. v.
The St. Paul Travelers Co., Inc., et a1., Case No. 06-2475, all

in violation of Title 18, United States Code, Sectien 1512(b)(1).

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 44 of 146
Racketeering Act Thirty Six

Cn or about September 28, 2006, 4:41 p.m., Philip Coggin,
having devised a scheme, with intent to defraud and extort sixty
thousand dollars ($60,000.00) from Edmond H. Smith IV, Top |
Catastrophe Team Services and Claims Service Provider, did, by
means of false or fraudulent pretenses, representations, and
demands, transmit, by means of wire communication, that is
electronic computer transmission, from Catastropheclaim@aol.com to
Mike Parker at parkerwarehouse@cox.nek, demand that Edmond H. smith
IVY pay Philip Coggin the said sixty thousand dollars ($69,000.00)
in exchange for Philip Coggin to return the motor home, one Gulf
Stream, Class A Motor Home, 2005 model, Series Nc. 58-5-A-8386CRE-
72.38, which was stolen by Philip Coggin end unlawfully transported
from Mobile, Alabama, to Colorado in January of 2006, as described
and referred to in racketeering act twenty nine herein, and sold,
without authority, in violation of Title 18, United States Code,
Sections 1512(b)(3) and 2312, and no longer in the possession of
Philip Cogein, contrary to his false and fraudulent promise to
return the same in exchange for the said sixty thousand dollars

($60,000.00), all in violation of Title 18, United States Code,

Section 1343.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 45 of 146

™
Racketeering Act Thirty Seven

Between September of 2006 and October of 2006, Bob Steller,
Robert Barnett, Mark Lozer, Jeff Schmitt, Philip Coggin, Linda
Swope, Leanna Carpenter, Rick Clarke, John Tyson, B.J. Lyons, Noel
Mozer, Sam Cochran, Charles Graddick, and others, did corruptly
endeavor to, and did unlawfully, knowingly, and willfully,
influence and impede an officer of the United States District Court
for the Eastern District of Louisiana, Matthew A. Woolf, in the
discharge of his duties, on behalf of St. Paul Travelers Go., Inc.,
in the proceedings of Claims Service Provider, et al. v. The St.
Paul Travelers Co., Inc., et al., Case No. 06-2475 (E.D. La. 2006),
by and through various acts of obstruction of the due administra-
tion of justice, including but not limited to the said misleading,
oppressive, and corrupt conduct described and referred to in
racketeering acts one through thirty six herein, by further |
corruptly withholding, influencing, impeding, and oppressing
information regarding the same, which conduct did cause the said
officer of the District Court, Matthew A. Woolf, to withhold such
from the said District Court, and to make false and misleading
statements of fact and Jaw in a motion to dismiss and supporting
memorandum, filed on or about October 16, 2006, in the proceedings
thereof, and did wrongfully and fraudulently cause the said case
to be dismissed, on or about October 18, 2006, in violation of

Tithe 18, United States Code, Section 1503.

46

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 46 of 146
Racketeering Act Thirty Fight

Tn furtherance of racketeering act thirty seven herein,
between April 1 and May 8, 2007, Charles Graddick, BJ. Lyons,
D. Brian Murphy, James W. Lampkin II, Fvan J. Wolfe, and one or
more unknown named John Noe agent of Lexington Insurance Company,
and others did corruptly endeavor to influence, impede, and
obstruct the due administration of justice of the United States
District Court for the Southern District of Alabama in the matter
of Lexington Insurance Company v. Evan J. Wolfe, et al., Gase No.
07-0322-WS-C , and did so, directly and indirectly, by participation
in a scheme to file a false complaint, filed in the said case and
proceedings thereof, falsely and fraudulentiy alieging that Edmond
H. Smith IV, alone or with Fvan Wolfe, misrepresented in an
application for insurance that Wolfe owned the property, located at
3900 Windsor Place, Fowl River, Alabama, that Smith IV knew or
should have known the representation was false, that Smith TV
intended Lexington Insurance Company and its said John Doe agent
to reply on the said misrepresentation in issuing an insurance
policy to protect the said property from wind and flood damage,
that Smith IV had misrepresented in the said insurance policy that
Wolfe owned the said property in order to shield the property from
a large judgment against Smith IV (a bogus default judgment obtained
by B.J. Lyons against Smith IV, while he was out of Alabama, without
notice of the civil action), and that Lexington Insurance Company
was damaged by the said misrepresentation, and would net have issued
the said policy, but for the said misrepresentations, as set forth

in the said complaint, in violation of Title 18, United States

47
“ Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 47 of 146
Racketeering Act Thirty Nine

Ian furtherance of racketeering acts thirty seven and thirty
eight herein, between April 1 and May 8, 2007, Charles Graddick,
B.J. Lvons, D. Brian Murphy, James W. Lampkin IT, Fvan J. Wolfe,
and oneor more unknown named John Doe agent of Lexington Insurance
Company, and others did corruptly endeavor to influence, impede,
and obstruct the due administration of justice of the United
States District Court for the Southern District of Alabama ‘in the
matter of Lexington Tnsurance Company v. Edmond H. Smith TIT,
Case No. 07-0323-WS-C, and did so, directly and indirectly, by
participation in a scheme to file a false comptaint, filed in the
said case and proceedings thereof, falsely and fraudulently alieging
that Edmond H. Smith ITI had made misrepresentations ard engaged
in fraudulent conduct when making an insurance claim pursuant to
insurance policy LE 061411601, when in fact no such misrepresenta-
tions and fraudulent conduct had ever oceurred, and the said false
complaint was filed, with intent to influence, impede, and obstruct
the due administration of justice by Charies Graddick ordering
Edmond H. Smith IV detained in the Mobile Metro Jail on false
charges to oppress in part his ability to retain counsel to
combat the said false and fraudulent complaint, knowing that his
father Fdmond H. Smith ITT was unable to due so due to illness and
his elderly condition, all with the corrupt intent to erect a false
and fraudulent default judgement against him and his pronerty,
located at 3721 Caulderwood Dr., Mobile, Alabama, in violation of

Title 18, United States Code, Section 1503,

4S

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 48 of 146
Racketeering Act Forty

On or about April 4, 2007, Noel Mozer and Evan J. Wolfe,
acting as agents of B.J. Lyons, B.J. Lyons Realty Co., a business
engaged in or affecting interstate commerce, did hold themselves
out as acting under the color of official right, by and through
the authority of Mobile County Sheriff Sam Cochran and Mobile
county Circuit Judge Charles Graddick, and demand and attempt to
extort one million, four hundred and sixty seven thousand, and one
hundred, dollars ($1,467,100.00) from Edmond H. Smith IV in
exchange for protection from arbitrary and oppressive goveramental
action against him and the property occuppied by Great Southern
Cutdoors Foundation and Institute and located at 3900 Windsor Rd.,
Fowl River, Alabama, a foundation eugaged in or affecting interstate
commerce, in violation of Title 18, United States Code, Section

1951.

49

| Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 49 of 146
Racketeering Act Forty One
On or about April 25, 2007, Mobile Couaty Circuit Judge

Charles Graddick did, knewing no formal adjudication of suilt

ga

existed against Edmond H. Smith IV in the matter of the City of
Mobile v. Smith IV, Case Na. MC-04-5762 (Mobile Municipal Ct. 2004),
unlawfully, knowingly, and willfully order, without authority, that
Edmond H. Smith IV be detained in the custody of Mobile County Sher-
iff Sam Cochran and his deputies in the Mobile County jail, without

Nos.

iD

bail, in the matter of State v. Edmond H. Smith IV, Cas

or
wo

CG-04-4167 and CC-07-3126 (Mobile Co. Cir. Ct.), without authority,
and did thereby corruptly engege in misleading and oppressive
conduct toward Edmond H. Smith IV, with intent to hinder. delay,

and prevent him from communicating to a law enforcement officer of

cr
iD
on

J2
s
0)
s
a
-
—

“Sg
ie)
Hs}
a

the United States or a judge of the United Sta
specifically to a judge of the United States District Court for
the Southern District of Indiana and to the Honorable Lance M.

Africk, United States District Judge for the Eastern District of

Louisiana, the facts, information, and racketeering acts one
through thirty seven as set forth herein, in violation of Title

18, United States Code, Section 1512(b)(3).

yi
2

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 50 of 146
Racketeering Act Forty Two

On or about April 26, 2007, Noel Mozer and Evan J. Wolfe,
acting as agents of B.J. Lyons, B.J. Lyous Realty Co., a business
engaged in or affecting interstate commerce, did hold themselves
out as acting: under the color of official right, by and through the
authority of Mobile County Sheriff Sam Cochran and Mobile County
Circuit Judge Charles Graddick, and threaten to file a malicious
and frivolous lawsuit against Mike Parker in order: to prevent him
from paying off the mortgage held by Washington Mutual Mortgage
on property located at 3900 Windsor Rd., Fowl River, Alabama, and
occuppied by Great Southern Outdoors Foundation and Institute, a
foundation engaged in or affecting interstate commerce, with
intent to influence, impede and obstruct the due administration of
justice in the matter of Lexington Insurance Company v. Evan J.
Wolfe, et al., Case No. 07-0322-WS-C (S.D.Ala.), in violation of

Title 18, United States Code, Section 1951.

51

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 51 of 146
Racketeering Act Forty Three

On or about April 26, 2007, Noel Mozer and fivan J. Wolfe,
acting as agents of B.J. Lyoris Realty Co., and under the direction
and counsel of B.J. Lyons, did corruptly endeavor to, and did so,
influence, impede and obstruct the due administration of justice
in the matters of Lexington Insurance Company v. Evan J. Wolfe, et
ai., Case No. 07-0322-WS-C and Lexington Insurance Company v. Edmond
H. Smith III, Case No. 07-0323-WS-C, within the Scuthern District of
Alabama. and Claims Service Provider. et al. v. The St. Paul Travelers
Co., Inc., Case No. 06-2475, within the Eastern District of Louisi-
ana, by and through threatening to file a malicious and frivolous
lawsuit against Mike Parker in order to prevent him from paying off
the mortgage held by Washington Mutual Mortgage on property located
at 3900 Windsor Rd., Fowl River, Alabama, and occuppied by the
Great Southern Outdoors Foundation and Institute, with intent to
influence, impede and obstruct the due administration of justice in
connection with the said matters and proceedings thereof, in viola-

. tion of Title 18, United States Code, Section 1503.

52
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 52 of 146
Additional Reserved
Racketeering Act

On April 25,2007 in response to A Subpoena,to attend A Circuit
Court Hearing in front of Judge Graddick,over (ALLEDGED) home con-
finement violation;cronicled in the Mobile Press Register articles
written by Eddie Curran,admitted partner of (R.1I.C.0. )conspiracy
with B.J.Lyon,Noel Mozer, and (New) Sheriff Sam Cochran in affidavit' Ss,

over the since dropped, and fraudulent violations. 2:case No. CC-07-3126,

Mobile Circuit Court Judge Charles Graddick,and Court officers of

Mobile County corrections (Ray Brazell, Steve Green),perpetrated Fraud ..
Against the Due Administration of Justice and thus "“TYRRANY"by conven-
ing A fraudulent,no subject matter jurisdiction, proceeding against
Edmond H.Smith IV with the intent to Injure,Threaten and Intimidate

to the extent of illegal imprisonment .Which occured that day, depriveing
A United States citizen of the free exercise of his rights and prvaled-
ges and documented Medical Treatments and needs;secured to him by the
Constitution and law of the United States,in advancement of there on-
going racketeering(R.I.C.0.) conspiracy,thrue the "Power"and Force of
goverment .During this illegal inprisonment in the Mobile Metro Jail,
sheriff Sam cochran's officers were free to torment and torture Edmond
H.Smith IV,and did deprive him of critical time dependant medical trea-
tments ,for A resistant "ECOLI"infection in his left foot, that was ori-
ginaly called A fraud,and later reckognized as becoming so severe that
it was untreatable due to it's progression to the point.of being"Termial"
Edmond H.Smith was then ordered to be released for emergency medical
treatment to oschner hospital,New Orleans Louisiana,but not before being
threatened by Steven Green ;Ray Brazell and Sam Cochran with haveing his
leg to "Rot. OFF UNTILL HE DIED IN THERE JAIL"if I returned alive.This
deliberate deprivation of proper treatment,caused the infection in the

534-
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 53 of 146

 

ee SLE a
Additional Reserved
Racketeering Act
Continued

bone in the foot to come out of remission,and intensify to the point
that it desolved,and ran out of the bursted open foot,onto the jail
infirmary floor rresulting in A "CHARCOT" permanent foot disability,
This also almost resulted in the loss of his life.all being done at
all time knowingly ,intentionaly,and delliberately,to use the herein
Said goverment corrupt actions;to hinder ,delay,prevent and cover- -up
the former crimes and goverment corruption perpetrated in act's one
thrue forty four as described and referred to herein,and oppress the
ability of Edmond H.Smith IV to discover and communicate information
relating to the concerted attempted theft's of files,records,documents,
computers, equipment, property and other evidence of the adjustment of
insurance claims by Edmond H.Smith IV,Top Catastrophe Team Services,
and Claims Services Provider,and relating to the racketeering act's
herein,to A law enforcement officer of the United States or A judge

of the United States District Court for the Eastern District of Loui-
Siana,or generally and Specically to aA judge of the United States District
Court for the southern District of Indiana,with the intent to obstruct
the Due Administration of Justice therein,and before the honorable Lance.
M.AFRICK,in the matters of Claims Services Provider,et al. V. the St.
Paul Travlers Co., Inc., case No. 06-2475. In violation of his Civil
Righte, Legal Rights and Title 18 -§ United States Code, Section' S 1512

(b)(3), 1503,and numerous others,State and Common Law Statutes and Torts,

54 27

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 54 of 146

 
Racketeering Act Forty Four

During May of 2007, Noel Mozer and Evan J. Wolfe did corruptly
endeavor to impede and obstruct the due course of the administration
of justice in the matter of Lexington [nusurance Company v. Evan J.
Wolfe, et al., Gase No. 67-C322Z-W5-C and Lexington Insurance
Company v. Bdmonéd H. Smith IIL, Case No. 07-G323-WS-C, and proceed-
ings of the United States District Court for the Southern District
of Alabama, and in tne Matter of Claims Service Provider, et ai. v.
The St. Paul Travelers Co., Inc., Case No. 96-2475 (E.D.La.j, by
and tnrcough destruction of tne mailbox and depository for the U.S.
Postal Service, located at 3900 Windsor Rd., Fowl River, Alabama,
with intent to impede and obstruct the flow of information, in
- connection with the aforesaid matters and proceedings, and delivery
of mail regarding the same to Edmond H. Smith IV, in violation of

Title i8, United States Code, Section 1503.

55

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 55 of 146
Racketeering Act Forty Five

upon the diagnosis of Mobile County doctors that Fdmend H. Smith IV

suffered from a terminal untreatable infection in Alabama, and, upon

4,

discoverin

00

2 that he was being successfully. treated by doctors

f

cutside the United States, Charles Graddick did ensage in misleading
conduct toward Edmond H, Smith IV, by and through issuing a bogus

warrant for his arrest and falsely charging him with escape, with

intent to cause another person to falsely arrest and detain him
2 $

a law enforcement officer of the United States or a judge of the
United States, generally, and specifically to a judge of the
United States District Court for the Southern District of Indiana
and to the Honorable Lance M. Africk, United States District Judge
for the Eastern District of Louisiana, the facts and information,
relating to racketeering acts one through forty, for
further proceedings in the matter of Claims Service Provider, et
al. v. The St. Paul Travelers Co.., Inc., et al., Case No. 06-2475
(E.D. La.), and thereby did cause euthorities in Costa Rica
fo seize and dispose of property cf Edmond H. Smith IV consisting
of one7.3 iteFord Fxeursion, Ltd. Fd., one laptop computer, personal
and insurance business records, one Otics binoculars, one Laser
range-finder and related tools, one Rolex watch, one camera, one.
video-tape recorder and related equipment, one airloom firearm Coilection

(Rifles & Shotguns +), and G.P.S. equipment,

in violation of Title 18, United States Code, Section 1512(b)(3).

56
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 56 of 146
Racketeering Act Forty Six

During May or June of 2007, B.J. Lyons, Noel Mozer, Philip
Coggins, and others did corruptly persuade avd engage in misleading
conduct toward Mike Parker, by and through causing or inducing him
to burglarize the residence of 3900 Windsor Rd., Fowl River,
Alabama, and the office located there of Top Catastrophe Team
Services and Claims Service Provider, and remove numerous meunted
animals, fish, and assorted collectibles, and by advising Mike
Parker to do so under the pretext that the said property was to
be sold at‘ an auction, and that the removal of said property was
necessary for Mike Parker to recover investment moneys, all
with intent of B.J. Lyons, Noel Mozer, Philip Coggin, and others
to use the said burglary by Mike Parker as a coverup to hinderx,
delay, prevent, or oppress the ability of Fdmond H. Smith IV to
discover and communicate information relating to the concerted
attempted theft and theft of files, records, dociiments, computers,
and other evidence of the adjustment of insurance claims by Edmond
H. Smith IV, Top Catastrophe Team Services and Claims Service
Provider and vélating to the raeketeering acts one’ through thirty
nine, .as described and referred to herein, to a law enforcement
officer of the United States cr a judge of the United States,
generally, and specifically to a judge of the United States
District Court for the Southern District of Indiana, and with intent
to obstruct the due administration of justice therein, and before
the Honorable Lance M. Africk, in the matter of Claims Service
Provider, et al. v. The St. Paul Travelers Co., Inc., Case No.
. 06-2475, in violation of Title 18, United States Code, Section
1512(b)(3).

57
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 57 of 146
Recketeaering Act Forty Seven

During May of 2007, Mike Parker did engage in misleading
conduct toward Edmond H. Smith III by stating to him that he
(Mike Parker) was concerned that someone might steal one thiry
eight (38) foot Fountain 2005 38 Sport Fish boat, Serial No.
FGQ8C111J405, with four Mercury cutboard motors and other
equipment , from Sammy Goulsby Marine, Mobile, Alabama, where the
said boat was then stored, and that he (Mike Parker) wanted to
pay the repair bill and store the said boat and equipment until
Edmond H. Smith TV recovered from his illness and returned home,
and, upon the said representation, Mike Parker and B.J. Lyons
went to Sammy Goulsby, and Mike Parker paid the repair bill, and
did take possession of and transport the said boat, having a
value in excess of two hundred and fifty thousand dollars ($250,
009.00), from Mobile, Alabama,- across state lines, to Jacksonville,
Florida, knowing the said boat had been obtained by false and
fraudulent pretenses, and did sell the said boat, motors, and
equipment, without the knowledge and consent of the owner, in
violation of Title 18, United States Code, Section 2314, with
intent to hinder and delay the communication of information
regarding the said Federal offense to a law enforcement officer
of the United States or a judge of the United States District
Court for the Southern District of Alabama or for the Middle
District of Florida, or both, in violation of Title 18, United

States Code, Section 1512(b)(3).

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 58 of 146
Racketeering Act Forty Fight

During late May or early June of 2007, Mike Parker and others
did burglarize 3900 Windsor Rd., Fowl River, Mobile, Alabama, and,
upon being caught in the act of said burglary, did engage in
misleading conduct toward Edmond H. Smith III, by stating to him
that he (Mike Parker) intended to remove and store the mounted
animals, birds, fish, and other items, and to purchase the house
and property located at 3900 Windsor Rd., at an auction, and to
later return all of the property to Edmond H. Smith IV, upon his
return from Costa Rico and successful medical treatment and -
recovery, and Mike Parker did intentionally removed and trans-
port the said mounted animals, bird, fish, and other items across
State lines to Florida, and sell the. same, without. authority: and
consent of Edmond H. Smith IV to do so, in violation of the Lacey
Act, that is Title 16, United States Code, Section 3372(a)(1) and (2),
and Mike Parker intended to do so, regardless of whether
Edmond H. Smith IV died due-to his illness or not and
returned to Mobile, Alabama, all with intent to hinder, delay,
or prevent communication of information regarding the theft,
unlawful transportation and sale of the said property, and
violation or possible violation of Federal law to a law enforcement
officer cf the United States or a judge of the United States for

the Southern District of Alabama and elsewhere, in violation of

Title 18, United States Code, Section 1512(b)(3).

58

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 59 of 146
Racketeering Act Forty Nine

During May or June of 2007, B.J. Lyons, Noel Mozer, Philip
Coggin, and others did corruptly persuade Mike Parker and others
to purlion and transport approximately nine hundred and thirty or more
animals, birds, and fish, and other items, having:an approximate and
appraised value of eighteen million dollars, from:3900 Windsor Rd.,
Fowl River, Alabama, and to cause substantial damage to the said
residence in doing so, and to further transport part of the said
mounted animals, birds, fish, and other items across state. lines: to
Louisiana, and to sell the same to a sporting goods business,
known as Cabelas, in Gonzhiaze . Louisiana, in violation of Title
16, United States Code, Section 3372(a)(1) and (2), and did
so, with intent to hinder, delay, and prevent Edmond H. Smith IV
from discovering the location thereof, and from communicating the
same and violation of Federal law to a law enforcement officer of
the United States or to a judge of the United States for the
Southern District of Alabama and for the Eastern District of
Louisiana, in violation of Title 18, United States Code, Section

1512(b)(3).

59

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 60 of 146
Racketeering Act Fifty
Between June 1 and August 5, 2007, Sam Cochran, Clint Ulmer,

Mitch McRaye, James 39 Lackey, Loren Watts, John Tyson, Charles
Graddick, B.J. Lyons, Noel Mozer, Bob Steller, Robert Barnett,
Rick Clarke, Philip Coggin, Linda Swope, Leanna Garpenter, DN.
Brian Murphy, James W. Lampkin T?, Fvan J. Wolfe, and others,
individually and jeintly, acting as an agent-or agents of St. Paul
Travelers Co., Inc., Integrated Claims Solutions, LLC, National
Claims Adjusters, and Lexington Insurance Company, did corruptly
endeavor to influence, impede, and obstruct the due administration
of iustice in the matters af Claims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., Case No. 06-2475 (E.D. La.),
Lexington Tnsurance Company v. Fvan J. Wolfe, et al., Case No.
07-0322-WS-G (S.D.Ala.) and Lexington Insurance Company v. Edmond
H. Smith III, Case No. 07-0323-WS-C (S.N. Ala.), and did so, by
directly or indirectly participating in the burglary of 3900
Windsor Place, Fowl River, Alabama, and: theft and destruction of
evidence’ consisting of files, records, and documents relating to
the subiect matter of the aforesaid pending judicial proceedings
of=the United States within the Southern District of Alahama and
Fastern District of Louisiana, with intent to purloin and destroy
the said evidence and thereby influence, impede, and obstruct the

due administration of justice thereof, in violation of Title 18,

United States Gode, Section 1503.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 61 of 146
Racketeering Act Fifty One
On ot about August 24, 2007, Charles Graddick, Jason Roton,
‘and John Tyson, acting each as an agent or agents of RB.J. Lyons,
Noel Mozer, Rob Steller. Robert Barnett, Rick Clarke, Philip
Cogegin, Linda Swope, Leanna Carpenter, Sam Cochran, D. Brian Murphy,
James W. Lampkin TI, Fvan J. Wolfe, Mark. Lozer, St. Paul Travelers
Co., Inc., Integrated Claims Solutions, LLC. National Claims
Adiusters, Lexington Insurance Co., and oathers, dic corruptly
andeaver to, and did, obtain an indictment falsely charging
Fdmond H. Smith IV of being a person prohibited to possess, and
unlawful possession of, a firearm, a felony and violation of Alabama
Grimina] Code §13A-11-72(a), in the matter of State v. Edmond H.
Smith IV, Gase No. CC-07-3375 (Mobile Cc. Cir. Ct.), knowing that
he had not- violated §134-11-72(a) as charged in the said indictment,
in that no formal adjudication of guiit existed as required by the.
Alabama Rules:of Criminal procedure, Rules 1.1, 26.1(a)(1), and
26.9(a) & (c)(1 to 4)-in order to sustain the alleged violation
of §13A-11-72(a), and, in relying on the said false indictment,
did further corruptly endeavor to, and did, influence, impede, and
obstruct the due administration of justice in the matters of |
Claims Service Provider, et al. v. The St. Paul Travelers Co.,
Inc., Case No. 06-2475, within the Fastern District of Louisiana,
and Lexington Insurance Company v. Evan J. Wolfe, et al., Case No.,
07-0322-WS-C and Lexington Tnsurance Gompany v. Edmond H. Smith
III, Case No. 07-0323, within the Southern District of Alabama,

by and through acts of oppression against Edmond H. Smith IV, in

violation of Title 18, United States Code, Section 1503.

61

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 62 of 146
Additional Reserved
Racketeering ACT

On or about July or August 2007,officers of the Mobile County
Sheriffs Dept. and others acting on the expressed directions and
authority of (NEW) Sheriff Sam Cochran,B.J. Lyon's and Judge Charles
Graddick;conducted A joint task force raid of the home of Sue Goff,
at 122 Hope Dr. Spanish Ft.,Baldwin County Alabama,and did intention-
aly threaten intimidate,injure and assault Mss.Sue Goff (A elderly
widow) and Mrs.Linda DiAnn Goff Smith III,(Grandmother and Mother of
Edmond H:Smith IV),while he was still recieving medical treatment
outside the country in Costa Rica.During these assaults Mss.Goff,in
attempting to protect her property and constitutional rights was
pushed by deputies,and fell,resulting in severe injuries.Once traspo-
rted to A local hospital,she was diagnosed with A broken Pelvis and
Hip,which she never recovered from.These injuries resulted in her
un-timely DEATH, but only after A long and agonizeing convalesc'ing
struggla:.trying7to-obtain: health and save her life. During the raid
both ladies were threatened and interogated over the wereabouts and
condition of Edmond H.Smith IV,with the home being ramsacked,and pers-
onal property being seized and destroyed.This was inclusive but not
limited to computers,documents,files,records and Linda DiAnn Goff Smith
III 's Pass-Port. All this being done at all time's knowing that no
legitament charge existed against Edmind H.Smith IV and the said gover-
ment actions were illegal,resulting in the so-called premis of those
actions to all later be dropped/TYRRANY".At all times these corrupt
actions were being done to advance the on-going racketeering conspiracy
being committed against Edmond H.Smith IV,his family,property, freedoms
and buisness entities,with delliberate intent’ to hinder, delay,prevent

and cover-up the former criminal acts, and goverment corruption,in all

Case 3:19-cv-00002-RRB Document 82 Fed 01/04/19 Page 63 of 146
Additional Reserved
Racketeering Act
Continued

the former act's herein,and oppress the ability of Edmond H.Smith IV

to communicate information to the concerted crimes and attempted theft's
of files,records,documents, computers and other evidence of the ajustme-
nt of insurance claims by Edmond H.Smith IV,Top Catastrophe Team Servi-
ces,and Claims Services Provider,and relating to the racketeering act's
herein,to A law enforcement officer of the United States or A Judge

of the United States District Court for the southern District of Louis-
iana,or generally and specifically to A Judge of the United States Dis-
trict Court for the Southern District of Indiana,with the intent to ob-
struct the Due Administration of Justice therein,and before the honora-
ble Lance M.Africk,in the matters of Claims Services Provider,et al. V.
St. Paul Travelers Co.,Inc.,case No. 06-2475, In violation of there
Civil Rights,Legal Rights and Title 18,§ United States Code, Section's

1512 (b)(3),1503,and numerous others,State and Common Law Statutes.

63 3+4-

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 64 of 146
Racketeering Act Fifty Two
On or about Sentember 5, 2007, John Tyson, Jason Botan,
Charles Graddick and others did corruptly persuade another person
to arrest Edmond H. Smith IV.upen ‘his: return from Costa Rica to the

United States, specifically Floride and Alabama, without authority,

under the pretext of baseless charges, arising: from the void judg
ments obtained in the matter of Citv of Mobile v. Edmond H. Smith
IV, Case No. MC-04-5762 (Mcbile Municipal Ct.)-and State v. Smith
TV, Case No. GG-04-4167 (Mobile Go. Cir. Ct.), and from the bogus
probation violation andvescane charges in the matter of State v.
Smith IV, Case Noz.CC-07+3126 (Mobile Co. Gir. Ct.), with intent to
hinder, delay, .prevent, and obstruct the ability of-Fdmond H. Smith
IV to communicate, and thus the communication of, information
relating to the commission or possible: commission of one or more
Federal offense, as described and referred to in racketeering acts
one through fifty one -herein,. to-a law enforcement officer of the
United States.or a judge of the United States, generally, or
specifically to a judge of the United States District Court for the
Southern District of Indiana, and to the Honorable Lance M. Africk,
United States Nistrict Judge for the Eastern District of Louisiana
in the matter of Claims Service Provider, et al. v. The St. Paul
Travekers Go., Inc., et aJ., Case No. 06-2475 (E.D. La.), and to

the District Court in the matter of Lexington. Insurance Company v.
Fvan J. Wolfe, et al., Case No. 07-0322-WS-C and Lexington Insurance
Company v. Edmond H. Smith TIT, Case No. 07-3023, within the
Southern District of Alabama, in violation of Title 18, tMnited

States.Code, Section 1512(b)(3).
64

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 65 of 146
Racketeering Act Fifty Three

During September of 2007, John Tyson, Jason Botop, Charles
Graddick, Sam Cochran, and others did corruptly persuade another
person, one or more Mobile County Deputy Sheriff, to falsely
arrest Edmond H. Smith IV, uponhis return to Mobile, Alabama,
pursuant to a bogus arrest warrant issued and executed,- without
authority,: under the pretext of a baseless charge, arising from :
the void judgments obtained in the matter of City of Mobile v.
Edmond H. Smith IV, Case No. MC-04-5762 (Mobile Mun. Ct.) and
State v. Smith IV, Case No. CC-04-4167 (Mobile Co. Cir. Ct.), that
Edmond H. Smith-IV had violated Alabama Code §13A-11-72(a) .as charged
in the matter of State v. Smith IV, Case No. CC-07-3375 (Mobile
Co. Cir. Ct.), with intent to hinder, delay, prevent and oppress
the ability of Edmond H. Smith IV to communicate to a law enforcement
officer of the United States or a judge of the United States,
generally, and specifically to a judge of the United States
District Court for the Southern District of Indiana and to the
Honorable Lance M. Africk, United States District Judge for the
Eastern District of Louisiana, information relating to racketeering
acts one through fifty two herein, for further proceedings in
the matter of Claims Provider, et al. v. The St. Paul Travelers
Co., Inc., et al., Case No. 06-2475 (E.D. La.), and to the District
Gourt in the matter of Lexington Insurance Company v. Fvan J. Wolfe,
et al., Gase No. 07-0322-WS-C and Lexington Insurance Company v.
Fdmond H:. Smith IIT, Case Na. 07=0323-WS-c, within the Southern
District of Alabama, in violation cf Title 18, United States Code,

Section 1512(b)(3).

65

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 66 of 146
Racketeering Act Fifty Four
During October and Novemher of 2007, B.J. Lyons, John Tyson,
Jason Botop, Charles Graddick, Sam Cochran, Clint Ulmer, Mitch
McRaye, James Bo Lackey, Loren Watts, Philip Coggin, Rick Clarke,
Linda Swope, Leanna Carpenter, 0D. Brian Murphy, James W. Lampkin ITI,
Evan J. Wolfe, Mark Lozer, Noel Mozer, Bob Steller, Robert Barnett,

individually and jointly as agents of St. Paul Travelers Co., Inc.,

Integrated Claims Solutions, LLC, National Claims Adjusters,

Lexington Insurance Company, and others, Gid corruptly endeavor to,
and did, influence, impede, and obstruct the due administration of

justice within the Southern District of Alabama and in the matter

of Lexington Insurance Company v. Evan J. Wolfe, et al., Case No.
07-0322-WS-C and Lexington Insurance Company v. Edmond H. Smith ITI,
Case No. 07-0323-WS-C, and within the Eastern District of Louisiana
and in the matter of Claims Service Provider, et ai. v. The St. Pauli
Travelers Co., Inc., et al., Case No. 06-2475, by. and through,
directly or indirectly, participating in the burglary of, or caus-
ing another person to burglarize, the house and property located

at 3906 Windsor Place, Fowl River, Alabama, with intent to purlion,
conceal, and destroy material evidence to the aforesaid pending.
judicial proceedings, which consisted in part of correspondence
from Edmond H. Smith IV as President of Great Southern Outdoors
Foundation and Institute, Ine., to an agent of Lexington Insurance
Company, ,; showing Fdmond H..Smith IV as the President
of the said Foundation and Institute and residing at 3900 Windsor
Place, and reply correspondense from the said Lexington agent,

, addressed to  Fdmond H.. Smith IV, in ratification

6€
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 67 of 146
of the same, the theft, concealment and destruction of which

material is in violation of Title 18, United States Code, Section

1503.

67

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 68 of 146
Racketeering Act Fifty Five

During Octeher and November of 2007, B.J. Lyons, John Tyson,
Jason Botop, Charles Graddick, Sam Cochran, Clint Ulmer, Mitch
McRaye, James Bo Lackey, Loren Watts, Philip Coggin, Rick Clarke,
Linda Swope, Leanna Carpenter, D. Brian Murphy, Jemes W. Lampkin TI,
Evan J. Wolfe, Mark Lozer, Noel Mozer, Bob Steller, Robert Barnett,
individually and jointly as agents of St. Paul Travelers Go., Inc.,
Integrated Claims Solutions, LLC, National Glaims Adjusters,
Lexington Insurance Company, and others, did corruptly endeavor to,
and did, influence, impede, and obstruct the due administration of
justice within the Southern District of Alabama and in the matter
of Lexington Insurance Company v. Evan J. Wolfe, et al., Case No.
07-0322-WS-C and Lexington Insurance Company v. Fdmond H. Smith ITs,
Case No. 07-0323-WS-C, and within the Fastern District of Louisiana
and in the matter of Claims Service Provider, et al. v. The St. Paul
Travelers Go., Inc., et al., Case No. 06-2457, by and through,
directly or indirectly, participating in the burglary of, ar-
causing another person to burglarize, the office of E.H. Smith
Electric Go., locaied at 52 Martin: St., Mobile, Alabama, with
intent to purlion, conceal, and destroy material evidence to the
aforesaid pending judicial proceedings, which consisted in part of
correspondence from Fdmond H. Smith TV as President of Great
Southern Outdoors Foundation and Institute, Inc., to an agent of
Lexington Insurance Company assigned Ajusters . , showing Edmond-H.
Smith TV as the’ President of the said Foundation and Institute.
and residing at 3900 Windsor Place, and reply correspondence from
the said Lexington agent, tex. Corp. AgUSTERS addressed to Edmond H.
Smith IV, in ratification of the same, the theft, concealment,

68
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 69 of 146
and destruction of which material is in violation of Title 18,

United States Code, Section 1503.

69,

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 70 of 146
Racketeering Act Pitty Six

Between November of 2007 and December 6, 2007, B.J. Lyots,
Noel Moser, Evan J. Wolfe, and others did corruptly endeaver to,
and did, directly or indirectly, influence, impede;. and obstruct
the due administration of justice in the matters of Lexington
Insurance Gompany v. Evan J. Wolfe, et ai., Case No. 07-0322-WS-C,
within tne Southern District of Alabama, and Claims Service
Provider, et al. v. The St. Paul Travelers Co., Inc., Case No.
05-2475, within the Eastern District of Louisiana ‘and elsewhere,
by and through participation in a scheme to provide false,
misleading, and iricomplete information to Speciai Agents of the
Federal Bureau of Investigation regarding the insurance transactions
of Evan J. Wolfe and Edmond H. Smith IV, with intent to provide
false, misleading, and incomplete information to the said Special
Agetits against Edmond H. Smith 1V, and with intent to cause him to
be falsely charged with a Federal offense, in violation of Title
18, United States Code, Section 1503. |

Sarthe

kk THE UNITED STATES JUDICIAL SYSTEM DOSE--NOT ALLOW FOR ANY CONVICTION,OF ANY #9
(CINDIVIDUAL WITHOUT THE PRESENTMENT OF EVIDENCE OF A CRIME,AND DUE PROCESS CF °).
LAW ACCORDING TO THE RULE OF LAW. >
"THERE IS NO CONVICTIONS” ,FOR EDMOND HUDMOND SMITH IV PRIOR TO 2/13/2008 AS
1S REQUIRED BY LAW FORAFURTHER CHARGE OF “CERTAIN PERSONS FORBIDDEN TO
POSESS A PISTOLS THE: C@-07-3375;STATUTE. IN ALABAMA OF 13A-11-72(B)OR(A)
IN EITHER FORM THUS DEING A "DUE PRCCESS VIOLATION’ AND ILLEGAL AND VOID!

Pl RelknRteiatato

teicteéetectet "CONCERNING THE PROCEEDINGS PRIOR TO AND ON FEBUARY 13, 2003™**ese4

70
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 71 of 146
Racketeering Act Fifty Seven

On or about Deceniber 6, 2007, Evan J. Wolfe did corruptly
endeavor to influence, impede, and obstruct the due administration
of justice in the matters of Lexington Insurance Company v. Evan J.
Wolfe, et al. Case No. 07-0322-WsS GC and Lexington Insurance
Company v. Edmond H. Smith LIT, Case No. 07-0323-WS-C, within the
=? Southern District of Alabama, and Ciaims Service Provider, et al.
v. The St. Paul Travelers Co., Inc. et ai.. Case No. 06-2475, within
the Eastern District of Louisiana, by and through making faise,
misleading, and incomplete statements to Speciai Agents Christopher
A. Scott and Aaron W. Keighley of the Federal Bureau of Investiga-
tion, at the Mobiie Givision, Mobile, Alabama, statirig that he
(Evan i. Wolfe) had recovered copies of altered checks from a
dumpster located at 3900 Windsor Road, the lawful residence of
Edmond H. Smith IV, and that the saiad checks from Lexington
fasurance Company had been forged: by Edmond i. smith IV, when in
fact Evan J. Wolfe, Noel Mozer, and others had burglarized 3500
Windsor RoaG, vowl River, Alabama, and stole copies of the said
checks bearing the sigaature of Evan J. Welfe, all with
intent to deceive SA Scott and Keighley and obstruct the due

administration of justice, all in violation of Title 18, United

States Code, Section 1593.

ft
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 72 of 146
Racketeering Act Fixty Eight

On or about January 29, 2008, Evan J. Wolfe and Noei Mozer
did corruptly endeavor to infiuence, impede, and obstruct the due
administration of justice in the matters of Lexington Insurance
Company v. Evan J. Wolfe, et al., Case No. 07-0322-WS-C and
Lexington Insurance Company v. #dmond A. Smith I1l, Case Neo.
07-0323-WS-C, within the Southern District of Alabama, aad Ciaims
Service Provider, et al. v. The St. Paul Traveiers Go., Inc.,
Case No. 06-2475, within tne Eastern District of Louisiana, by
and through making faise, misieading, and incomplete statements
to Special Agerits of the Federal Bureau of Investigation, at the
Mobile Division, Mobiie, Alabamna, including but not limited to:
(1) Phiilip Coggin would be haridling the puzchase of the property
iocated at 3900 Windsor Rkd., Fowl, River, Alabama;
(2) Edmond H. Smith IV had stated thet he would ilve in a quest
house on the property;
(3) Evan J. Wolfe never planned to live on the property located
at 3900 Windsor kKd., Fowl River, Alabama;
(4) Evan J. Wolfe never filled out ioan application to lender for
money to purchase the property iocated at 3900 Windsor Rd., Fowl
River, Alabama; |
(5) Evan J. Woife could not piace (remember) the name World Wide
Big Game, and had no affiliation with the ocganization;
(5) Evan J Wolfe never saw documentation that Great Southern
Outdoors Foundation was actually registered iu the States of
Alabama;
(7) Evan J. Wolfe was surprised to find Edmond H. Smith IV moving

into the residence at 3900 Windsor Cr., Fowl River, Alahama, after

| 2
Case 3:19-cv-00002-RRB Document ?? Filed 01/04/19 Page 73 of 146
'

the purchase of the property in 2005;

(8) Evan J. Wolfe toid Edmond H. Smith IV that he (Woile) wanted
out of the organization and the loan payed off;

(9) Edmond H. Smith IV ignored Evan J. Welke's concerns;

(10) Evan J. Wolfe believed that Edmond H. Smith IV forged

Wolfe's name on the first insurance check and sent it to Washington
Mutual Bank;

(11). Edmond H. Smith IV had Zailed co pay most of the mortgage
payments aud wus way behind on the note to Washingtot) Mutual Bank;

‘

‘tar Edmond H. Smith IV's incarceration in tne Mobile Metco

ay

A

ony
r

12)
Jail, Washington Mutual Bank began foreciose, and Evan J. Woife
decided to move tack into the residetice at 3900 Windsor Rd.,
Fowl River, Alabama, and fight the foreclosure;

(13) When Evan J. Wolfe arrived at the property, 390C Windsor Ed.,
Fowl River, Alabama, he noticed a large dutipster containing trash,
and. figured tnat Edmond H. Smith TV inust have been disposing of
utwantea property from iaside the house;

(14) Evan J. Wolfe found several copies of the insurance checks
From Lexington Mutual Insurance Company in a dumpster at the
residence of 3900 Windser Rd., Fowi River, Alabama, and it appeared
that Edmond &. Smith [V nad taped an originai check onto a sneet cof
paper and ran it through 4 copy inachine containing an endorsement
from Washington Mutual Bans, and thus copied the original endorse-
Went oAte an unendorsed check; all of the checks contained signe~
tures of Ewan Woife, but he had never séen or deposited ariy
insurance checks;
(a5) Evan J. Wolfe felt chat Edmond H. Smith iV nad taxen advaniage

of Wolfe's offer to aid the Great Southecn Outdoors Foundation,

73

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 74 of 146
because Woife was ottiy educated tu the levei of the 7th grade

and could not read and understand the newspaper;

(15) Evan J. Wolfe stated that ne may have received money from
Edmond H. Smith iV, but Wolfe was not sure of the amount or

wnen he had been paid;

(17) Evan J. Wolfe maintains copies of tne documents he retrieved
from the dumpster at 3902 Windscr Rd., Fowl River, Alabama;
‘with:intent to coérruptiy infiuence, impede, and obstruct the

due administration of justice in connection witn the said proceed-

ings, in violation of Title 18, United States Ccde, Section 15065.

74
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 75 of 146
Racketeering Act Fifty Nine

On or about February 13, 2008, Jason Botop and Charles
Graddick did corruptly endeavor ta influence, impede, and
obstruct the due administration of justice in the matters of
Lexington Insurance Company v. Evan J. Wolfe, et al., Gase No.
07-0322-WS-C and Lexington Insurance Company v. Fdmond H. Smith
ITI, Case No. Q7-0323-WS-C, within the Southern District of Alabama,
and Claims Service Provider, et al. v. The St. Paul Travelers Co.,
Inc., et al., Case No. 06-2475, within the Eastern District of
Louisiana, by and through corruptly influencing Edmond H. Smith
IV to enter into a piea agreement to a violation of Alahama Code
§13A-11-72(b), a misdemeanor, while knowingly and falsely charging
him with a felony, a violation of §13A-11-72(a), in the matter of
State v. Edmond HR. Smith IV, Case No. CC-07-3375 (Mobile Go. Cir.
Ct.), and further knowing that no formal adiudication of guilt
existed on the face of the record and Case Action Summary Sheet,
in violation of the Alabama Rules cf Criminal Procedure, Rules 1.1,
26.1(a)(1), and 26.9(a) & (c)(1 to 4), and in the jurisdictional
predicates and matters of City of Mobile v. Edmond H. Smith IV,
_Gase Na. MC-04-5762 (Mobile Mun. Ct.) and State v. Smith IV, Case
No. CC-04-4167 (Mobile Go. Cir. Ct.), with intent to use the
false and: unlawful conviction to continue oppression of the
exercise of legal rights of Edmond H. Smith IV and others and
influence, impede, and obstruct the due administration of justice
in further proceedings of the aforesaid cases in the United States
District Courts for the Southern District of Alabama and for the
Eastern District of Louisiana, in violation of Title 18, United
States Code, Section 1503.

*=*(DONE IN VIOLATION OF ALABAMA RULE OF CRIM.PROC. (13.5 A)CHANGE OF )***
(INDICTMENT). OFFENSE WITHOUT A FORMALY CHANGED INDICTIMENT,OR NEW  )

on PSSST BUT ARP CGE ANE SO a TE oR BEGS ASR PSS
Racketeering Act Sixty
On cr about February 14, 2008, upon Fdmond H. Smith IV
reporting the burglary and theft of property from 3900 Windsor
Rd., Fowl River, Alabama, which had occurred during October and
November of 2007, to Mobile County Deputy Sheriff Mitch McRaye,
he did knowingly’use intimidation and threaten Fdmond H. Smith IV,
by stating:

"Don't press your luck. You need to leave town and not
come back,"

with intent to hinder, delay, oppress and prevent Fdmond H. Smith
IV from communicating to a law enforcement officer of the United
States or a judge or court of the United States information regard-
ing racketeering acts ore through fifty two as described: and |
referred to herein, in violation of Title 18, United States Code,

Section 1512(b)(3).

76

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 77 of 146
Racketeering Act Sixty One

During February of 2008, Fdmond H. Smith TV reported the
burglary and theft of property. from 3900 Windsor Place, Fowl River,
Alabama, to Terry Howell, an officer of the State of Alabama’
Bureau-of Investigation, who did. investigate the said crime, -and
sought a warrant and prosecution by the Office of the Mobile
District Attorney, John Tyson, which was refused, at which time,
B.J Lyons did attempt to corruptly persuade Terry Howell to
cease and desist any further investigation and attempt to pursue
a prosecution of those involved in the said turglary and theft of
property, and B.J. Lyons did so, with intent to hinder, delay,
and prevent the communication of information regarding the commiss-
ion of a Federal offense, as described and referred to in racke-
teering acts one through gixty herein; - * to- a. law enforcement
officer of the United States and to a judge or court of the United
States, generally, and specifically to the Honorable Lance M.
Africk, United States District Judge for the Fasterr District of
Louisiana, in the matter of Claims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., et al., Case No. 06-2475 (E.D.
La.), and to an officer of the United States and proceeding
involving the business of insurance whose activites affect
interstate commerce before an insurance regulatory official or
agency or an agent or examiner appointed by such official or
agency to examine the affairs of any person engaged in the business
of insurance whose activities affect interstate commerce, in

violation of Title 18, United States Code, Section 1512(b)(3).

a7

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 78 of 146
Additional Reserved

Racketeering Act

On or about Febuary - March 2008,after the discovery of the
multiple crimes,thefts and vandelism of the E.H.Smith family estate
and home at 3900 Windsor Rd. S. The Great Southern Outdoor F&I, Edm-
ond H.Smith IV Traveled to the property with A.B.I. Detective Terry
Howell, after A preliminary investigation and walk through it was
obvious of the crime,and Detective Howell summoned Mobile County
Sheriff's to make A report. Upon Deputy Sean Dickens arrival A report
was initiated but after his departure,never compleeted,or changed to A
"FRAUD" .Deputy Sean Dickens,had been to our estate and property many
times before, he was the husband of our domestic engineer(House Keeper)
Domika Dickens,and even had eaten supper at our home. However due to
reasons beyond explanation,or his superiors,he chose to abdicate his
official duties,and disobey the directions of Detective Howell A
Alabama State Dureau of Investigations Detective.This act was done to
deliberately, knowingly ,and intentionaly oppress,hinder,delay and pre-
vent the discovery of the perpetrators of these acts apprehension and
in a continued concerted attempt to cover-up the goverment corruption
and actions of the same said criminals in the advancement of the on- .:.-
going racketeering (R.I.C.0.) conspiracy against Edmond H.Smith IV,his
family,property,freedoms,and buisness entities,and other evidence of
the ajustment of insuance claims,and theft's,of that evidence,by Edmond
H,Smith IV,Top Catastrophe Team Services,and Claims Services Provider,
and relating to the racketeering act's herein one thrue sixty-one,to A
law enforcement officer of the United States or A judge of the United
States District Court for the Eastern District of Louisiana,or generally

and specically to A judge for the United States District Court for the

Southern District of Indiana,withthe intent of obstruction of the Due

4.
Case 3:19-cv-00002-RRB Document * Filed 01/04/19 Page 79 of 146
Additional Reserved

Racketeering Act
Continued

Administration of Justice therein,and before the honorable Lance M.
Africk,in the matters of Claims Services Provider,et al. V.the St.

Paul Travelers Co., case No. 06-2475,and the matters of Lexington
Insurance Company V. Evan J.Wolfe,et al.,case No. 07-0322-WS-C (S.D.Ala.)
and LEXINGTON Insurance Company V. Edmond H.Smith III,case No. 07-323-
WS _C(S.D.Ala.) and Lexington Insurance Company V. Edmond H.Smith IV

and did so by violateing there constitutional rights in violation of.

Title 18,§ United States Code,Section's 1512 (b)(3),1503,and others.
Racketeering Act Sixty Two

On or about November 20, 2008, Fdmond H. Smith IV and
attorney Edward Massey of Mobile, Alabama, made a formal complaint
to. the~Office of the Attorney General of Alabama, sand Attorney
General Troy King, located in Montgomery, Alabama, regarding the
burglary, destruction and theft of property, which had occurred
during October and November of 2007 at 3900 Windsor Rd., Fowl
River, Alabama, and in doing soa, Edmond H. Smith JV and Edward
Massey identified Mobile Gounty Sheriff Sam Cochran, his deputies,
James Bo Lackey, Loren Watts, Mitch McRaye, and others as being
involved in the said crimes, and, that same day a member of the
said Attorney General's office notified Sam Cochran and his
deputies of the said complaint, and, on or about November 21,
2008, in retaliation, Sam Cochran, James Bo Lackey, Loren Watts.
Mitch McRave, and others did raid 3900 Windsor Rd., Fowl River,
Alabama, and knowingly use intimidation and physical force
against Fdmond H. Smith IV, and threaten him with further acts
of oppression, with intent to hinder, delay, oppress and prevent
him from communicating information to a law enforcement officer of
the United States:'or to a judge or court of the United States

regarding the commission of one or more Federal crime, as described

sy

and referred in racketeering acts one through sixty one herein,
generally, and specifically from communicating the same to the
Honorable Lance M. Africk, United States District Judge for the
Fastern District of Louisiana, in the matter of Claims Service
Provider, et al. v. The St. Paul Travelers Go., Inc., et al.,

Case No. 06-2475 (E:D. La.), and to an officer of the United

States and proceeding involving the business of insurance vhose

80

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 81 of 146
activities affect interstate commerce before an insurance
regulatory official or agency or an agent or examiner sppointed by

such official or agency to examine the affairs of any person

cr

engaged in the business of insurance whose activities affect |

interstate commerce, in violation of Title 18, United States Code,

Section 1512(b)(3).

81

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 82 of 146
Racketeering Act Sixtv Three
Qn er about November 21, 2008, Sheriff Sam Cochran and his
deputies, James Ro Lackey, Loren Watts, Mitch McRaye, and others
did knowingly, unlawfully, and willfully seize ammunition from
3900 Windsor Rd., Fowl River, Alabama, in furtherance of racketeer-
ing acts one through sixty two herein, and thereby intentionally

"unreasonable searches

violated the Fourth Amendment bar against
and seizures" and the Fourteenth Amendment guaranty to "due process
of law," and did thereby intentionally harass Fdmond H. Smith IV
and hinder, delay, oppress and prevent him from seeking the arrest
of Sheriff Sam Cochran, James Bo Lackey, Loren Watts, Mitch McRaye,
Clint Ulmer, John Tyon, B.J. Lyons, Charles Graddick, Noel Mozer,
Mike Parker, Philip Coggin, Rick Clarke, Linda Swove, Leanna
Carpenter, Bob Steller, Robert Barnett, Mark Lozer, and others in
connection with the said racketeering acts and related violations

of Federal law, in violation of Title 18, United States Code, 15i2-

(c)(3).

82

Case 3:19-cv-00002-RRB Document 1 Filed 01/04/19 Page 83 of 146
Racketeering Act Sixty Four

Retween November 21 and December 30, 2998, Sam Cochran,
James Bo Lackey, Loren Watts. Miteh McRaye, Clint Ulmer, Gregory
A. Bordenkircher, Richard H. Loftin, Steven F. Butler, Adam W.
Overstreet, Michele C. O'Brien, and others did corruptly endeavor
to, and did-so, influence, impede, and obstruct the due course of
the administration of justice in connection with the grand jury
proceedings, deliberations and return of the indictment, and the
presecution in the matter of United States v. Edmond H. Smith IV,
Gase No. 1:08-00389-WS-c (S.D. Ala.), by and through knowingly,
unlawfully, willfully, and falsely and fraudulently submitting
information regarding the ammunition unlawfully seized from 39090
Windsor Rd., Fowl River, Alabama, and misrevresenting that Edmond
H. Smith IV had been convicted of violating Alabama Criminal Cede,
§13A-11-72(a), a felony offense, when in fact the face of the
record of the Mobile County Circuit Court established that Charles
Graddick had unlawfully induced Edmond H. Smith IV to enter a plea
to a violation of Alabama Criminal Code §13A-11-72(b), a misdemeanor
offense, because the face of the record of the underlying predicate
offense lacked the requisite adjudication of rights and guilt under
Alabama law, particularly the Alabama Rules of Criminal Procedure,
Rules 1.1, 26.4(a)(1), and 26.9(a) and (c)(1 to 4), in the matter
of City of Mobile v. Edmond H. Smith IV, Case No. MG-04-5762 (Mobile
Mun. Ct.) and State v. Smith IV, Gase No., CC-04-4167 (Mobile Co.
Cir. Gt.), which precluded the jurisdiction of the District Court,
under Title 18. United States Code, Section 921(4a)(20), 311 in

violation of Title 18, United States Cede, Section 1503.

83

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 84 of 146
Racketeering Act Sixty Five
On or about Necember 30, 2008, Sam Cochran, James Bo Lackey,
Loren Watts, Mitch MceRaye, Clint Ulmer, Gregory A. Bordenkircher,
Richard H. Loftin, Steven FE. Butler, Adam W. Overstreet, Michele
C. O'Brien, and others did corruptly endeavor te, and did so,
Ll

influence, impede, and obstruct the due course of the administration

vice Provider. et al. v. The

9
hh
toe
c
w
ct
pe
go
iD
rms
bos
ot
=a
iD
3
HY}
ow
vt
D
ry
3
ch
a)
—
~~
bale
3
“a
Nn
D
5

St. Paul Travelers Go., Ine., et al., Case No. 06-2475 (E.D. La.),
by and through knowingly, unlawfully, willfully, and- fraudulently
causing the termination of the cause of action — as further
described and-referred to in racketeering acts one through fifty
seven herein — thereof, under the favorable termination rule as
reaffirmed in Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005), in

violation of Title 18, United States Cede, Section 1503.

BA

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 85 of 146
Racketeering Act Sixty Six
On or about January 7, 2009, Fd Fversman, a U.S: Marshall,

and others, in furtherence of racketeering acts one through sixty

Sam Cochran, James Bo Lackey, Loren Watts, Mitch McRaye, Clint
Ulmer, Gregory A. Rordenkircher, Richard H. Loftin, Steven Butler,
Adam W. Overstreet, Michele C. O'Brien, did corruptly endeavor toa,
and did so, influence, impede, and obstruct the due administration
of justice in the matter of United States v. Edmond H. Smith JV,
Case No. 1:08-00389-WS-=C; Lexington Insurance Company v. Fvan J.
Wolfe, et al., Case No. 07-0322; and Lexington Insurance Company v.
Edmond, H. Smith TII, Case Ne. 07-0323-WS-C, in the Southern District
of Alabama,, and in the matter of Claims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., Case No. 06-2475, in the Eastern
District of Louisiana, by and through false arrest and imprisonment
of Edmond H. Smith IV, without jurisdiction, under Title 18, Unite
States Code, Sections 921(a)(20) and 922(a)(1), based upon a bogus
indictment which had been fraudulently obtained from a Federal

garnd jury, in violation of Title 18, United States Code, Section

1503.

85

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 86 of 146
Racketeering Act Sixty Seven
acting individually and jointly with Sam Cochran, James Ro Lackey,
Loren Watts, Mitch McRaye, Clint Ulmer, Gregory A. Pordenkircher,
Richard H. Loftin, Steven Butler, Adam W. Overstreet, Michele C.
O'Brien, did intentionally harass Edmond H. Smith IV at the
arraignment proceedings in the matter of United States v. Edmond
H. Smith IV, Gase Ne. 1:98-00389-Ws-C (S.D. Ala.), by and through
repeatedly stating to him, "You's a convicted felon," knowing that
the face of the records from the Mobile County Circuit Court had
been unlawfully, willfully. and fraudulently used to cause the
grand jurv to falsely indict Fdmond H. Smith IV, as described and
referred to in racketeering act sixty six herein, with intent to
harass Edmond H. Smith IV, and did thereby hinder, prevent, and
intimidate Edmond H. Smith IV from seeking the arrest of those
named in racketeering acts one through fifty nine herein, in viola-

Se fe

tion of Title 18, United States Code, Section 1512(c)(3).

86

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 87 of 146
Racketeering Act Sixty Eight

On or about January 7, 2009, William F. Cassady, a U.S. Magis-
trate, and individually and in aiding and abetting Sam Cochran, Ed
Eversman, James Bo Lackey, Loren Watts, Mitch McRaye, Clint Ulmer,
Gregory A. Bordenkircher, Richard H. Loftin, Steven Butler, Adam
W. Overstreet, Michele C. O'Brien, B.J. Lyons, Charles Graddick,
Jason Botop, and others, without authority, did corruptly endeavor
io, aud did, influence, impede, and obstruct the due administration
of justice in the matter of United States v. Edmond H. Smith TV,
Case No. 1:08-00389-WS-C; Lexington Insurance Company v. Fvan J.
Wolfe, et al., Case No. 07-0322-WS-C; and Lexington Insurance
Company v- Edmond H. Smith III, Case No. 07-0323-WS-C, within the
Southern District of Alabama, and in the matter of Glaims Service
Provider, et al. v. The St. Paul Travelers Go., Inc., Case No. 06-
2475, in the Eastern District of Louisiana, by and throug ordering
that Edmond H. Smith IV be detained, without bail.in the Mobile
Metro Jail, knowing that no adjudication of his rights and guilt
had ever been unlawfully made on the face of the records in the
matters of Citv of Mobile v. Edmond H. Smith IV, Case No. MC-04-
5762 (Mobile Mun. Ct.); State v. Smith IV, Case No, CC-04-4167
(Mobile Co. Cir. Ct.); and State v. Smith IV, Case No. CC-07-3375
(Mabile Co. Cir. Ct.), a defect that.rendered. the same nujl and veid
under the Alabama Rules of Griminal Procedure, Rules 1.1, 26.1(a)(1),
and 26.9(a) & (c)(1 to 4), and divested William E. Cassady of alt
jurisdiction under Title 18, United States Code, Sections 921(a)(20)
and 922(g)(1), all insvtolation of Title 18, United States Code,
Section 1503.

87

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 88 of 146
Racketeering Act Sixty Nine

Between January 16 and 18, 2009, Sam Cochran, James Bo Lackey,
Toren Watts, Mitch McRaye, Clint Ulmer, Fd Eversman, and others
did attempt to kill Edmond H. Smith IV, with intent to prevent
his attendance and testimony in the proceedings of the United
States District Cevrts for the Southern District of Alabama and
for the Easiern District of Louisiana in the matters of United
States v. Edmond H. Smith IV, Case No. 1:08-00389-WS-C; Lexington
Tasurance Company v. Evan J. Wolfe, et a].., Case No. 67-6322-WS-C;
Lexington Tnsurance Company v. Edmond H. Smith TTI, Case No.,
07-0323-WS-C, within the Southern District of Alabama, and in
the matter of Claims Service Provider, et al. v. The St. Paul
Travelers Co., Inc., Case No. 06-2475 (E.D. La.); by and through
knowingly, unlawfully, and willfully infecting Edmond H. Smith IV
with five separate species of deadly bacteria consisting of
Klebstalla, Pheoudomoneaus, Morgaella, Citrobacter, and M.R.S.A.,
with further intent to prevent Edmond H. Smith TV from production
of records of insurance business, in connection with th aforesaid
cases, and with further intent to prevent him from communicating
to a iaw enforcement officer of the United States and to a judge
of the United States information relating to racketeering acts one
thectgh sixty eight herein, all in violation of Title 18, United

States Code, Section 1512(2)(1)(A)-(C).

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 89 of 146
Racketeering Act Seventy

Between January 22 and 30, 2009, Charles Graddick, William
E. Cassady, Wiiliam H. Steele, Kristi DuBose, and Randy Butler
did corruptly endeavor to influence, impede, and obstruct the
due administration of justice in the United States District Courts
for the Southern District of Alabama and for the Eastern District
of Louisiana in the matters of United States v. Edmoad H. Smith TV,
Case No. 1:08-00369-WS-C (S.D. Ala.); Lexington Insurance Company v.
Evan J, Wolfe, et al., Gase No. 07-0322-WS-C (S.N. Ala.); and
Lexington Insurance Company v. Edmond H. Smith TIT, Case No.
07-0323 (S.D.Ala.); and Claims Service Provider, et al. v. The St.
Paul. Travelers Co., Inc.; Case No. 06-2475 (ELD. La.), by and
through a meeting and scheme devised at the Athelston Club, Mobile,
Alabama, on account of their official duties, each, relating to the
aforesaid judicial proceedings, and did then and there devise a
corrupt scheme among themselves to evade and circumvent the judicial
duty to make the required jurisdictional inauiry under Title 18,
United States Code, Sections 921(a)(20) and 922(2)(1), and
determine whether or not the lack of adjudication in the predicate
offenses.and matters of Citv of Mobile v. Smith IV, Case Ne. MC-04-
5762 (Mobile Mun. Ct.): State v. Smith IV, Case No. CC-04-4167
(Mobile Co. Cir. Ct.); and State v. Smith IV, Case No. CC-07~-3375
(Mobile Co. Cir. Ct.), on the face of the record, that is the
Case Action Summary Sheets, each, and related violations of Alabama
Rules of Criminal Procedures, Rules 1.1, 26.1(a)(1), and 26.9(a)
and (c)(1 to 4), barred celiauce thereon to sustain jurisdiction
under said Section 921(3)(20)'s prohibition, in violation of Title
18, United States Code, Section 1503.

89
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 90 of 146
Racketeering Act Seventy One

On or about January 30, 2009, Charles Graddick, William E.
Cassady, William H. Steele, Kristi Dubose, Randy Butler, and others
did carruptly endeavor to, and did so, intimidate an officer of- the
United States District Court for the Southern District of Alabama,
Thomas M. Haas, Sr., and corruptly influence, imnede’and obstruct:
the due administration of justice in the matters of United States
v. Edmond H. Smith IV, Gase No. 1:08-00389-WS-C (S.D. Ala.);
Lexington Insurance Gompany v. Evan J. Welfe, et al., Case No. 07-
0322-WS-C (S.D. Ala.); Lexington Jnsurance Company v. Edmand H.
Smith TIT, Gase No. 07-0323 (S.D. Ala.), and Glaims Service
Provider, et al. v. The St. Paul Travelers Co., Inec., Case No.
06-2475 (E.D. La.), and did, by and. througt acts of: intimidation, |
cause Thomas H. Haas, Sr., to abandon his duties, as "Counsel"
within the meaning of the Sixth Amendment to the Constitution of
the United States, to investigate the facts and plead his defense
by law, in accordance with Title 18, United States Code, Section
921(a}(20), and the Alabama Rules of Criminal Procedure, Rules
1.1, 26.1€a)(1), and 26.9(a) and (cA to 4), as described and
referred to in racketeering acts one through seventy herein,
and did thereby cause Thomas H. Haas, Sr. to omit the same from
the defense pleadings and docket entry no. 15, in the matter of
United States v. Smith IV, case No. 1:08-00389-001 (S.D. Ala.),

in violation of Title 18, United States Code, Section 1503.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 91 of 146
Racketeering Act Sevanty Two

Between Febraury 9 and March 29, 2009, R.J. Lyons, Noel Mozer,
Sam Cochran, James Bo.Lackey, Loren Watts, Mitch McRaye, Clint
Ulmer, Ed Eversman, and cthers did corruptly endeavor to influence,
impede and obstruct the due administration of justice, in further-
ance of racketeering acts’ one through seventy one as described and
referred to herein, by and through stealing property frem 3900
Windsor Rd., Fowl River, Alabama, consisting of:
(1) one 2004 Ford Excursion, Limited Edition, 7.3 litre diesel,
4 XA, and other equipment, Vin. No. LFMUSU43F803FA2411, black;
(2) one white and tan Ferd Excursion, Limited Edition, 7.3 litre

diesel, 4°X 4, and other equipment, 2003, Vin, ‘No.

(3) one 2006 Ford, green and tan, King Ranch, 4 X 4, dualey King
Cab, 7.3 litre diesel, Vin. No. 206CFK19R8T1152866;

(4) one 2001 white and tan Ford Excursion, Limited Edition, 4 X 4,
7.3 litre diesel, and other equipment,

(5) one 1999 Ford, , King Cab (Camo), 7.3 litre diesel
(Power Stroke), 4 X 4, long wheel base/bed, and other iequipment;
(6) one 1996 271 King Cab Silverado Chevrolet truck, 4°X.-4, Camo
Seats and other equipment, Vin No. 206CEK19R8T1152866,
with intent to trenspert, or cause another. to transport, the said
vehicles across state lines, in interstate cr foreign commerce,
in viclation of Title 18, United States Code, Section 2315, and
in doing so, while falsely imprisoning Edmond H. Smith IV at the
Mobile County Metro Jail, with intent to influence, impede and
revent him from communicating the said theft of vehicles to a
law enforcement officer cr judge of the United States, in viola~

91:
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 92 of 146
4

tion of Title 18, United States Code, Section 1503.

92

Case. 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 93 of 146 a
Racketeering Act Seventy Three

On ar about February 11, 2009, William F. Cassady did corruptly
endeavor to, and did so, influence, intimidate, and impede Thomas
M. Haas, Sr., an officer of the District Court, from performing
his duties as "Counsel" within the meaning of the Sixth Amendment
to the Constitution of the United States, and did thereby obstruct
the due administration of justice in the United States District
Courts for the Southern District of Alabama and for the Eastern
District of Louisiana, in the matters of United States v. Edmond
H. Smith TV. Case No. 1:08-00389-WS-C (S.D. Ala.): Lexington
Insurance Company v. Fvan J. Wolfe, et al., Case No. 07-0322-WS-C
(S.D. Ala.); Lexington Insurance Company v. Edmond H. Smith IIT,
Case No. 07-0323 (S.D. Ala.); and Gliaims Service Provider, et al.
v. The St. Paul Travelers Co.Inc., et al., Case No. 06-2475 (E.D.
La.), by and through denying a motion for a detention hearing,
filed by Thomas M. Haas, Sr., with intent to further influence,
impede, and obstruct .the due administration of justice by abdica-
tion of the regular judicial duties to make the jurisdictional
inquiry required by Title 18, United States Code, Sections 921(a)-
(20) and 922(g)(1), and the Alabama Rules of Criminal Procedure,
Rules 1.1, 26.1(a)({1), and 26.9(a) and (c)(1 to 4), and to duly
consider the relevant facts, described and referred to in racketeer-
ing acts one through seventy one herein, in violation of Title ©

ee

18, United States Code, Section 1503.

93

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 94 of 146
Racketeering Act Seventy Four

On or about February 19, 2009, Kristi Dubcse did corruptly
endeavor to. and did so, influence, impede, and obstruct the due
administration of justice in the United States District Courts
for the Southern District of Alabama and for the Fastern District
of Louisiana in the matters of United States v. Fdmond H. Smith IV,
Gase No. 1:08-00389-WS-G (S.D. Ala.); Lexington Insurance Company v.
Evan Jj. Woife, et al., Case No. 07-0322-WS-C (S.D. Ala.):
Lexington Insurance Company v. Edmond H. Smith TIT, Gase No.
07-0323-WS-C (S.D. Ala.); and Claims Service Provider, et al. v.
The St. Paul Travelers Co. Inc., et al., 06-2475 (E.D. La.), by
and through denying an appeal, filed by Thomas M. Haas, Sr.,
from the deniai of a’motion for a deténtion hearing, as described
and referred to in racketeering act seventy two herein, knowing
that the jurisdictional prerequisites under-Title 18, United
States Code, Sections $2i(a)(26) and 922(2)(1) and the Alabama
Rules ‘of Criminal “Procedure, Rules 1.1, 26.1(a)(1), and 26.9(a)
and (¢)(i to 4), did not exist, in violation of Title 18, United

States Code, Section 1503.

Oh

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 95 of 146
Racketeering Act Seventy Five

On or about March 10, 2009, Adam A. Overstreet did corruptly
endeavor to, and did soa, influence, impede, and obstruct the due
administration of justice in the United States District Courts for
the Southern District of Alabama and for the Eastern District of
Louisiana in the matter of United States v. Fdmond H. Smith TV,
Case No., 1:08-00389-WS-C (S.D. Ala.); Lexington Insurance Company
v. Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D.Ala.);
Lexington Insurance Co. v. Fdmond H. Smith JIT, Case No. 07-0323-
WS-C (S.D.Ala.); and Glaims Service Provider, et al. v. The St.
Paul Travelers Co., Inc., et al., Case No. 06-2475 (F.D.La.). by
and through submission of a motion in Llimine, with intent to
obstruct the adjudication of the issue of whether or not the
jurisdictional prerequisites of Title 18, United States Code,
Sections 921(a)(20) and 922(g2)(1), and the Alabama Rules of Criminal
Procedure, Rules 1.1, 26.1(a)(1), and 26.9fa) and (c)(1 to 4),
existed on the face of the record, that is the Case Action Summary
Sheets, for the City of Mobile v. Smith IV, Case No. MC-04-5762
(Mobile Mun. Ct.); State v. Smith IV, Case No. CC-04-41647 (Mobile
Co. Cir. Ch.); and State v. Smith IV, Case No. CC-07-3375 (Mobile
Co. Cir. Ct.), and did sa, in violation of Title 18, United States

Code, Section 1503.

95

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 96 of 146

*
Racketeering Act Saventy Six:

On or about March 11, 2009, William H. Steele did corruptly
endeavor ta, and did sa, influence, impede, and obstruct the
due administration of justice in the United States District Courts
for the Southern District of Alabama and for the Fastern District
of Louisiana in the matter of United States v. Fdmond H. Smith IV,
Case No. 1:08-00389-WS-C (S.D.Aia.); Lexington Insurance Company v.
Evan J. Wolfe, et al., Case Ne. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith III, Case No.
07-0323-WS-C (5S.B. Ala.); and Claims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., et al., Case No. 06-2475 (E.D.La.),
by and through ordering Thomas M. Haas, Sr., to file a response to
the motion in limine filed by Adam A. Overstreet on March 10, 2009,
docket entry 25, knowing that the jurisdictional prerequisites did
not exist under Title 18, United States Code, Sections 921(a)(20)
and 922(g)(1), on the face of the records, that is the Case Action
Summary Sheets, under the Alabama Rules of Criminal Procedures,
Rules 1.1, 26.1(a)(1), and 26.9(a)(1)-and (c)(1 to 4), in the
matter of City of Mobile v. Smith IV, Case No. MC-04-5762 (Mobile
Mun. Ct.); State v. Smith IV, Gase No. CC-04-4167 (Mobile Co. Cir.
Ct.); and State v. Smith IV, Case No. CC-07-3375 (Mobiie Co. Cir.

Ct.), in violation of Title 18, United States Code, Section 1503.

6
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 97 of 146
Racketeering Ac.t Seventy Seven

On or about March 13, 2009, William H. Steele did corruptly
endeavor to, and did so, influence, impede, and obstruct the due
administration of justice in the United States District Courts
for the Southern District of Alabama and for the Fatsern District
of Louisiana in the matter of United States v. Fdmond H. Smith IV,
Case No. 1:08-00389-ws-c (S.D. Ala.): Lexington Insurance Company
v. Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith TII, Case No.
07-0323-WS-C (S.D. Ala.); and Glaims Service Provider, et al. v.

The St. Paul Travelers Co., Inc., et al., Case No. 06-2475 (F.D.La),

by and through granting the motion in Jimine filed by Adam A.
Overstreet, docket entry 25, with intent to obstruct the due
adjudicaticn of the issue of whether or not the jurisdictional
prerequisites existed as: required by Title 18, United States Code,
Sections 921(a)(20) and 922(g){i) and the Alabama Rules of Criminal
Procedure, Rules 1.1, 26.1(a)(1), and 26.9(a)(1) and (c)(1 to 4),
in the matter of Gity of Mobile v. Smith IV, Case No. MC-04-5762
(Mobile Mun. Ct.); State v. Smith IV, Gase No. CC-04-4167 (Mobile
Co. Cir. Ct.); and State v. Smith IV, Case No. CC-97-3375 (Mobile
Go. Cir. Ct.), knowing that the said jurisdictional prerequisites
did not exist on the facetof-the- records ,ithat is the Case Action

Summary Sheets, thereof, in violation of Titie 18, United States

Code, Section 1503.

oF,

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 98 of 146
Racketeering Act Seventy Bight

On or about March 16, 2009, William H. Steele, Adam A.
Overstreet, Gregory A. Bordenkircher, Richard H. Loftin, Steven
E. Butler, Michele C. O'Brien, and others did corruptly endeavor
to, and did so, influence, impede, and obstruct the due adminis-
tration of justice in the United States District Courts for the
Southern District of Alabama and for the Eastern District of
Louisiana in the matter cf United States v. Fdmond H. Smith TV,
Case No. 1:08-00389-WS-C (S.D. Ala.); Lexington Insurance Company
v. Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith IIT, Case No.
07-0323-WS-C (S.D. Ala.)3 and Glaims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., et al., Case No. 06-2475 (E.D.La.).,
by and through perpetrating a fraud against the administration of
justice and the petit jury in the matter of United States v.
Smith IV, Gase No. 1:08-00389-001 (S.D.Ala.), by falsely and
fraudulently representing to the said District Court and petit
jury thereof that Edmond H. Smith IV had heen convicted of a felony,
that is a violation of Alabama Criminal Code §13A-11-72(a), in the
matter of State v. Smith IV, Case No. CC-07-3375 (Mobile Go. Gir.
Ct.), knowing that Charles Graddick had induced Edmond H. Smith IV
to plead guilty to a misdemeanor offense, a violation of Alabama
Criminal Code. §13A-11-72(b), during the proceedings thereof,
in part because Fdmornd H. Snith TV refused to plead guilty and
because Charles Graddick knew that no adjudication of guilt existed
as reauired hy the Alabama Rules of Criminal Procedure, Rules 1.1,
26.1(a)(1), 26.1(€a)(1), and 26.9(a)(1) and (c)(1 to 4), in the

matter of City of Mobile v. Smith JV, Case No. MC-04-5762 (Mobile

98
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 99 of 146
Mun, Ct.): and State v. Smith IV, Gase No. GC-04-4167 (Mobile
Co. Cir.ct.), in violation of Title 18, United States Code, Section

1503.

99

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 100 of 146
Racketeering Act Seventy Nine

On or about March 17, 2009, William H. Steele did corruptly
endeavor to, and did so, influence; impede, and cbstruct the due
administration of justice in the United States District Courts
for the Southern District of Alabama and for the Eastern District
of Louisiena in the matter of United States v. Edmond H. Smith IV,
Case No. 1:08-00389-WS-C (S.D. Ala.); Lexington Tnsurance Company
v. Fvan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith TIT, Gase No.
07-0323-WS-C (S.D.Ala.); and Glaims Service Provider, et al. Vv.
The St. Paul Travelers Co., Inc., Case No. 06-2475 (E.D.La.),
by and through entering an order in the matter of United States
v. Smith IV, Case No. 1:08-00389-001 (S.D.La.), falsely and fraudu-
lently stating that a jury trial had been held in which the jury
had duly determined that Fdmond H. Smith IV had violated Title
18, United States Code, Section 922(g)(1), therein, while
William H. Steele knew that no adjudication of guilt had been
made in accordance with Title 18, United States Code, Sections
921fa)(20) and 922(¢)(1), and Alabama law, that is, the Alabama
Rules of Criminal Procedure, Rules 1.1, 26-1(a)(1), and 26.9(a)(1)
and (c)(1 to 4), to determine whether -or not Edmond H. Smith IV
had been duly convicted of a felony in the matter of City of
Mobile v. Smith IV, Case No. MC-04-5762 (S.D.Ala.); State v.
Smith IV, Case No. CG-04-4167 (Mobile Co. Cir. Ct.)3; and State
v. Smith IV, Gase No. CC-07-3375 (Mobile Co. Gir. Gt.), in

violation of Title 18, United States Code, Section 1503.

‘L00

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 101 of 146
Racketeering Act Eighty

On or about April 10, 2009, William H. Steele.did corruptly
endeavor to, and did so, influence, impede, and obstruct the due
administration of justice, generally, and specifically the organic
"Judicial Power" of the People mandated by U.S. Const., Art IIT, §§
1 and 2, and the Bill of Rights, by and through acting extra-
constitutionally as a commissioner to Congress, pursuant to Title
28, United States Code, Section 132(c)'s "rule or order of court"
clause, and thusly civil-law “judicial power" extended from Art IV,
§ 3 of the Constitution of the United States, without authority,
and did so order an officer of the United States to prepare a
Presentence Investigation Report ("PSIR" herein) as shown by dacket
entry number 36, pursuant to Federal law regulating the said civil-
law “judicial power,” and‘did thereby perpetrate a fraud against -
the due administration of justice by omission of the fact that no
adjudication of guilt and the legal rights of Edmond H. Smith Iv
ever occurred nor existed on the face of the record in the matters
of City of Mobile v. Edmond H. Smith IV, MC-04-5762 (Mobile Mun. Ct.)3
State v. Edmond H. Smith IV, CC-04-4167 (Mobile Co. Cir. Ct.) and
State v. Edmond H. Smith IV, CC-07-3375 (Mobile Co. Cir. Ct.), in

violation of Title 18, United States Code, Section 921(a)(20) and

Section 1503.

LOI.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 102 of 146
Racketeering Act Eighty Dne

In furtherance of racketeering act eighty herein, -
during April of 2009, and faced with vicarious liability, civil
and criminal, arising from racketeering acts one through seventy
nine herein, Federal agents, Sam Cochran and cthers did cerruptly
endeavor to, and did so, influence, impede and ecbstruct the due
administration of justice by and through placing Paul Albert in
a jail-cell with Edmond H. Smith IV, located at the Mobile Metro
Jail, Mobile, Alabama, and instructing Paul Albert to pretend to
be blind to curry friendship by deception from Edmond H. Smith IV,
“and further instructing Paul Albert te illicit and provoke Edmond
H. Smith IV into making threats against William H. Steele.to be
used commence a second unlawful prosecution against Edmond H.
Smith IV in the United States District Court for the Southern
District of Alabama, knowing that he was then falsely and unlawfully
being held in state and Federal. custody, without authority, with
intent to exploit the said unlawful imprisonment, by and through
fabrication of a second Federal crime against him, in violation of

Title 18, United States Code, Section 1503.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 103 of 146
Racketeering Act Eighty Two

On or about May 11 to May 13, 2009, Paul Albert, a reputed
citizen of Isreal, confidence man, and infamous person interested
in the outcome of the corrupt proceedings of the United States
District Courts for the Southern District of Alabama and for the
Eastern District of Louisiana in the matters of United States v.
Edmond H. Smith IV, Case No. 1:08-00389-WS-C (S.D. Ala.);
Lerxington Insurance Company v. Evan J. Wolfe, et al., Case No.
07-0322-Ws-C (S.D. Ala.); Lexington Insurance Company v. Fdmond
H. Smith III, Case No. -07-0323 (S.D. Ala.); and Claims Service
Provider, et al. v. The St. Paul Travelers Co., Gase No. 06-2475
(E.D. La.), did corruptly endeavor to, and did so, influence,
impede and obstruct the due administration of tustice, in connec-
tion with the said proceedings, by writing and mailing a letter
to Gregory A. Bordenkircher and requesting a meeting at the Mobile
County Metro Jail for the purpose of reaching an agreement target-
ing Edmond H. Smith IV, with intent to provoke Smith into making
treatening statements against Gregory A. Bordenkircher, William
'H. Steele, and others, knowing that they had participated in the
unlawful imprisonment and torture of Edmond H. Smith IV, and were
continuing to do so, in violation of Title 18, United States Code,

Section 1503.

103

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 104 of 146
Racketeering Act Eighty Three

On or about May 29, 2009, Paul Albert, Gregory A. Bordenkircher,
and another unknown named state or Federal agent did corruptly
endeavor to, and did so, influence, impede and obstruct the due
administration of justice in the matters of United States v. Edmond
H. Smith IV, Gase No. 1:08-00389-WS-C and Case No. 09-00158 (S.D.
Ala.); Lexington Insurance Company v. Evan J. Wolfe, et al., Case
No. 07-0322 (S.D. Ala.); Lexington Insurance Company v. Edmond H.
Smith TII, Case No. 07-0323 (S.D. Ala.); and Claims Service
Provider, et al. v. The St. Paul Travelers Co., Case No. 06-2475
(E.N. La.), by participation in a scheme to exploit the unlawful
imprisonment and torture of Edmond H. Smith IV in the Mobile
County Metro Jail, with intent to provoke him into making threats
against those involved in his unlawful imprisonment and torture
for the further unlawful objective and purpose of continuing the
unlawful imprisonment, torture, and oppression against him, in
connection with the said matters and proceedings, in violation of

Titlé 18, United States Code, Section 1503.

104,

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 105 of 146
Racketeering Act Fighty Four

On or about May 30, 2009, Paul Albert, Joseph T. White, J.
Deanne Lindsey, Paul Burch, Kevin Patterson, regory A. Borden
kircher, and others did corruptly endeavor to, and did so,
influence, impede and obstruct the due administration of justice
in the matters of United States v. Edmond H. Smith IV, Case No.
1:08+00389-WS-C and Case No. 99-00158 (S.D. Ala.)}3; Lexington
Insurance Company v. Evan J. Wolfe, et al., Case No. 07-0322
(S.D. Ala.); Lexington Insurance Company v. Edmond H. Smith IIT,
Case No. 07-0323 (S.D. Ala.); and Claims Service Provider, et al.
vy. The St. Paul Travelers Co., Case No. 06-2475 (E.D. La.), by
participation in a scheme in which a bedy recorder was placed on
Paul Albert at the Mobile County Metro Jail, Mobile, Alabama,
and Paul Albert was directed to go to a jail-cell where Edmond H.
Smith IV was being unlawfully imprisoned, and, knowing his
imprisonment was unlawful, Joseph’ T. White, J. Deanne Lindsey,
Paul Burch, Kevin Patterson, and Gregory A. Bordenkricher further
directed Paul Albert to exploit the unlawful imprisonment and
torture of Edmind H. Smith IV and thereby solicit threatening
statements from him, with intent to continue the oppression against

him, in violation of Title 18, United States Code, Section 1503.

105

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 106 of 146
Racketeering Act Eighty Five

On or about June 1, 2909, Paul Albert, Joseph T. White, J.
Deanne Lindsey, Paul Burch, Kelvin Patterson, and others did
corruptly endeavor to, and did so, influence, impede and obstruct
the due adminitsration of justice in the matters of United States
v. Edmond H. Smith IV, Case No. 1:08-00389-WS-C (S.D. Ala.) and
Case No. 09-00158 (S.D. Ala.); Lexington Insurance Company v.
Edmond H. Smith III, Case No. 07-0323 (S.D. Ala.); Lexington
Insurance Company v. Evan J. Wolfe, et al., 07-0322 (s.D. Ala-.);
and Claims Service Provider, et al. v. The St. Paul Travelers Co.,
Case No. 06-2475 (E.D. La.), by participation in a scheme in which
a body recorder was to be placed on Paul Albert at the Mobile
County Metro Jail, Mobile, Alabama, and Paul Albert then placed in
a jail-cell with Edmond H. Smith IV, with intent to further
exploit the unlawful imprisonment, torture, and oppression against
him, and, knowing he was unlawfully imprisoned, Joseph T. White,
J. Deanne Lindsey, Paul Burch, and Kévin Patterson further directed
Paul Albert to exploit the unlawful imprisonment and torture of
Edmond H. Smith IV and thereby solicit threatening statements
and evidence from him, with intent to continue the oppression
against him, in violation of Title 18, United States Code, Section

1503.

106

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 107 of 146
Racketeering Act Eighty Six

On or about June 2, 2009, Paul Albert, Joseph T. White, J:
Deanne Lindsey, and Kelvin Patterson did corruptly endeavor to,
and did so, influence, impede and obstruct the due administration
of justice in the matters of United States v. Edmond H. Smith IV,
Case No. 1:08-00389-WS-C and Case No. 09-00158 (S.D. Ala.);
Lexington Insurance Company v. Evan J. Wolfe, et al., Case No.
07-0322 (S.D. Ala-); Lexington Insurance Company v. Fdmond H.
Smith III, Case No. 07-0323 (S.D. Ala.); and Claims Service
Provider, et al. v. The St. Paul Travelers Co., Case No. 06-2475
(E.D. La.), by participation in a scheme in which Paul Albert was to
solicit information from Edmond H. Smith IV, while Joseph T.
White, J. Deanne Lindsey, and Kevin Patterson knew that Edmond H.
Smith IV had been, and was continuing to be, unlawfully imprisoned,
tortured, and oppressed, without just cause and authority, with
intent to continue to exploit the same against Edmond H. Smith IV,

in violation of Title 18, United States Code, Seciion 1503,

107

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 108 of 146
Racketeering Act Eighty Seven

On or about June 8, 2009, Paul Albert, J. Deanne Lindsey,
Paul Burch, and Kelvin Patterson did corruptly endeavor to, and
did so, influence, impede and obstruct the due administration of
justice in the matters of United States v. Edmond H. Smith IV,
Case No. 1:08-00389-WS-C and Case No. 09-00158 (S.D. Ala.);
Lexington Insurance Company v. Evan J. Wolfe, et al., -Casé No.
07-0322 (S.D. Ala.); Lexington Insurance Company v. Edmond H.
Smith IIT, Case No. 07-0323 (S.D. Ala.); and Claims Service
Provider, et al. v. The St. Paul Travelers Co., Case No. 06-2475
(E.D. La.), by participation in a scheme in which Paul Albert was
directed by J. Deanne Lindsey, Paul Burch, and Kelvin Patterson
to solicit information from Edmond H. Smith IV, knowing that he
was then unlawfully imprisoned, tortured, and oppressed, with
intent to gather and use the said information to continue the
unlawful imprisonment, torture, and oppression against him, in

violation of Title 18, United States Code, Section 1503.

108

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 109 of 146
Racketeering Act Eighty Fight

On or about June 9, 2009, Jesse Villa and J. Deanne Lindsey
did corruptly endeaver to, and did so, influence, impede and
obstruct the due administration of justice in the matters of
United States v. Edmond H. Smith IV, Case No. 1:08-00389-WS-C
and Case No. 09-00158 (S.D. Ala.); Lexington Insurance Company
v. Evan J. Wolfe, et al., Case No. 07-0322 (S.D. Ala.); Lexington
Insurance Company v. Edmond H. Smith III, Case No. 07-0325 (S.D.
Ala.); and Claims Service Provider, et al. v. The St. Paul
Travelers Co., Case No. 06-2475 (E.D. La), by participation in a
scheme in which J. Dearne Lindsey did-place a body recorder on
Jesse Villa and instruct him to pretend to be an atterney and
demand payment for the assassinations of several individuals,
Noel Moser, Gregory Bordenkircker, William Steele, Trey Oliver,
Eddie Curran, Bo Lackey, Sam Cocharn, Lauren Watts, Mitch McRae,
Clint Ulmer, Jack Garret, Terry Steele, Miguel. Alaha, and Mike
Parker, all of whom had been involved in racketeering acts one
to eighty one as described and referred to-herein, were then
directly or indirectly involved in the continuing unlawful
imprisonment, torture, and oppression against Edmond H. Smith IV,
with intent to exploit and continue the same against him, in

violation of Title 18, United States Code, Section 1503.

109

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 110 of 146
Racketeering Act Fighty Nine

On or about June 9, 2009, Paul Albert did corruptiv endeavor
to, and did so, influence, impede and obstruct the due adminis--
tration of justice in the matters of United States v. Fdmond H.
Smith IV, Case No. 1:08-00389-WS-CG and Gase No. 09-00158 (S.nD.
Ala.); Lexington Insurance Company v. Evan J. Wolfe, et al.,
Case No. 07-0322 (S.D. Ala.); Lexington Insurance Company v.
Edmond H. Smith TIT, Case No. 07-0323 (S.D. Ala.)3 and Claims
Service Provider, et al. v. The St. Paul Travelers Co., Case No.
96-2475 (E.D. La.), by participation in a scheme in which Paul
Albert had solicited and provoked information from Edmond H.
Smith IV to: be.used against him and his business and property,
knowing that he was then the victim of unlawful imprisonment,
torture, and oppression, by Mobile County sheriffs.and Federal
officers and agents, in connection with the aforesaid matters and
proceedings, and Paul Albert continued to provide information
to James Copeland, a U.S. Deputy Marshal, regarding the same
and Edmond H. Smith IV, with intent to continue the said unlawful
imprisonment, torture, and oppression against him, in violation

of Title 18, United States Code, Section 1503.

140°

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 111 of 146
Racketeering Act Ninety One

Between April 10 and June 9, 2009, Jessica James did corruptly
endeavor to, and did so, influence, impede and obstruct the due
administration of justice in the matters of United States v.
Edmond H. Smith IV, Case Ne. 1:08-00389-WS-C end Case No. 1:09-
00158-JTC-CGB (S.D. Ala.): Lexington Insurance Company v. Evan J.
Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.); Lexington
Insurance Company v. Edmond H. Smith III, Case No. 07-0323 (S.D.
Ala.): and Claims Service Provider, et al. v. The St. Paul
Travelers Co., Inc., Case No. 06-2475 (E.D. La.), by and through
investigating the fact that no adjudication of the rights and
guilt of Edmond H. Smith IV existed as required by the Alabama
Rules of Criminal Procedure, Rules 1.1, 26.1(a)(1), and 26.9(a)(1)
and (c)(1 to 4) to sustain a conviction by law in the matters of
City of Mobile v. Smith IV, Case No. MC-04-5762 (Mobile Mun. Ct.):3
State v. Smith IV, Case No. CC-04-4167 (Mobile Co. Cir. Ct.)}; and
State v. Smith IV, Case No. CC-07-3375 (Mobile Co. Cir. Ct.) and
as further required by Title 18, United States Code, Section 921(a)-
(20), to sustain a conviction in the matter of United States v.
Smith IV, Case No. 1:08-00389-001 and Case No. 1:09-00158-JTC-GGB,
and, upon discovering that the required adjudication did not exist
in the underlying jurisdictional predicates, Jessica James knowingly
and intentionally omitted that fact from the Presentence Investiga-
tion Report, and did thereby falsify the same, with intent to
influence, impede and obstruct the due administration of justice

jn violation of Title 18, United States Code, Section 1503.

111

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 112 of 146
Racketeering Act Ninety One

Orn or about June 9, 2009, Jessica James did corruptly
endeavor to, and did so, influence, impede and obstruct the due
administration of justice in the matters of United States v.
Edmond H. Smith IV, Case No. 1:08-00389-WS-C and Case No. 1:09-
00158-JTC-GGB:(S.D. Ala.); Lexington Insurance Company v. Evan
J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.); Lexington
Insurance Company v. Edmond H. Smith III, Case No. 07-0323-WS-C
(S.D. Ala.); and Claims Service Provider, et al. v. The St. Paul
Travelers Co., Inc., Case No. 06-2475 (E.D. La.) by knowingly,
intentionally, and willfully submitting a Presentence Investigation
Report to the United States District Court for the Southern Dis; -
trict of Alabama in which Jessica James had omitted the fact that
no adjudication of guilt had been performed as required by Alabama
law, that is the Alabama Rules of Criminal Procedure, Rules 1.1,
26.1(a)(1), and 26.9(a)(1)- and (c)(1 to 4), and by Title 18,
United States Code, Section 921(a)(20), in the matters of City of
Mobile v. Smith IV, Case No. MC-04-5762 (Mobile Mun. Ct.); State
v. Smith IV, Case No. GC-04-4167 (Mobile Co. Cir. Ct.); and State
v. Smith IV, Case No. CC-07-3375 (Mobile Co. Gir. Ct.), with <«.
intent to perpetrate a fraud against the due administration of

justice, in violation of Title 18, United States Code, Section

1503.

112

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 113 of 146 ©
Racketeering Act Ninety Two

On or about June 12, 2009, John Sprinkle, J. Deanne Lindsey,
and Noel Mozer did corruptly endeavor to, and did so, influence,
impede and obstruct the due administration of justice in the matter of
United States v. Edmond H. Smith IV, Case No. 1;08-00389-WS-c (S.D.
Ala.) and Case No. 09-00158 (S.D. Ala.}; Lexington Insurance
Company v. Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith III, Case No. 07-
0323-WS-C (S.D. Ala.); and Claims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., Case No. 06-2475 (E.D. La.), by
and: through John Sprinkle and J. Deanne Lindsey soliciting false
information from Noel Mozer, and Noel Mozer did. so. provide false
information, to-wit:
(1) That Noel Mozer had helped Edmond H. Smith IV with foreclosures
on property;
(2) That Noel Mozer dealt with banks for Edmond H. Smith IV;
(3) That Edmond H. Smith IV had portrayed himself as Evan J. Wolfe
to a bank;
(4) That Noel Mozer had discovered that Edmond H. Smith IV's
foundation, that is the Great Southern Outdoors Foundation and
Institute, did not exist;
(5) That Noel Mozer had helped Evan J. Wolfe get out of the deal
on the purchase of the property commonly known as 3900 Windsor Rd.,
Fowl River, Alabama;
(6) That Edmond H. Smith IV had held a sword to Noel Mozer's neck;
(7) That Edmond H. Smith IV had grabbed Noel Mozer around his

neck, and threatened him; and,

113

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 114 of 146
(8) That Edmond H. Smith IV carried a two shot derringer in his
pocket, and had threatened to shoot Noel Mozer at Fishbone's

restaurant; and

(9) That Edmond H. Smith IV had called Noel Mozer and offered him
fifty thousand dollars ($50,000.00) to screw Evan J. Wolfe out of

the property commonly known as 3900 Windsor Rd., Fowl River, Alabama;
and, |
(10) That Edmond H. Smith IV had forged Evan J. Wolfe's signature

and the bank's name on an insurance check worth three million dollars
($3,000 ,000.00),

with intent to influence. impede and obstruct the due administration
| of justice. in connection with the aforesaid matters, in viclation

of Title 18, United States Code, Section 1593.

i114

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 115 of 146
Racketeering Act Ninety Three
On or about June 16, 2009, John Sprinkle, J. Deanne Lindsey,
Noel Mozer, and others did corruptly endeaver to, and did sc,
influence, impede and obstruct the due administration of justice
in the matters of United States v. Edmond H. Smith IV, Case No.
1:08-00389-WS-C and Case No. 1:09-00158-JTC-GGB (S.D. Ala.);
Lexington Insurance Company v. Evan J. Wolfe, et al., Case No.
07-0322-WS-C (S.D. Ala.); Lexington Insurance Company v. Edmond
H. Smith LII, Case No. 07-0323 -WS-C (S.D. Ale.); and Claims
Service Provider, et al. v. The St. Paul Travelers Co., Inc.,
Case No. 06-2475 (E.D. La.), by and through John Sprinkle, J.
Deanne Lindsey, Noel Mozer.and others soliciting false information
from Evan J. Wolfe, and Evan J. Wolfe did so provide false
_information, to-wit:
(1) That Edmond H. Smith IV was a convicted felon in April of 2008,
and had gone toe the house of Evan J. Wolfe, located at 3900 Windsor
Rd., Theodore, Alabama, and busted in and - assaulted Evan J. Wolfe
with a gun, and that Evan J. Wolfe had pulled a gun to defend
himself from Edmond H. Smith IV;
(2) That Edmond H. Smith IV always carried a 45 caliber gun, a
38 caliber gun, and a derringer with him;
(3) That Jim Steeger of Mobile, Alabama, had taken charge:of the -
possessions cf Edmond H. Smith IV while he was in jail, and had
put Smith's property in storage so that authorities could not find
Smith's property; |
(4) That Jim Steeger was part of Smith's scheme to rip-off hunters
' by taking them hunting on Federal Game Reserve property, under the
name of a company called Big Game Adventures; and,
115

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 116 of 146
(5) That Mike Parker bought the "Hooters" boat and gave it to

Edmond H. Smith IV, and Parker repossessed the boat and mounted

deer heads from Smith when he did not pay Parker,

with intent to influence, impede and obstruct the due administration
of justice, in connection with the aforesaid matters and proceed-
ings in the United States District Courts, in violation of Title

18, United States Code, Section 1503.

“

116

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 117 of 146
Racketeering Act Ninety Four

On or about August 4, 2009, Joel F. Dubina and Jack T. Camp
did corruptly endeavor to, and did so, influence, impede and
obstruct the due administration of justice in the matters of
United States v. Smith IV, Case No. 1:08-00389-WS-C and Case No.
1:09-00158-JTC-GGB (S.D. Ala.); Lexington Insurance Company Vv.
Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith III, Case No.
07-0323 (S.D. Ala.); and Claims Service Provider, et al. v. The
St. Paul Travelers Co., Inc., Case No. 06-2475 (E.D. La.), by and
through Joel F. Dubina designating: Jack T. Camp to act in tha
extra-constitutional capacity of a commissioner to Congress,
pursuant to the "rule or order of court" clause of Title 28,
United States Code, Section 132(c) and the Federal Rules of
Criminal Procedure and other extra-constitutionsl acts of -
Congress, in connection with the said matters and proceedings of
the United States District Courts for the Southern District of
Alabama and for the Eastern District of Louisiana, and by and
through Jack T. Camp ratifying such designation, with intent to
act as an extra-constitutional commissioner to Congress and thereby
exercise civil-law "judicial power" under the pretext of U.S.
Constitution, Art IV, § 3, "Power" being extended-to the said
matters and proceedings, without authority, and by deception,

in violation of Title 18, United States Code, Section 1503.

117

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 118 of 146
Racketeering Act Ninety Five

Between August 4 and November 16, 2009, Sam Cochran and one:
or more deputy sheriffs at the Mobile County Metro Jail .did
corruptly endeavor to, and did so, influence, impede and obstruct
the due administration of justice in the matters and proceedings
of United States v. Smith IV, Case No. 1:08-00389-WS-C. and Case No.
1:09-00158-JTC-CGB (S.D. Ala.); Lexington Insurance Company v.
Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D.Ala.); Lexington
Insurance Company v. Edmond H. Smith TII, Case No. 07-0323-WS-C
(S.D. Ala@.)3; and Claims Service Provider, et al. v. The St. Paul
Travelers Co., Inc., Case No. 06-2475 (E.D. La.), by and through
placing Edmond H. Smith IV in a segregation:cell atzthe Mobile
County Metro Jail, with intent to oppress his ability to investi-
gate the facts and exercise his civil rights, in connection with
the said matters and proceedings, and did so, in violation of

Title 18, United States Code, Section 1503.

118

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 119 of 146
 

‘Racketeering Act Ninety Six

| Between August 4 and November 16, 2009, David Goldberg,
Paul Albert, Joseph T. White, Deanne Lindsey, Paul Burch, Kelvin
Patterson, and others did corruptly endeavor tc, and did so,
influence, impede and obstruct the due administration, of justice
in the matters of United States ve Smith TV, Case No. 1:08-00389-
C -and: Case No. 1:09-00158-JTC-GGB (S.D. Ala.); Lexington
Insurance Company v. Evan J. Wolfe, et al., Case No. 07-0322-WS-C
(S.D. Ala.); Lexington Insurance Company v. Edmond H. Smith IIT,
Case No. 07-0323-WS-C (S.D. Ala.}; and Claims Service Provider, et
al. v. The St. Paul Travelers Gc., Inc., Case No. 06-2475 (E.D. La.),
by and through knowingly, intenticnally, willfully, and fraudulently
making representations to be provided to, and provided to, a grand
jury against Edmond H. Smith IV, along with a civil-lLaw indictment,
charging him with violating Title 18, United States Code, Sections
115(a)(1), 373(a), and 1001, while withholding information from
the said grand jury regarding the fact that the information
regarding the said alleged Federal offenses was-then spoils cf
tacketeering acts one thraugh-ninety four herein; with intent to
deceive the said grand jury regarding the same, in violation of

_ Title 18, United States Code, Section 1503.

vck( THOSE INCKVED;WOKEELD THE FACT's THAT THE [ALLEDGEDJAUDIO REWORDINGS WERE SELACED,DOCIQRED AND)eex%
(GR ACTRRED, THEN SUBSEQUENTLY ENTERED AS EVIDENCE 1D (MY) COMPLICITY IN A CRIME OR ERCNGDOING GF)
(MAKING 4 TREAT JS A “ERAUS GN THE COURTAND “FRAUD: AGAINSD THE DUE ADMINISTRATION OF JUSTIC#” }
(FROSECUIORS ORESTING FRAUDULENT TESTIMONY, AND HIDEING EXOULPATORYT RVILENCE BRADY VIOEATIONS 1!) -)

119

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 120 of 146
Racketeering Act Ninety Seven

“ Batween August 4 and November 16, 2009, Gerrilyn G. Brill
did corruptly endeavor to, and did so, influence, impede and
obstruct the due administration of justice in the matters of:
United States v. Smith IV, Case No. 1:08-00389-WS-C ard Case No.
1:99-00158-JTG-GGB (S.D. Ala.); Lexington Insurance Company v.
Evan J. Wolfe, et al., Case No. 07-0322-WS-C (S.D. Ala.);
Lexington Insurance Company v. Edmond H. Smith III, Case No.
07-0222-WS-C (S.D. Ala.}; and Claims Service Provider, et al. v.
The St. Paul Travelers Co., Inc., 06-2475 (E.D. La.}, by and
through knowingly, intentionally, willfully, and fraudulently
appointing J. Clark Stankoski te act as:defense counsel, knowing
that he was not "Counsel" within the meaning of the Sixth Amendment
to the Constitution of the United States, because he had abandoned
the duties thereof, and had opted te act as counsel under Federal
civil-law rule in:exchange for payment from the Federal government,
With intent to advance the unconstitutional exercise of civil-law
"judicial power" from Congress via the "rule or order of court"
clause of Title 28, United States Code, Section 132(c), and Federal
Rules prescribed by act of Congress, with intent te deceive Edmond
H. Smith IV and the society at large regarding the same, in

violation of Title 18, United States Code, Section 1503.

120

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 121 of 146
Racketeering Act Ninety Fight

Between August 4 and November 16, 2009, Gerrilyn G. Brill
and David Goldberg did corruptly endeavor to, and did so,
influence, impede and obstruct the due administration of justice
in the matters of United States v. Smith IV, Case No. 1:08-00389-
WS-C and Case No. 1:09-00158-JTC-GGB (S.D. Ala.); Lexington
Insurance Company v. Evan J. Wolfe, et al., Case No. 07-0322-WS-
C (S.p. Ala.); Lexington Insurance Company v. Edmond H. Smith IIT,
Case No. 07-0323-WS-C (S.D. Ala.): and Claims Service Provider, et
al. v. The St. Paul Travelers Co., Inc., Case No. 06-2475 (E.D. La.),
by and through knowingly, intentionally, and willfully presenting —
Edmond H. Smith IV with a civil-law indictment charging him
with violating Title 18, United States Code, Sections 115(a)(1),
-373(a), and 1001, with intent to deceptively circumvent the
protection of the organic "judicial Power" of the American people
mandated by U.S. Gonst., Art IIT, §§ 1 and 2, and guaranteed by the
Bill of Rights, and with intent to deceptively substitute the same
with an extra-constitutional civil-law "judicial power" via the
"rule or order of court" clause of Title 28, United States Code,
Section 132(c), and the Federal Rules of Criminal Procedure and of
Evidence, in violation of Title 18, United States Code, Section

1503.

121

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 122 of 146
Racketeering Act Ninety Nine

Between August 4, 2009, and January 6, 2010, Gerrilyn G.
Brill, Jack T. Camp, David Goldberg, J. Clark Stankoski, and
others did corruptly endeavor to, and did so, influence, impede
and obstruct the due administration of justice in the matters of
United States v. Smith IV, Gase No. 1:08-00389-WS-C and Case No.
1:03-00158-JTC-GGB; Lexington Insurance Company v. Evan J. Wolfe,
et al.,:Case No. 07-0322-WS-C (S.D. Ala.): Lexingtnan Insurance
Company v. Edmond H. Smith III, Case No. 07-0323-WS-C (S.D. Ala.):
and Glaims Service Provider, et al. v. The St. Paul Travelers Co.,
Inc., Case No. 06-2475 (E.D. La.), by. and through knowingly,
intentionally, willfully, and fraudulently conducting and partici-
pating in a criminal prosecution against Edmond H. Smith IV and
related proceedings, while deceptively circumventing the protection
of the organic "judicial Power" of the American pecple mandated by
U.S. Const., Art ITI, §§ J and 2, and guaranteed by the Bill of
Rights, and deceptively substituting the same with an extra-
constitutional civil-law "judicial power" from Congress via the
"cule or order of court" clause of Title 28, United States Code,
Section 132(c) and the Federal Rules of Criminal Precedure and of

Evidence, in violation of Title 18, United States Code, Section

1503.

122

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 123 of 146
Racketeering Act One Hundred

On or about January 8, 2010, Jack T. Camp, Michele O'Brien,
and others did corruptly endeavor to, and did so, influence,
impede and obstruct the due administration of justice in the matters
of United States v. Smith IV, Case No. 1:08-00389-WS-C and Case Noa.
1:09-00158-JTC-GGB; Lexington Insurance Company v. Evan J. Wolfe,
et al., Case No. 07-0322-WS-C (S.D. Ala.); Lexington Insurance
Company v. Edmond H. Smith IIT, Case No. 07-0323 (S.D. Ala.); and
Claims Service Provider, et al. v. The St. Paul Travelers Co., Inc.,
Case No. 06-2475 (E.D. La.), by and through knowingly, intentionally,
willfully, and fraudulently conducting a sentencing hearing and
sentence Edmond H. Smith IV to a prison term of forty months in
a Federal prison, while deceptively circumventing the protection of
the organic "judicial Power" mandated by U.S. Const., Art TIT, §§ 1
and 2, and guaranteed by the Billi of Rights, and deceptively
substituting the same with an extra-constitutional civil-law
"Sudicial power” from Congress via the “rule or order of court"
clause of Title 28, United States Code, Section 132(c) and the
Federal Pules of Criminal Procedure and of Evidence, in violation

of Title 18, United States Code, Section 1503.

ary
ho
©

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 124 of 146
Racketeering Act One Hundred and One

On or ahout January 8, 2010, Jack T. Camp and others did
corruptly endeavor to, and did so, influence, impede and obstruct
the due administration. of justice in the matters of United States
v. Smith IV, Case No. 1:08-00389-WS-C and Case No. 1:09-00158-JTC-
GGB (S.D. Ala.); Lexington Insurance Company v. Evan J. Wolfe, et
al., Case No. 07-0322-WS-C (S.D. Ala.); Lexington Insurance
Company v. Edmond H. Smith TII, Case No. 07-9322-WS-C (S.D. Ala.):
and Claims Service Provider, et al. v. The St. Paul Travelers Co.,
Inc., Case No. 06-2475 (E.D. La.), by and through appointing
J. Clark Stankoski to appeal the conviction of Edmord H. Smith IV
jn the matter of United States v. Smith IV, Gase No. 1:08-00389-
ws-c (S.D. Ala.), knowing that a serious conflict of interest
existed between them, arising from the fact that J; Clark Stankoski
had abandoned his duties as "Gounsel" within the meaning of the
Sixth Amendment, as described and referred to in racketeering
acts ninety seven and ninety mine herein, with intent to deceptively
continue the deprival of competent "Counsel" within the meaning of
the Sixth Amendment on the direct appeal to the United States Court
of Appeals for the Eleventh Circuit, in violation of Title 18,

United €tates Code, Section 1503.

124

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 125 of 146
Racketeering Act One Hundred and Two
On or about January 13, 2010, Jack T. Camp did corruptly
endeavor to, and did sec, influence, impede and obstruct the due
administration of justice in the matters of United States v.

Smith IV, Case Noa. 1:08-00389-WS-C and Case No. 1:09-00158-ITC-GGR

(S.D. Ala.) and Case No. 10-10280-H (11th Cir.); Lexington Insurance

Company v. Evan J. Wolfe, et al., Case No. 97-0322-WS-C (S.D. Ala.);

Lexington Insurance Company v. Edmond H. Smith IIT, Case No.

07-0322 (S.D. Ala.): and Claims Service Provider, et al. v. The

St. Paul Travelers Co., Inc., Case No. 06-2475 (E.D. La.), by and

through knewinely, intentionally, willfully, and fraudulently
ntering a judgment in the tter of United States v. Smith IV, Case

No. 1:08-00389-WS-C (S.D. Ala.), without an adiudication by and
through the exercise of the organic "judicial Power" mandated hv
U.S. Gonst., Art ITI, §§ 1 and 2, and puaranteed by the Bill of

Rights, ever being conducted, and with intent to deceptively enter

fo

civil-law judgment by and through the uneonstitutional exercise
of a civil-law type of "judicial power" extended to the District

Court from-the: "rule or order of court" clause of Title 28, Umited

jo

States Code, Section 132(c) and the Federal Rules of Criminal
Procedure and cf Evidence; a civil+law practice unlawfully adopted
from Gongress' "Power" ever territory and’ property cf the United
States under U.S. Const., Art IV, § 3, in violation of Title 18,

}

United States Code, Section 1503.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 126 of 146
Additiongal Reserved

Racketeering Act

On or about January ~ Pebuary 2010, After being detained in custudy
ever since January 7,2009,much of that time severly I11 in(solitary seg-
rigation),in the Mobile Metro Jail infirmary unit,under the custody and
control of (C.M.S.)and Sheriff Sam Cochran's Deputies.I was Court ordered
by (NOW) former Federal Judge Jack T.Camp to (F.M.C.) Federal: Medical
Center, Butner North Carolina,for treatment and evaluation.Upon (P.C.C.)
Perry County Corrections,officers (Warren and Black) ,arriveing,and pick-
ing me up for transport,it became painfully obvious for them that somet-
hing was extremely wrong with the helth of Edmond H.Smith IV,other than
just A cut open infected bleeding foot.Upon being moved for transport to
there (P.C.C./L.C.8.) van,from the Mobile Metro Jail Infirmary; I began
to severly convulse,and began projectile vommitting uncontrolably. Spue-
ing large amounts of A white substance,in the van along with the complete
contents of the remainder of my stomach. After several instances of this,
less than A mile away from the Metro Jail,they called for authorization
to divert to a local hospital,for fear of Edmond H.Smith IV's emminent
death,that authorization was denied.

After twenty-eight (28) times,I seemed to gather my ability to some-
what function,and began to, have the ability to communicate with them ab-
out what they had been discussing only A few feet away from my precense
about my condition,that had been POISONED! They said that they knew what
Was wrong with me, and that they knew that smell,that froemyears of working
around farms,and useing and seeing it;"THAT WHITE STUFF,WAS RAT POISON"
Upon our arrival at perry county corrections;all this was relayed,and I

requested to be tested,I again was segrigated,and denied by there medcal

126

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 127 of 146

 

 
 

 

Additional Reserved
Racketeering Act
Continued

director Mrs. Nurse Blackmon to be tested for poisoning even though it
was self-evident.Upon my arrival A week and A half later at Butner North
‘Carolina (F.M.C.),1 was medicaly evaluated,and among other things, it was
observed that my remaining toe's and finger nails had A slight blue tint,
and I was then tested.When the test results were returned, they were con-
firmed to be "POSITIVE"; for "ARSENIC" and "STRYCH-NINE" poisoning. I had
been in custody at -the Mobile Metro Jail for in excess o£ A year,the only
place where I could of been poisoned.This was also done to advance there
on-going racketeering acts One thrue One-hundred and Two as set forth
herein,maliciously and delliberately to endeavor to impede, prevent,and
obstruct the due course of the administration of justice in the matters

of the illegalities perpetrated against Edmond H. Smith IV, His Family,

 

properties,and buisness entities,in A pre-calculated cover-up even to
the point of attempted murder.Those responsible under the direction of
B. J. Lyon's, Sheriff Sam Cochran, goverment officials, Agents and ‘others,

», did corruptly endeavor to,and did so, impede, influence and obstruct the

due administration of justice in these matters, as well as. Claims Services

 

Provider et al. V. ‘the St. Paul Travelers Co.,Inc., No. 06- 2475, within

 

“the ‘Eastern District of Louisiana, Lexington Insurance Company Vv. Edmond

nL Smith ‘III ‘Case No. 07-0323-WS-C, Lexington Insurance Company V.Evan J.
wolfe,et al. Case No. 07-0322-WS-C, within the southern District of Alab-
ama , by and through knowingly ,willfully,and frauduently entering into -

| “pyrannical Actions" AGAINST Edmond H.Smith IV and his interests in the
matters of United States V. Smith IV Case No. 1:08-00389-WS-C (S.D. Ala.).,
without an ajudication by and through the exercise of the organic "Sudi-

cial Power" mandated by u.§.Const.,Art III,§§ Jand2,and guaranteed by the
Bill of Rights,ever being conducted,all in violation of Title 18, United

States CéMSPSBttdoMOHP3RRB Document 1 Filed 01/04/19 Page 128 of 146
: RACKETEFRING ACT ONE EUNDRED AND THREE

j

On or about October 41,2010, L.C.S./Parr County Corrections Center did attempt to
fasilitate serious bodily harm with the intent to cause the Death and Demise( MURDER")
of Edmond Hudmond Smith IV,and did so to corruptly endeavor to influence, impede and
obstruct the Due Administration of Justice in the matters of United States v. Snith IV,
Case No.1:08-00389-WS-C and Case No. 1:09~00158-JTC-CCB (S.D.Aia. ) ;Lexington Insurance
Company v. Evan J. Wolfe et al. Case No. 07-0323-WS-C (S.D.Ala.);Lexington Insurance
Company v. Edmond H. Smith TII,Case No. 7~-0323-WS-C(S.D.Ala.); and Claims Service
Provider,et al.v. the ST. Paul Travelors Go. ,ING., Case No. 06-2475(E.D.1A.) by and
though the intentional placeing of A live (19'~io-22')inch venemous rattlesnake in
the bed of Edmond Hucmond Smith IV's infirmary isolation room/cell in his absense .
The placement of the rattlesnake was intended to facilitate serious bodily injury resul~
ting in Death due to snake-bite and the subsequent allergic reaction to the venom without
any access to anti-venom due te my current state of confinenent.Tiis was done with the
intent by James Mulliris and Rita Dial to deceptively continue to deprive the intended
target of his life,liberty and property as has been described in racketeering acts
ninety seven through one hundred and two in order to obstruct justice and join in the
ovuscation and cover-up of the littany of criminal violations of state of Alabama and
United States codes as well as Edmond Hudmord Sith IV's Civil Rights,Title 18 United

- States Code,Section 1503.

428
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 129 of 146

jes
RACKECEERING ACT ONE HUNDRED AND FOUR

While being illegaly detained avd imprisonec. at U.S.P. Coleman £,0n or about
Febuary 15,2011 U.S.P. Goleman Staff (B.0.P.) emploies whom I previously did not know
nor had ever made the aquantance of, joimed in A criminal conspiracy to instigate the
"MURDER" of Edmond Hudmond Smith TV,in A confixmed administrative threat to his life.

A (B.Q.P.)Counselor Santos ,in the supervision of A Warden Middlebrooks and Capt .Henger
»Lt.Revis with and through the wilfuil participations of A.Gradfield,Co.Andre,Co;. Walker,
Co.Schnieder ,Co.Garvin,Co.R.Rohrs ,Co.T.Miles and Co.Lafayve al1(B.0.P.)} suploies ,along
with cthers,did corvuptly-endeayor to,and did se violate Edwond Hudmond Smith IV's Civil
Rights, impede, influence and obstruct the Bue Administration of Justice in the matters of
United States v. Smith EV,Case No. 1:05-00389-WS~-C and Case No. 1:09--00158-JIC-CGB(S.D.
Ala.);Lexington Insurance any v. Evan.J.Wolfe,et al., Case No.07-322-WS-C(S.D.Ala.)
3Lexington Insurance Company v. Edmond H.Smith I11,Case No. 07-323-WS-C(S.D.Ala.) sand
Claims Service Provider,et al.,v. the St.Paul Travelors Co.,INC.,Case No. 06-2475(E.D.LA.)
by and through on three multiple occasions placeing Edmond Hudmoad Smith IV,directly in
A gang controlled occupied houseing cell/room,with the intent to cause the emainent stab-
bing and death “MURDER” of Edmond Hudmond Smith IV.When that was not successfull,ard the
actions of the staff were discovered Edmond Wudmond Smith TV was placed in protective
custody in adwinistrative seggregation({S.H.U.) and A (S.1.S) investagation Later confir~-
mad the plot and (8.0.?.} staff Administrative threat and violations of Edmond Hudmond
Smith IV's rights as A (B.0.P.) staff retaliation against the life of Edmond Hudmond
Smith-IV,as well as the subsequent abuses and tortue. In A later development I had the
opportunity to confront Counselor SANTOS,before I was shipped and with A wittness asked
him why he had attempted to "MURDER"ae through his actions wien I had never even spoak-
en to him previously, he admitted he had done that aml! I was not supposed to still he
alive of A pain in there asses,he said I was very “Luckey"”.All this is in violation of
Title 18,United States Code,section 1111,section 242,section 241,chapter 113(C) section
2340, section 1503 and others.

129

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 130 of 146
RACKETEERING ACT ONE HUNDRED AND FIVE

After being transferred from U.S.P. Coleman i,to U.S.P. Terre Haute in Indiana where
[ continued to be illegaly detained and imprisoned. On or about Gctober 10, 2011 thrue
Becember 13, 2012,{(B.0.P.) staff in cooperation with Mobile County Sheriff's Department.
officials contracted the convict.Jotm Forest Coon to interfere/sabotage:the legal efforts
and pursuits of Edmond Hudmond Smith IV,and report by phone to his co-conspirator serperiors
on at least (30) cccasions,uf my progress and legal pursuit activities.Staff identified
by Mr.Coon that were also in cooperation or complicerit with the action was;Lt.Earwin,Co.
Reardon ,Co.Walden,Co.Kramer Co.Counselor Wasson with the support of (B.0.P.) emploies
R.Harvey,E.Kesell and D.Lockett and the telephonic cummmications of at least (30) call's
discovered to of been made by John Forest Coon to Mobile County Sheriff Sam Cochran,B.J.
Lyon's,St.Paul Travelors i.C.S. & N.C.A. Agents,E.CGurran and others involved in the rack-
eteering act's behind the fraud's of Edmond Hudwond Smith IV's false inprisorment and
cases,and not ,previously involved in any way with anything to do with Mr.Coon as the
admitted in front of multiple witresses when questioned about it under duress. Once it
was discovered that I and others now knew of these events and the pDlot,it was commnica-
ted to me by staff in A series of threats to my life,that these individuals and others
intended to send my out of Terre Haute U.S.P. in A "Pina Box"by "MURDER" ard repeated to
ine by A staff (S.1.S)Co.Merit ,confirming the threats I had previously discoumted as rumors.
These previcusly announced individuals and others did corruptly endeavor and conspire to
influence, impede ard obstruct the Due Administration of Justice in the matters of United
States v.Smith IV,Case No.1:08-00389-WS-C and Case No.1:09-00158-JTC-GGH(S.D.Ala.);
Lexington Insurance Company v. Evan J.Wolfe,et al.,Case No.07-0322-WS-C(S.D, Ala. ) ;Léxing-
ton Insurance Company v. Eimond H. Smith III Case No. 07-C323-WS-C(S.D.Aia.O;and Claims
service Provider,et al.,v. St. Paul Travelors Go.,INC., Case No. 06-2475(.D.LA.}.and did
SO as described in and referred to in racketeering acts ninety seven io one hundred and
four,with the inteat to deceptively deprive Edmond Hudmond Smith IV 6f life jiiberty and
property and obstruct the D UE Administation of Justice in violation of Title 18,section
241,section242 and section i114 and section 1503.

On or about July 31,2012 while being illegaly detained and imprisoned in Terre Haute
Tidiana U.S.P., Edmond Hudmond Smith IV was unserimouniosly informed of the untimely
wrongfull death of Edmond Hudmoad Smith III my Father,in violation of the “Felony Murder"
“Fowler Act " statute,for A death occurring behind A crime of A "Felony":I was informed
of this by A paper document by D.Holston(B.).P. Jemploie,and I would not be allowed to
attend his funeral.All requests to do so »Were dernied.His Déath was the result of his :flec22
efforts to work to find my defense,over the “Hoax'' Fraudulant persecution and racketeer-
ing conspiracy against myself and our interests.

Case 3:19-cv-00002-RRB Docurbéit 1 Filed 01/04/19 Page 131 of 146
RACKETEERING ACT ONE HUNDRED AND SIX

After being scheduled for transfer from U.S.P. Terre Haute to McCreary U.S.P.in
Pine Not,Kentucky,.On or about August 28,2013 (B.0.P.)staff Co.Lotz,Lt.Earwin,Co.Harris,
Co.D.Dittemore and Co.Staoski retaliated avainst Edniond Hudmond Smith EV for contacting
the office of the Inspector General (G.1.¢. and interviewing with agent KIM THOMAS in
reporting the MURDER of fellow inmate ISHMIAL CIBBSON »- I was then shipped to U.S.P.
MeCreary,but not before being repeatedly gassed by (0.C.S.) gassiugs multiple times
prior to being transfered.This was done to torture me and illegaly affixiaite me to
uipede, influence and obstruct the Due Administration of Justice in the matters of the
(0.1.G.)"Murder"Investigation into Terre Haute Indiana U.S.?. (S.H.U.),as well as the
matters of United States v.Smith IV,Case No.1:08-00389-WS-C and Case No.1:09-06158-J1C-
GGB(S.D.Ala. )::Lexington Insurance Company v. Evan J.Wolfe,et ¢1.,Case No.07-0322-WiS-C
(S.D.Ala.);Lexington Insurance Company v. Edmond H.Smith II1,Case No.07-0323-WS-C(S.D.
Ala.)j;and Claims service Provider,et al.,v. the St.Paul Trevelors Co. , INC. ,Case No.06-
2475(E.D.LA.) with the intent by and: through,to punish, torture and affixiate Edmond H-
udmond Smith IV to death.Due to there knowledge of my “Medical Duty Status "‘peohibition
on(0.C.S) gas..exposure.All this was done in retaliation for any cooperation in the (0.1.5.)
murder investigation and my filed report to (0.1.G.).All in violations of Federal Code
Fitle 16,United States Code,sections 1ili,section 241,section 242, and section 1503. ,
My grandmother Sue Goff,finaly succumbed to her injuries @breaken Pelvis ) and died

wrongfully due to being assaulted in her home at Hope Dr % Baldwin County,by Mobile .
County Sheriffs Deputies,without any warrant.Her wrongful? death was the result of A
(alledged)search for financial documents pertaining to me and our corporations she was
A Board member of ,in the midst of this illegal searcn trying to protect the sanctaty
ef her home and rights she was pushed down towards A sofa,however she hit the hardwood
floor insted breaking her Pelvis,at 80+ years old she never recovered and later died
from these injuries of this illegal act.this was done to corruptly endeavor to impede,

cause,influefice and obstruct the Due Administration of Justice with the intent to /.-
deceptively continue the Geprival of justice,life Liberty and property in violation

cf Title 18,United States Code,section 11li,section 241,section 242 and section 15C2.

131
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 132 of 146
RACKETEERTING ACT ONE HUNDRED AND SEVEN

Once transferred to U.S.P. McCreary,because of inhume houseing conditions and
squaler,Zdmond Hudmond Swith IV was infected with A serious respritory infection,
due te delliberate wilfull indifferance and neglect,on twenty(23)three separate
of requesting medical assistance and recieving one to mitigate the infection,it
worsened and developed into"PNEUMOCCAL PHEUMONIA"and in turn filled both my lungs -
full of fluid causeing A massive “fleart Attack"fron squeezing of my heart.On or
about January 71,2014 thrue January 14,2014,this resulted in "Cardio Renal Syndrome"
and A reduction in my heart ejection refraction level of down tc (12%), then resulting
in the prediction of my emminent death. All of this inaterdependant on each other ; the
“HEART ATTACK" and “Congestive Cardio Renal Syndrome"along with the reduced unstastai—
nable heart function wouid result in my death. This was the diagncses according to Dr.
Tkbau, Dc .Duvall ,Dr.Mathéws andDr.Sherry.However in the subsequebt six(6)months of
hospitaization I slowly improved and made A measured recovery,although Y still suffer
from the affects of this incident to this very day,greatly affecting the quality of
my life and longevity of my life expectancy.Those involved and responsable for this
crime and others did corruptly endeavor to,and did so,impede,cause,influence and
obstruct the Due Administration of Justice and violate fdmond Hudmond Smith IV's
Conscitutionai guaranteed Civil Rights,in these matters and the matters of United
States v.Smith IV,Case No.1:08-00389-WS—C and Case No.1:09-G0158-JTC-C(S.D.Ala.);
Lexington Insuzance Company v. Evan J.Wolfé;et! al.,Case No 07-0322-WS-C(S.D.Ala.);.
Lexington Insurance Company v. Edmond 4.Smith, IIT,Case No. 07-0323-WS-C(S.D.Ala. } ;and
Claims Service Provider,et al.,v. St. Paul Travelers Co.,INC., Case No. 06-2475(E.D.
LA.) as reterred to in racketeering acts ninety seven thrue one hundred and seven
herein,with the intent to deceptively contimue the deprival of justice, life, liberty
and property in viclation of Title 18,sections 1111, section 241,section 242 and
Section 1503.

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 133 of 146
RACKETEERING ACT OWE HUNDRED AND EIGHT

After somewhat of A measured recovery Edmond Hudmond Smith IV was transfered
again,by air ambulance to Springfield Missouri Federal Medical Facility were upon
the subsequent arrival of iny legal decuments and court case reseerch documentation
and case precident studies of the law,which arrived on or about MAY 8,2014 thrue
June 18,2014,(B.0.P.) staff emploie A(G.KREBS) ramsacked my fegal documentation, seiz—
ing important case precident legal study documents and cases printed off of Lexis
Nexis,West Law and the institutional jegal cumputors(that I had to purchase )along ..
with my attorneys (550 Mega Bite C.D. disk)that had been pre-authorized by the B.0.P.
region;with my propriatory buisness claims files,work product ,court tilings and
actions along with incripied data pertanant to my case and vendication of my false
inprisonment and previous civil cases.Co.(G.KREBS) and others did corruptly endeavor
to,and did so,influence,impede and obstruct the Due Adininistration of Justice in
the matters of United States v. Smith iV,Case No. £:08-00389-WS-C and Case No. 1:09-—
00158-JTC-GGB(S.D.Ala.)};Lexington Insurance Company v. fdmond H.Smith IIT,Case No.
07-323-WS-C(S.D.Ala.);lexingten Insurance Company v. Evan J. Wolfe,et al., Case No.
07-322-WS-C(S.D.Ala.);and Claims service Provider et ai., v. St.Paul Travelers Co.,
INC., Case No. 06-2475 (E.D.iA.}by and through the perloining of important propriatory
legal properties and caocumentation,with the intent to impede and deceptively sabotage
Edmond Hudmond Smith IV's access to regress and his cights under the sixth ammendment
of the constitution to the courts, the United States Court of Appeals for the Eleventh
Circuit,all in viclation of (B.0.P)mandates,Codes of federal regulations and Title 18,
United States Code,secticn 241,1503 and others.

133

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 134 of 146
RACKETEERING ACT ONE“HUNDRED AND NINE

Edmond Hudmend Smith IV was transferred from Spring-field to Lexington Kentucky,
Medical Facility by air ambulance and placed in inhumane squalered houseing conditions
in common wealth dorm.0n or about July 3,2015 in A subsequent wound care consult it
was determined that I was ceptic.1I was sent to the University of Kentucky Medical *:
Hospital were I was diagnosed with A severly infected broaken "CHARCO" left foot, that
was originaly created by A amputation while illegaly detained and imprisoned in 2009-
2010,that was unwarranted.During my false detainment and at all times since,it had
never been corrected by the necessary sugical technique (Surgery),thus I had just been
jeft with A broaken foot and to suffer. Between July 4,2015 and October 15,2015,due
to the severe ceptism and infection (IT) was forcebly dosed with A (I.V.) antibiotic
“CEPHIFINE MAXIPINE" the problem with this is that I was already on A water pill
known as “FLOROSIMIDE” If anyone takes both these two drugs simutaneously it causes
“Death' ,through kidney failure, liver failure,respiratory failure and (Heart) Cardio
failure.This was known due to A(PDzA. }' Prescription Drug Advisory",that all involved
were legaly required to of known of.After weeks of sever suffering and A great dehab-
ilitation in my health (I) Edmond Hudmond Smith IV,discovered the cause of my denabil~
itation,retrieved A faxed copy of the (P.D.A.) presented it to the Lexington medical
department and forced A change in my treatment ,ultimently Saving my own life,and
allowing for A recovery from my ceptism.However the incident:permently diminished my
kidney function and overall health? these wilfull errors by Lexington(B.0.P.)staff and
others did corruptly endeavor to,and did so,influence,impede and obstruct the Due Adm-
inistration of Justice as well as violate Edmond Hudmond Smith IV expectations of civil
rights and the (F.I.M.R.A.), inthe matters of United States v.Stiith IV,Case No.1:08-00389
“WS-C and Case No.1:69-00158-J1C-GGB(S.b.Ala.);Lexington Insurance Company v.Evan J.
Wolfe,et al.,Case No. 07-0322-WS-C(S.D.Ala.);Lexington Insurance Company v. Edmond H.
Smith TII,Case No. 07--0323-WS--C(S.D.Ala.) and Claims service Provider,et al.,v. St.
Paul Travelers Co.,INC., Case No. 06~2475(E.D.1A. with the intent to deprive the «us
petitioner deceptively of life,liberty and property in violation of United States Code
Title 18,section 1503 and others.

Case 3:19-cv-00002-RRB Documb?# 1 Filed 01/04/19 Page 135 of 146
Racketering Act One Hundred And Ten

Due to the complications surrounding the acts cronicled in racketeering act one hundred
and nine, Edmond Hudmond Smith IV‘was retaliated against again and transfered from
Lexington Kentucky to federal U.S.P Terre Haute Indiana for a second time. On or about
Febuary 18, 2018 a "habeas corpus" was granted to be heard by the Federal District Court
for the Southern District of Indiana in 2:18-cv-00071-WIL Edmond Hudmond Smith IV vs J.E
Krueger (warden), and he was ordered to "show cause” for my imprisonment in answering my
petition. After not answering the petition or "show cause” orders of the court three
times. On the morning of May 23, 2018 the warden respondent J.E. Krueger intentionally
instigated a confrontation in my cell to put me in his S.H.U, where Edmond Hudmond Smith
IV was placed to be ‘intentionally infected with deadly ECOLI infection from being placed
in a detention cell in raw sewage, with an open wound in my broken left foot, against
medical insistance of dangers to my health. My left leg became severely infected with
ECOLI. I was sent to Union Hospital where I was quarantined and treated for six (6) weeks
with I.V. antibiotics causing a reduction of health and kidney function and need for
dialisis due to near emminent death. J.E. Krueger in collusion with others in his B.0.P.
staff did corruptly endevor to, and did so, attempt to influence, impede and obstruct the
due administration of justice and retaliate against Edmond Hudmond Smith IV's civil rights
in the matters of UNITED STATES vs. SMITH IV, case no.1:08-00389-WS-C and case no.
1:09-00158-JIC-GGB (S.D.Ala); LEXINGTON INSURANCE COMPANY v. EVAN J WOLFE, et al. Case no.
07-322-WS-C (S.D. Ala); LEXINGTON INSURANCE COMPANY v. EDMOND HUDMOND SMITH III, case no.
07-323-WS-C (S.D. Ala); and CLAIMS SERVICE PROVIDER, et al v. ST. PAUL TRAVELERS CO. INC.,
case no. 06-2475 (E.D.LA) as has been described in all previous racketeering acts in
violation of 18 USC §1503 and many others.

page 135
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 136 of 146
Racketeering Act One Hundred And Eleven
On or about June 2015 I was informed of the untimely wrongful death of my mother, Linda
Diann Smith III as a result of the unbearable hardships created and caused by the
"felonies" and frauds unduely bestowed against our family and interests in corruptly
endevoring to influence, impede, coerce, and obstruct the due administration of justice
in the matters listed in racketeering acts one thru one hundred and eleven and in the
cruel and unusual unconstatutional violations perpetrated against us all. On or about
August to September 18, 2018, Edmond Hudmond Smith IV, due to the treatments given to
counteract the "ECOLI" infections unduely caused by that same cruel and unusual tortuous
treatments and retaliations by B.O.P. employees warden J.E. Krueger and his complicent
staff, my kidney function was damaged once again to the point of having to be put on
“dialisis" where I was administered a port and was treated at Terre Haute Union Hospital
and then transfered back to Springfield Missouri Federal Medical Center for a second time
where others did corruptly endevor to, and did so, influence, impede, and obstruct the
due administration of justice in the matters od UNITED STATES v. SMITH IV, no. -
1:08-00389-WS-C and case no. 1:09-00158-JTC-GGB (S.D.Ala); LEXINGTON INSURANCE COMPANY v.
EVAN J. WOLFE, et al. Case no. 07-322-WS-C (S.D.Ala); LEXINGTON INSURANCE COMPANY v.
EDMOND HUDMOND SMITH III,case no. 07-323-WS-C (S.D. Ala); and CLAIMS SERVICE PROVIDER, et
al v. ST. PAUL TRAVELERS CO INC., case no. 06-2475 (E.D.LA.) as described in and referred
to in racketeering acts one thru one hundred and eleven witholding this evidence from a
court of the United States or any United States Court of Appeals or the Court of Appeals
for the Eleventh Circuit, in violations of Title 18 USC § 1503 and §1111.

page 136

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 137 of 146
RACKETEERING ACT ONE HUNDRED AND TWELVE

Gn or about Febuary 18,2018, A “HABEAS CORPUS“ SUIT (2:18-00309-WIL-MJ3) was
granted. in the United States District Court for the Southern District of Indiana, -
Terre Haute Division against J.E.Krueger(Warden) the respondant of the United States
and they were court ordered to “Show Cause" why I was being imprisoned without cause,
which they failed to do after miltiple extensions,up and thrue October 22,2018 till
December 3,2018,0n DECEMBER 4,2018 I recieved correspondance from the court claiming
the United States Attorneys (A.U.S.A.),had filed A response on October 19,2018,even
though f had not recieved it?As legal records have established per judicial notice
the fact's require A exhoneration and the realization that serious conflicts of law
and justice are self avident ariseing from legal fact's,as have been descibed in ;
racketeering act's one through one hundred and twelve.This has corruptly endeavors to,
and did so,influence,impede and cbstruct the Due Administration of Justice in the
matters of Edmond hudmornd Smith IV V. United States of America,Case No.1:08-00389-WS
—Cand Case No. 1:09-00158-JIC-ggb(S.D.Ala.);Lexington Insurance Company v. Evan J.°
Welfe,et al.,Case No. 07-0322-WS-C(S.D.Ala);Lexington Insurance Company v. Edmond H.
Smith TIT,Case No. 07-0323-WS-C(S.D.Ala.);and Claims Service Provider,et al., v. the
St.Paul TRAVELERS Co.,INC.,Case No. 06-2475 (E.D.LA.)to any United States Cour of
proper jurisdiction or of A appeals court in the Eleventh Circuit,in violations of
fitle 18,United States Code,section 1503 and many others.

page 137
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 138 of 146
Post Script Reserved

Addendum

HENCEFOURTH, from January or Febuary 2010,the criminal,and con-
tinued Racketeering act's-perpetrated against Edmond H.Smith IV,
his Family,Freedoms,Constitutional Rights, Priveledges, Properties
and Buisness Entities,are too valuminous,and extensive to cronicle
or list here at this time.However they have been preserved for
future maturation at A later date,with evidence and documentation
inclusive of participants,Act's,place,time's and date's.i.e. (BIVENS
_V. UNITED STATES) Unfortunently Edmond H.Smith IV,has also at no
fault of his own; been made A material wittness to multiple other
Goverment Criminal Act's, inclusive but not limited to at least one
act of "MURDER". I Edmond H.Smith IV stands prepaired to discuss
all,and prove the validity of these statements of fact,at whatever
time it is necessary,and appropriately chosen,to A United States
Law enforcement officer or United States guage in the pursuit of

the Due Administration Of Justice.

 

Sincerely:

Edmond H*% Smith IV

; page 138
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 139 of 146
Attachment List / Explanation of Evidence

The following list of initial attachments serves the purpose of proving, beyond
any reasonable doubt that crimes are being perpetrated upon Edmond Hudmond Smith IV by
AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attorneys, ALABAMA BRITISH
ACCREDITED REGISTRY ASSOCIATION Inc., attorneys and the corrupted Law enforcement
officers who do their dirty work, They. framed,iand:falsely imprisoned a .100% innocent
man, ,unlawfully and fraudulently sentancing him to 780 months in federal prison.

Attachment 1 consists of three documents. The first document is titled "JUDGEMENT IN
A CRIMINAL CASE" and reads "UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF ALABAMA"
across the top of the page. The case number on the document is 1:08-cr-00389-001. This
unlawful, fraudulent and comleetly 100% bogus document was signed by AMERICAN BRITISH
ACCREDITED REGISTRY ASSOCIATION Inc attorney falsely impersonating a Senior United States
District Court Judge, Jack T. Camp. .

The second document, in attachment 1 is a copy of the stenographer's record of a
side bar conversation between AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., to
attorney Jack T. Camp, and fellow conspirator, AMERICAN BRITISH ACCREDITED REGISTRY
ASSOCIATION Inc., attorney (AUSA / “Assistant United States Attorney) David Goldberg.

The third document, in attachment 1, is a document titled "Jack Camp, Senior Federal
Judge, Pleads Guilty To 2 Drug Charges" This document tones down what actually happened,
the truth behind the drug charges. A research of the United States Public Record, and a
google search will reveal that AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc.,
attorney Jack T. Camp got busted with 10 kilos of cocaine, 2 prostitutes, 4 pistols, and
a young male child, under age 10xthat Jack T. Camp was having pedophile sexual relations
with.
wusk Jack: Te ‘s unlawful, fraudulent, and 100% compleetly bogus document, at = —
attachment 1, titled “JUDGMENT IN A CRIMINAL CASE” is unlawful, fraudulent, and 100%
compleetly bogus for the following (not limited to) reasons;

 

1) The document does not contain the proper seals, and signatures, to be a valid judgment
pursuant with 1 USC §114, and 28 USC §1691 which are both codified, and cited below.

TITLE 28 UNITED STATES CODE. JUDICIARY AND JUDICIAL PROCEDURE. PART V. PROCEDURE. CHAPTER
113. PROCESS. .§1691 Seal and teste of process.

All writs and process issuing from a court of the United States shall be under the seal
of the court and signed by the clerk thereof. ,

TITLE 1 UNITED STATES CODE. GENERAL PROVISIONS. CHAPTER 2. ACIS AND RESOLUTIONS: @i).ccnuti
FORMALITIES OF ENACIMENT; REPEALS; SEALING OF INSTRUMENTS. §114 Sealing of instruments.
In all cases where a seal is necessary by law to any commission, process, or other
instrument provided for by the laws of congress, it shall be lawful to affix the proper
seal by making an impression therewith directly on the paper to which such seal is
necessary; which shall be as valid as if made on wax or other adhesive substance.

2) The second document, at attachment 1, the stenographer's record of a side bar
conversation between AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attorneys
Jack T. Camp ‘and David Goldberg (AUSA / Assistant United States Attorney) clearly shows
that a conversation between Jack T. Camp and David Goldberg took place, in which David
Goldberg says to Jack T. Camp verbatim “there is no conviction" refering to the fact
that Edmond Hudmond Smith IV, has no criminal convictions, what-so-ever, and he was
being falsely, and malisciously prosecuted for being a "felon" in posession of ammunition ~

 

page 139 of 145

Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 140 of 146
Attachment. 2isconsists of an unlawful and fraudulent 100% compleetly bogus document
titled "GRAND JURY NO. 168 B" initiated and placed into motion by defendant John M.
Tyson Jr, in his racketeering acts of having Edmond Hudmond Smith IV falsely charged
with crimes that he did not commit. A review of the public record, pertaining to the
“GRAND JURY NO. 169 B" Indictment at attachment 2, will prove that the charges were
dismissed. / -~

Additionally, the document is unlawful, fraudulent and 100% compleetly bogus due to
its not containing the proper seals and signatures, pursuant with 28 USC §1691,Seal andsc
teste of process, and 1 USC §114 Sealing of instruments.

Attachment 3 consists of an unlawful, fraudulent and 100% compleetly bogus document
titled ''SEARCH WARRANI" signed by defendant, James William Hardesty. James William
Hardesty is an ALABAMA BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attorney falsely
impersonating a District Court Judge.

The document titled "SEARCH WARRANI™, at attachment 3, is unlawful, fraudulent,
and 100% compleetly bogus for the following (not limited to) reasons:

1) It does not contain the proper seals and signatures, pursuant with 28 USC §1691 Seal
and teste of process, and 1 USC §114 Sealing of instruments to be a valid document.

2) It was issued by ALABAMA BRITISH ACCREDITED REGISTRY ASSOCIATION Itic., attorney James
William Hardesty,: falsely impersonating a District Court Judge, in violation of Federal

Rules of Criminal Procedure Rule 4-1(a5(1)(2)(A) with no testimony under oath to support
the issuance of the warrant, no affidavit in support of issuing the warrant, and no . -

record of of testimony, nor exhibits, in support of issuing the warrant.

3) The ammo confiscated, is the ammo that AMERICAN BRITISH ACCREDITED REGISTRY 253UCi 4110
ASSOCIATION Inic., attorney Jack T. wused to falsely convict Fdmond Hudmond Smith IV
of "felon in posession of ammunition™ (attachment 1) and falsely imprison him, even
though Edmond Hudmond Smith IV has no criminal record what-so-ever!!!

Attachment 4 consists of two documents, each titled "ORDER" and written by AMERICAN
BRITISH ACCREDITED REGISTRY ASSOCIATION Inc attorney {defendent) falsely impersonating
a "United States District Court Judge" William H. Steele. Both documents titled MORDER",
authored by William H. Steele are unlawful, fraudulent, and 100% compleetly bogus for
the following (not limited to) reasons:

1) Neither document contains the proper seal and signatures to be a bona fide, properly
processed, and issued writ, pursuant with 28 USC §1691 Seal and teste of process, and 1U
1-HSC §114 Sealing of instruments.

2) Both unlawful, fraudulent and 100% compleetly bogus documents contain a plethora of
bold face lies, (for brevety we will not be pointing out all of the lies at this time.
They will all be presented at trial) the most obvious bold face lie being the fact that
AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc., attorney William H. Steele
falsely claims Edmond Hudmond Smith IV to be a felon in posession of ammumition, and has
chosen to partake in the unlawful, oe maliscious, and false prosecution.
Fiwe

Attachment 5 consists of three documents that are all a part of a single filing
that I helped Edmond Hudmond Smith IV write, and file. To this date we have recieved
absolutely no response what-so-ever (this is a typical, and standard, routene and
systematic procedure with the vast majority of my court filings. The courts complete and
utter failure to respond!!!!) pertaining to the filing / writing at attachment 5.

The first document at attachment 5 was written by me, Louis Holger, Article III

page 140 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 141 of 146
United States Supreme Court Justice, and is titled "PETITIONERS RESPONSE TO William T.
Lawrence FILINGS AT DOCUMENT 42, AND 43, TITLED ‘ORDER DISMISSING PETITION FOR WRIT OF
HABEAS CORPUS, DENYING PENDING MOTIONS, DENYING CERTIFICATE OF APPEALABILITY, AND
DIRECTING ENTRY OF FINAL JUDGEMENT" :AND:FINAL JUDGEMENT'

The second document at attachment 5 was written by AMERICAN BRITISH ACCREDITED
REGISTRY ASSOCIATION Inc., attorney William T. Lawrence, falsely impersonating a "United
States District Court Judge" and is titled “ORDER DISMISSING PETITION FOR WRIT OF HABEAS
CORPUS, DENYING PENDING MOTIONS, DENYING CERTIFICATE OF APPEALABILITY, AND DIRECTING
ENTRY OF FINAL JUDGEMENT"

The third document, at attachment 5, was written by AMERICAN BRITISH ACCREDITED
REGISTRY ASSOCIATION Inc., attorney William T. Lawrence, falsely impersonating a "United
States District Court Judge" and is titled “FINAL JUDGEMENT”

The fourth document, at attachment 5, was written by AMERICAN BRITISH ACCREDITED
REGISTRY ASSOCIATION Inc., attorney William T. Lawrence, falsely impersonating a "United

States District Court Judge" and is titled "Order Denying Motion for Ruling".

The fifth document, at attachment 5, was written by AMERICAN BRITISH ACCREDITED
REGISTRY ASSOCIATION Inc., attorney William T. Lawrence, falsely impersonating a "United
States District Court Judge’’ and is titled "Order Denying Motion to Court Clerk and Cui:
Court

Documents 2, 3, 4, and. at attachment 5 are unlawful, fraudulent, and 100%
compleetly bogus, due to the fact that (mot limited to) they all contain multiple bold.

face lies, they are written in criminal pursuit of a 100% compleetly unlawful,
fraudulent, and malicious false prosecution, with malice aforethought, and they are not
written and filed pursuant to 1 USC §114 Sealing of instruments, and / or 28 USC 81691
Seal and teste of process.

Attachment 6 consistd of 9 seperate affidavits froth people supporting Edmond Hudmond
Smith IV, and explaing the truth about what they have seen happen, pertaining to the
crimes that have been perpetrated upon Edmond Hudmond Smith IV, and the travesties of
justice.

Document one, at attachment 6 is an affidavit from Dr. Jimmy Steger, N,D.,Ph.eD., '.+
D.M.Ai. Document fwo, at attachment 6, is an affidavit from Rick F. Bradley. Document
threé, :-at:attachment 6, is a second affidavit from Rick F:-Bradley (Rick F. Bradley is
the Sgt. of Arms at the Great Southern Outdoors Foundation and Institute). Document four,
at attachment 6, is an affidavit from (electrical contracter, owner of DEUITT ELECTRICAL)
Glenn B. Deuitt, and Edmond Hudmond Smith III (Edmond Hudmond Smith IV's father).-
Document five, at attachment 6, is an affidavit from Lauren E. Davis. Document six, at
attachment 6, is an affidavit from Sandra Davis. Document seven,: at attachment 6, is an
affidavit from Paul A. McAleer (owner of KRISPY KREME Inc., donut franchise. His grand-
daddy’ founded the corporation). Document eight, at attachment 6, is a second affidavit
from Paul A. McAleer. Document nine, at attachment 6, is an affidavit from Edmond ~**«:
Hudmond Smith III.

Attachment 7 consists of three seperate documents. These: documents:servé* the’ purpose
of providing public awareness as to the size, and scope of the TOP CATASTROPHE CLAIM
SERVICE PROVIDER Inc., as well as to attest to the corruption, and fraud that was being
perpetrated upon Edmond Hudmond Smith IV (Owner of TOP CATASTROPHE CLAIM SERVICE
PROVIDER Inc.) by NATIONAL CLAIMS ADMINISTRATORS Inc., INTEGRATED CLAIMS SERVICES Inc.,
employees (deferidents) Rick Clark, Mark Losier, Bob Barnett, Linda Swope, LeeAtin
Carpenter.

Document one, at attachment 7, consists of an affidavit by Donald Oglesby (Sr. Field
Adjuster for TOP CATASTROPHE CLAIM SERVICE PROVIDER Inc.). Document two, at attachment 7
consists of an affidavit by Chad Brown (Data Transfer Specialist for TOP CATASTROPHE
CLAIM SERVICE PROVIDER Inc.). Document three, at attachment 7, consistd of an employee

age 144 of 145.
Case 3:19-cv-00002-RRE- Socument 1 Filed 01/04/19 Page 142 of 146
roster for TOP CATROPHE CLAIM SERVICE PROVIDER Inc., showing that Edmond Hudmond Smith
IV employeed 216, or more, people in this 1 of 5 seperate corporations owned by Edmond
Hudmond Smith IV

* Attachment 8 consists of an email from an attéxtiey named Edward Massey, to
"District Attorney" (defendent) John M. Tyson, Jr., in which Mr. Massey explains certain
crimes that had been perpetrated upon Edmond Hudmond Smith IV, his family, and his
business, and Mr. Massey requests "District Attorney" (defendent) John M. Tyson Jr., to
assist with getting a report made by law enforcement, and the Attorney General's Office.
This email was ignored. No report was ever made. This: is due to the fact that The people
in charge of making the reports are the ones perpetrating the crimes!!!

Attachment 9 consists of six seperate documents. These documents serve the
purpose of providing the public with evidence pertaining to the physical assault of
Edmond Hudmond Smith IV, the armed assault, at gunpoint, of:a=waséwees, Nancy Barnett
in the armed robbery / theft of Edmond Hudmond’ Smith IV's $1,000,000.00 (one million)
"Hooters Boat". "

The first document, at attachment 9, consists of an affidavit by Nancy Barnett.
She explains that she was a witness to the theft of the “Hooters Boat", and had one of
the robbers, put a gun in her face during the armed robbery of the $1,000,000.00
"Hooters Boat". The second document, at attachment 9, consists of two pages of x-rays
of Edmond Hudmond Smith' IV's left foot, having been broken (multiple bones), as a result
of being ran over during the armed assault, and armed robbery of the $1,000,000.00
"Hooters Boat". The x-rays at the tops of the pages are x-rays of normal, unbroken, feet.
The x-rays at the bottom of the pages are x-rays of Edmond Hudmond Smith IV's broken
foot. The third document, at attachment 9, consists of the Certificate of Title for the
$1,000,000.00 "Hooters Boat". The fourth document, at attachment 9, consists of the
Certificate of Origin for the $1,000,000.00 "Hooters Boat". The fifth document, at
attachment 9, consists of a reciept from Simco Marine showing $32,900.00 in damages to
the "Hooters Boat" boat lift that was a result of a second, compleetly seperate, attempt
to steal the $1,000,000.00 "Hooters Boat". There was three,.total, seperate attempts to
steal the $1,000,000.00 "Hooters Boat" and to this day law enforcement agents, United
States District Attorneys, and Attorney‘¢:General have compleetly failed to make any i, -
type of police report, or investigative report what-so-ever!!!! The sixth document, at
attachment 9, consists of photo images of the $1,000,000.00 "Hooters Boat"

Attachment 10 consists of Six: documents. These documents serve the purpose of
providing the public with evidence pertaining to the theft of a $122,287.00 (one hundred
twenty two thousand and two hundred eighty seven dollars) Gulfstream RV Motorhome, as
well as proof of ownership, showing Edmond Hudmond Smith IV as the owner of the RV. I
would like to remind the public that law enforcement agents, United States District
Attorneys, and Attorney's General have compleetly failed to make any type of police
report, or investigative report what-so-ever!!!! They have instead chosen_to offer
sanctuary, and protection to violent armed robbers, and to unlawfully, fraudulently,
and malisciously, with malice aforethought, falsely prosecute a 100% innocent man, =.<:
Sanctioning the theft /robbery of tens of millions of dollars in cash and assets, and |
attempting, repeatedly, to thieve / rob hundreds of millions of dollars in homes, SECpex
property, other assets, and alow the unlawful renig on a multi billion dollar insurance
contract (to provide services).

Document:one, at attachment 10 is an affidavit by Lauren Elizabeth Davis. In
this affidavit, Lauren Elizabeth Davis explains her experience with Philip Coggivs aud
his involvement in the theft of the $122,287.00 Gulfstream RW Motorhome Phillip Coggins
is a defendent). . . . a

Document two, at attachment 10, is an affidavit by Edmond Hudmond Smith ITT, —
explaining his overhearing a telephone conversation between (dedendent) Phillip Coggin,
and (defendent) Mike Parker in which they were conspiring the theft of the $122,287.00
Gulfstream RW Motorhome.

wee a le te - os = oF = ~
AA enews eee cee ew wee eS

 

Case 3:19-cv-00002-RRBP*Bacdthetft 114Biled 01/04/19 Page 143 of 146
Document three, at attachment 10, is a purchase agreement between SUN COAST RV
and Edmond Hudmond Smith IV, purchasing the $122,287.00 Gulfstream RV Motorhome.

Document four, at attachment 10, is an APPLICATION FOR CERTIFICATE OF TITLE
WITH/WITHOUT REGISTRATION applying for a title for the $122,287.00 Gulfstream RV
Motorhome.

Document five, at attachment 10, is a CERTIFICATE OF ORIGIN FOR A VEHICLE
pertaining to the $122,287.00 Gulfstream RV Motorhome.

Document six, at attachment 10, is an email between (defendent) Phillip Coggin,
and (defendent) Mike Parker, in which Phillip Coggin sent an email to Mike Parker and
admitted, in the email to the theft of the $122,287.00 Gulfstream RV Motorhome, and to
having conspired with Mike Parker to acomplish their mutual goal of the theft of the
$122,287.00 Gulfstream RV Motorhome, and to extort Edmond Hudmond Smith IV for over
$100,000.00 in exchange for the return of the $122,287.00 Gulfstream RV Motorhome.

Attachment 11 consists of two-seperate documents,..the-first:being .a-Freedom:of
Information Act :/ Privacy Act Request, from. Edmond Hudmond Smith, tothe Bureau of —
Alcohol, Tobacco, Firearms ard Explosives, requesting a complete records check pertaining
to their records on Edmond Hudmond Smith IV. The second is the response from the Bureau
of Alcohol, Tobacco, Firearms and Explosives confirming that they had no records in their
file of Edmond Hudmond Smith IV ever having been convicted of any felony, nor any other
crime that would cause him to lose his right to posess a firearm, nor ammunition.

Attachment 12 consists of a copy of the contract to provide services between CLAIMS
SERVICE PROVIDER Inc., (Edmond Hudmond Smith IV's disaster relief corporation) and
NATIONAL CLAIMS ADMINISTRATORS Inc., in which NATIONAL CLAIMS ADMINISTRATORS Inc agreed
to pay CLAIMS SERVICE PROVIDER Inc., "5% override on the gross fee billing for the
duration of the assignment or two years." 5% override on the gross fee billing = 5% of
$187 billion dollars!! as $187 billion dollars was the total ammount in damages for
commercial and industrial claims, flood, wind and bitisness interruption damages caused by
hurricane Katrina, and hurricane Rita,based upon estimates and adjustments made by
CLAIM SERVICE PROVIDER. The copy of the contract to provide services, at attachment 12,
contains the signatures of Mark Losier, CEO of NATIONAL CLAIMS ADMINISTRATOR Inc.,
Eanond Hudmond Smith IV, CEO, and owner, of CLAIMS SERVICE PROVIDER Inc., and several
others.

Attachment 13 consists of three seperate documents. These documents-serve.the
purpose-of raising public awareness, and. providing additional. evidence, pertaining to
an initial lawsuit that was filed, in an attempt to get justice served regarding these
matters. A review of the public record, pertaining to this initial lawsuit will reveal
that the 'judge'.assigned to.the case ‘was: either compleetly. incompetent;\or corrupted, .
and failed to write legitament orders, inthe best interest of justice.

Document one, at attachment 13, is a "Draft dictation in Top Catastrophe”,
written by an attorney named Johnny Denenea, Jr. This draft dictation serves the
purpose of providing the public with a brief synopsis, or outline of the lawsuit.
Attorney, Johnny Denenea, Jr., quit providing services to Edmond Hudmond Smith IV,
after black vehicles with tinted windows so dark that you could not see into them, began
sitting outside of his office, stalking him, and he had strangers after exiting the
vehicles tell him something to the extent of "Johnny, you have a beautiful wife, and a
beautiful little daughter, and a nice buisness here in New Orleans. It sure would be a
shame if you lost it all over Edmond Smith's catastropy claims deal"

Document two, at attachment 13, is a copy of the lawsuit that was written, and
filed by attorney Johnny Denenea, Jr.

Document three, at attachment 13, is a news article in support of raising public
awareness as to the fact that SAINT PAUL TRAVELERS COMPANY Inc., was being examined
based upon market conduct, and complaints by consumers.

 

 

page 143 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 144 of 146
Attachment 14 consists of three seperate documents. These documents serve the
purpose of raising public awareness, and proving Edmond Hudmond Smith. IV's ownership of
the home (GREAT SOUTHERN OUTDOORS FOUNDATION AND INSTITUTE is the listed owner, and
Edmond Hudmond Smith IV is the owner of the GREAT SOUTHERN OUTDOORS FOUNDATION AND
INSTITUTE) ,. located at 3900 Winsor Road, Theodore, Alabama 36582. This is the same home
listed in the racketeerirg acts, and was sevearly vandalised, burglarised, and even
was attempted to unlafully and fraudulently be sold, with the culprits having conspired
with AMERICAN BRITISH ACCREDITED REGISTRY ASSOCIATION Inc.,attorneys and ALABAMA BRITISH
ACCREDITED REGISTRY ASSOCIATION Inc., attorneys falsely impersonating a wide variety of
“Judges"(B.J. Lyon) and corrupted law enforcement officers who do their dirty work (it .
is all listed in the list of racketeering acts 1 - 112+) to even sell the property, by
placing it up for sale, when they thought Edmond Hudmond Smith had been killed, but in
reality, he was in Costa Rica getting life saving medical treatment. Fdmond Hudmond
Smith IV was able to gain full recovery of the home after he returned to the country. -

Document one, at attachment 14, is Edmond Hudmond Smith IV's offer to purchase
an asset of the Sunnebourne Estate,: being. the. home..located at 3900.Winsor Road,. Theodore
Alabama 36582. 4 m, .

Document two, at attachment 14, is a Warranty Deed transfering ownership from
Real Property Book 5792, Page 985 to the GREAT SOUTHERN OUTDOORS FOUNDATION AND INSTITUTE

Document three, at attachment 14, consists of ALABAMA SECRETARY OF STATE, and IRS
documents showing ownership of the GREAT SOUTHERN OUTDOORS FOUNDATION AND INSTITUTE Inc. ,
to be owned by Edmond Hudmond Smith Iv.

Attachment 15 consists of a list of corporate entities owned by Edmond Hudmond
Smith IV, of which weretiall apart bf. thezattempbed:thefit by.tiamed defendents, in their
having committed racketeering acts, and travesties of justice upon the Smith Family.

Attachment 16 consists of crimes and the initial attempt at figuring out ammounts
in damages (redeemed in lawful money pursuant with 12 USC §411) owed. This list of crimes,
at attachment 16, is not a full list of crimes committed upon Edmond Hudmond Smith IV. It
is simply a compilation of known codifications, and the full list of crimes is yet to be
determined. The list of ammounts owed, in damages, at attachment 16, is not a full list of
damages owed to Edmond Hudmond Smith IV. It is simply a compilation of what is easilly, -
and undeniably determined, and in no way what-so-ever is this to be considered the full
ammount. The full ammount will be determined by a jury, at a later date IN THE VERY NEAR
FUTURE!

“Outrageous Government Conduct" Case Law.

"The outrageous conduct defense is an extraordinary defense that will only be applied in
the most egregious circumstances; to preval, the defendant must show that the challenged
conduct violated notions of fundamental fairness and is shocking to the universal sense of
justice” 189 F.3d 1239, U.S. v. Diaz (C.A.10(N.M. )1999)

"THE GOVERNMENT'S INVOLVEMENT IN "MANUFACTURING: THE DEFENDANT'S CRIME"
813 F.2d 1462, U.S. Ve SIMPSON, (C.A.9; (Cal. ) 1987)
ToS Exerpt from page 813 F.2d 1470

The outrageous conduct defense is available only when "the Government is so involved in -
the criminal endeavor that it shocks our sense of justice." >United States v. So, 755 F.2d
1350, 1353 (9th Cir.1985).

page 144 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 145 of 146
Demand For Redress Of Grievance

I, Edmond Hudmond Smith IV, a People of the United States, a living, breathing
human being with a heart beat, in this Article III United States Supreme Court of Record,
with the assistance of Article III United States Supreme Court Justice, Louis Holger,
demand that the unlawful and fraudulent conviction in case no. 77C¥ -CO SS SWC
and case no. f109-CG156 -ITC -GG be immediately overturned, and I be ieee
from this unlawful and fraudulent detainment in federal prison.

I additionally demand that the Racketeering Act conspirators (Racketeer Influenced
And Corrupt Organizations corrupted corporate financial agents), named defendants, be held
accountable for their criminal actions, to the fullest extent of the law.

L additionally demand to be fully compensated financially, pursuant with what is
written law, that I AM owed, as well as punative damages. This monetary ammount totals
well over $38,000;000,000.00 (thirty eight billion dollars redeemed in lawful money
pursuant with 12 USC §411). The actual ammount is to be determined by an honest, impartial
fair jury at the time of the jury trial, and shall be based upon financial listings at
attachment 16. All finances awarded at jury trial are redeemed in lawful money pursuant
with 12 USC §411.

 

 

     
  

 

 

Aes Helaer Dee 10208

   
  

“Louis Holger vf. ~ Date Edmond Hudmond” Sieber 1 Date 7
Article III United States A People of the Unitéd States
Supreme Court Justice ~Galact#€é Fe ation of Light-

-Galactic Federation of Light-

“OAL NORA ERO
7W0 avd AtebT UD WR?

All initial evidence has been presented and I am ready fer jury trial. I have an
abundance cf additional evidence,including audio tapes of corrupt attorneys, judges and
law enforcement agents conspiring to commit these crimes against myself,my interests and
attempting to desi and ruin our lives.

 

Additicnally,lowis Holger is A party to this matter and the Clerk of Court is instr-
ucted te provide him with A copy of all filings,including this initiai filing at docket #1.

 

 

a page 145 of 145
Case 3:19-cv-00002-RRB Document1 Filed 01/04/19 Page 146 of 146
